                                      Case 2:18-bk-20151-ER       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25         Desc
                                                                   Main Document    Page 1 of 139


                                        1 SAMUEL R. MAIZEL (Bar No. 189301)
                                          samuel.maizel@dentons.com
                                        2 TANIA M. MOYRON (Bar No. 235736)
                                          tania.moyron@dentons.com
                                        3 DENTONS US LLP
                                          601 South Figueroa Street, Suite 2500
                                        4 Los Angeles, California 90017-5704
                                          Tel: (213) 623-9300 / Fax: (213) 623-9924
                                        5
                                          Proposed Attorneys for the Chapter 11 Debtors and
                                        6 Debtors In Possession

                                        7                          UNITED STATES BANKRUPTCY COURT
                                        8                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                        9 In re                                           Lead Case No. 2:18-bk-20151-ER
                                                                                          Jointly Administered With:
                                       10 VERITY HEALTH SYSTEM OF
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                          CALIFORNIA, INC., et al.,                       Case No. 2:18-bk-20162-ER
                                       11                                                 Case No. 2:18-bk-20163-ER
                                               Debtors and Debtors In Possession.         Case No. 2:18-bk-20164-ER
        DENTONS US LLP




                                       12                                                 Case No. 2:18-bk-20165-ER
           (213) 688-1000




                                                                                          Case No. 2:18-bk-20167-ER
                                       13 ☐ Affects All Debtors                           Case No. 2:18-bk-20168-ER
                                          ☒ Affects Verity Health System of California,   Case No. 2:18-bk-20169-ER
                                       14   Inc.                                          Case No. 2:18-bk-20171-ER
                                          ☐ Affects O’Connor Hospital                     Case No. 2:18-bk-20172-ER
                                       15 ☐ Affects Saint Louise Regional Hospital        Case No. 2:18-bk-20173-ER
                                          ☐ Affects St. Francis Medical Center            Case No. 2:18-bk-20175-ER
                                       16 ☐ Affects St. Vincent Medical Center            Case No. 2:18-bk-20176-ER
                                          ☐ Affects Seton Medical Center                  Case No. 2:18-bk-20178-ER
                                       17 ☐ Affects O’Connor Hospital Foundation          Case No. 2:18-bk-20179-ER
                                          ☐ Affects Saint Louise Regional Hospital        Case No. 2:18-bk-20180-ER
                                       18   Foundation                                    Case No. 2:18-bk-20181-ER
                                          ☐ Affects St. Francis Medical Center of
                                       19   Lynwood Foundation                            Chapter 11
                                          ☐ Affects St. Vincent Foundation
                                       20 ☐ Affects St. Vincent Dialysis Center, Inc.     Hon. Judge Ernest M. Robles
                                          ☐ Affects Seton Medical Center Foundation
                                       21 ☐ Affects Verity Business Services              GENERAL    GLOBAL     NOTES     AND
                                          ☐ Affects Verity Medical Foundation             STATEMENT       OF     LIMITATIONS,
                                       22 ☐ Affects Verity Holdings, LLC                  METHODOLOGY      AND   DISCLAIMERS
                                          ☐ Affects De Paul Ventures, LLC                 REGARDING THE DEBTORS’ SCHEDULES
                                       23 ☐ Affects De Paul Ventures - San Jose           OF ASSETS AND LIABILITIES AND
                                            Dialysis, LLC                                 STATEMENTS OF FINANCIAL AFFAIRS
                                       24
                                                 Debtors and Debtors In Possession.
                                       25

                                       26

                                       27

                                       28
                                      Case 2:18-bk-20151-ER       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25              Desc
                                                                   Main Document    Page 2 of 139


                                        1                                                  I.
                                        2         GENERAL GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                                            METHODOLOGY AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
                                        3     OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS
                                        4         On August 31, 2018 (the “Petition Date”), Verity Health System Of California, Inc.

                                        5 (“VHS”) and the above-referenced affiliated debtors (collectively, the “Debtors”), the debtors and

                                        6 debtors in possession in the above-captioned chapter 11 bankruptcy cases (collectively, the

                                        7 “Cases”), each filed a voluntary case under chapter 11 of title 11, United States Code (the

                                        8 “Bankruptcy Code”).       The Debtors continue to operate their businesses and manage their

                                        9 properties as debtors and debtors in possession, pursuant to §§ 1107(a) and 1108 of the

                                       10 Bankruptcy Code. The Debtors’ Cases are being jointly administered under lead case number 18-
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                       11 20151-ER in the United States Bankruptcy Court for the Central District of California, Los
        DENTONS US LLP




                                       12 Angeles Division (the “Bankruptcy Court”).
           (213) 688-1000




                                       13         The Schedules of Assets and Liabilities and Statements of Financial Affairs (the
                                       14 “Schedules and SOFAs”) filed by the Debtors in the Bankruptcy Court were prepared pursuant to

                                       15 § 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the

                                       16 “Bankruptcy Rules”) by management of the Debtors with unaudited information available as of

                                       17 the Petition Date. The Schedules and SOFAs do not purport to represent financial statements

                                       18 prepared in accordance with generally accepted accounting principles in the United States

                                       19 (“GAAP”) and they are not intended to be fully reconciled to the Debtors’ financial statements.

                                       20         The Schedules and SOFAs have been signed by an authorized representative of each of the

                                       21 Debtors. In reviewing and signing the Schedules and SOFAs, these representatives relied upon

                                       22 the efforts, statements and representations of the Debtors’ other personnel and professionals.

                                       23 These authorized representatives have not (and could not have) personally verified the accuracy of

                                       24 each such statement and representation, including, for example, statements and representations

                                       25 concerning amounts owed to creditors and their addresses.

                                       26         These General Global Notes and Statement of Limitations, Methodology and Disclaimer

                                       27 Regarding Debtors’ Schedules and SOFAs (the “General Notes”) are incorporated by reference in,

                                       28

                                                                                           1
                                      Case 2:18-bk-20151-ER       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25               Desc
                                                                   Main Document    Page 3 of 139


                                        1 and comprise an integral part of, each of the Debtors’ Schedules and SOFAs, and should be

                                        2 referred to and reviewed in connection with any review of the Schedules and SOFAs.

                                        3                                                   II.
                                        4                                         GENERAL NOTES
                                        5           1.    Reservation of Rights. The Debtors’ chapter 11 cases are large and complex.
                                        6 Although management of the Debtors have made every reasonable effort to ensure that the

                                        7 Schedules and SOFAs are as accurate and complete as possible, based on the information that was

                                        8 available to them at the time of preparation, subsequent information or discovery may result in

                                        9 material changes to these Schedules and SOFAs, and inadvertent errors or omissions may have

                                       10 occurred. Because the Schedules and SOFAs contain unaudited information, which is subject to
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                       11 further review, verification, and potential adjustment, these Schedules and SOFAs may be
        DENTONS US LLP




                                       12 inaccurate and/or incomplete.
           (213) 688-1000




                                       13           2.    No Waiver. Nothing contained in the Schedules and SOFAs or these General
                                       14 Notes shall constitute an admission or a waiver of any of the Debtors’ rights to assert any claims

                                       15 or defenses. For the avoidance of doubt, listing a claim on Schedule D as “secured,” on Schedule

                                       16 E/F as “priority,” on Schedule E/F as “unsecured nonpriority,” or listing a contract or lease on

                                       17 Schedule G as “executory” or “unexpired,” does not constitute an admission by the Debtors of the

                                       18 legal rights of the claimant, or a waiver of the Debtors’ right to recharacterize or reclassify such

                                       19 claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”

                                       20 “contingent,” or “unliquidated” does not constitute an admission by the Debtor that such amount is

                                       21 not “disputed,” “contingent” or “unliquidated.”

                                       22          3.     Reporting Date. All asset and liability information, except where otherwise noted,
                                       23 is provided as of the Petition Date.

                                       24          4.     Confidentiality. Specific disclosure of certain claims, names, addresses or amounts
                                       25 may be subject to certain disclosure restrictions contained in the Health Insurance Portability and

                                       26 Accountability Act of 1996 (“HIPAA”), or otherwise, and in any event, are of a particularly

                                       27 personal and private nature. To the extent the Debtors believe a claim, name, address or amount

                                       28 falls under the purview of HIPAA or includes information that is personal or private in nature,


                                                                                            2
                                      Case 2:18-bk-20151-ER        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                 Desc
                                                                    Main Document    Page 4 of 139


                                        1 such claims, name, address or amount (as applicable) is not included in these Schedules and

                                        2 SOFAs.

                                        3          5.      Estimates and Assumptions.        The preparation of the Schedules and SOFAs
                                        4 required the Debtors to make estimates and assumptions that affected the reported amounts of

                                        5 assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts of

                                        6 revenue and expense. Actual results could differ materially from these estimates.

                                        7          6.      Asset Presentation and Valuation.        The Debtors do not have current market
                                        8 valuations for all of their assets. It would be prohibitively expensive, unduly burdensome and an

                                        9 inefficient use of estate assets, for the Debtors to obtain current market valuations for all of their

                                       10 assets. Wherever possible, unless otherwise indicated, net book values and fair market value as of
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                       11 the Petition Date are presented. When necessary, the Debtors have indicated that the value of
        DENTONS US LLP




                                       12 certain assets is “Unknown” or “Undetermined.” Amounts ultimately realized may vary from
           (213) 688-1000




                                       13 whatever value was ascribed and such variance may be material. Accordingly, the Debtors reserve

                                       14 all of their rights to amend, supplement, or adjust the value of each asset set forth herein.

                                       15          7.      Liabilities. Certain of the liabilities are scheduled unknown, contingent and/or
                                       16 unliquidated at this time. Accordingly, the Schedules and the SOFAs do not accurately reflect the

                                       17 aggregate amount of the Debtors’ total liabilities.

                                       18          8.      Accounts Payable and Disbursements System. The financial affairs and business
                                       19 of the Debtors are complex. The Debtors use a centralized cash management system to (a) collect

                                       20 and transfer funds from numerous sources and accounts, (b) disburse funds to satisfy obligations

                                       21 arising from the daily operation of their business, (c) invest funds pursuant to the Debtors’

                                       22 investment guidelines, and (d) make payments on behalf of each other and their nondebtor

                                       23 subsidiaries and affiliates through cash accounts in the cash management system. Generally, these

                                       24 payments will result in an intercompany balance on the Debtors’ books and records.

                                       25          9.      Intercompany Transactions. Prior to the Petition Date (and subsequent to the
                                       26 Petition Date pursuant to Bankruptcy Court approval), the Debtors routinely engaged (and

                                       27 continue to engage) in intercompany transactions with both Debtor and nondebtor subsidiaries and

                                       28 affiliates. The respective intercompany accounts payable and receivable as of the Petition Date, if


                                                                                              3
                                      Case 2:18-bk-20151-ER        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                                    Main Document    Page 5 of 139


                                        1 any, are reflected in the respective Debtor entities’ Schedules and SOFAs, as discussed in Note 7.

                                        2 The Debtors each reserve all rights with respect to claims against and debts owed to other Debtors.

                                        3          10.    Recharacterization. The Debtors have made reasonable efforts to characterize,
                                        4 classify, categorize or designate the claims, assets, executory contracts, unexpired leases and other

                                        5 items reported in the Schedules and SOFAs correctly. Due to the complexity and size of the

                                        6 Debtors’ business, however, the Debtors may have improperly characterized, classified,

                                        7 categorized or designated certain items. Further, the designation of a category is not meant to be

                                        8 wholly inclusive or descriptive of the rights or obligations represented by such item.

                                        9          11.    Claim Description. Any failure to designate a claim on the Debtors’ Schedules and
                                       10 SOFAs as “contingent,” “unliquidated” or “disputed” does not constitute an admission by the
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                       11 Debtors that such claim is not “contingent,” “unliquidated” or “disputed.” The Debtors reserve all
        DENTONS US LLP




                                       12 of their rights to dispute, or to assert offsets or defenses to, any claim reflected on the Schedules
           (213) 688-1000




                                       13 and SOFAs as to amount, liability, priority, secured or unsecured status, classification or any other

                                       14 grounds or to otherwise subsequently designate any claim as “contingent,” “unliquidated” or

                                       15 “disputed.” The Debtors reserve all of their rights to amend their Schedules and SOFAs as

                                       16 necessary and appropriate, including, but not limited to, with respect to claim description and

                                       17 designation.

                                       18          12.    Undetermined or Unknown Amounts.              The description of an amount as
                                       19 “Undetermined” or “Unknown” is not intended to reflect upon the materiality of such amount.

                                       20 Certain amounts may be clarified over the period of the bankruptcy proceedings and certain

                                       21 amounts may depend on contractual obligations to be assumed or rejected as part of a sale in a

                                       22 bankruptcy proceeding under § 363 of the Bankruptcy Code.

                                       23          13.    Bankruptcy Court First-Day Orders. The Bankruptcy Court has entered certain
                                       24 orders (the “Orders”) authorizing the Debtors to pay various outstanding prepetition claims,

                                       25 including, but not limited to, payments relating to employee compensation, benefits, and

                                       26 reimbursable business expenses and critical vendors. In general, claims paid pursuant to the

                                       27 Orders are not reflected in the Schedules and SOFAs.

                                       28


                                                                                            4
                                      Case 2:18-bk-20151-ER       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                                   Main Document    Page 6 of 139


                                        1          14.    Contingent Assets and Causes of Action.         Despite their reasonable efforts to
                                        2 identify all known assets, the Debtors may not have listed all of their causes of action or potential

                                        3 causes of action against third parties as assets in their Schedules and SOFAs, including, but not

                                        4 limited to, avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under

                                        5 other relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with

                                        6 respect to any claims, causes of action, or avoidance actions they may have, and neither these

                                        7 General Notes nor the Schedules and SOFAs shall be deemed a waiver of any such claims, causes

                                        8 of actions, or avoidance actions or in any way prejudice or impair the assertion of such claims.

                                        9          15.    Certain Funds Not Property of the Debtors’ Estates. The Debtors received certain
                                       10 donations and grants, testamentary or otherwise, which were provided subject to restrictions
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                       11 (contractual or otherwise) on the use of such funds. These funds may not be property of the
        DENTONS US LLP




                                       12 Debtors’ estates, and, as a consequence, the Debtors have not listed any of the donors or grantors
           (213) 688-1000




                                       13 that may have an interest in these funds as creditors of their estates in the Schedules and

                                       14 Statements.

                                       15          In the ordinary course of operating its skilled nursing facility, Seton Coastside (operating
                                       16 under the same license as Debtor Seton Medical Center) offers certain long-term patients the

                                       17 ability to fund patient trust accounts to have convenient access to funds they can use while in

                                       18 residence. The funds in the patient trust accounts are not property of the Debtors’ estates.

                                       19 Accordingly, the Debtors have not listed the long-term care patients that may have an interest in

                                       20 the patient trust accounts as creditors in the Schedules and SOFAs.

                                       21          16.    Unknown Addresses. The Debtors have made and continue to make their best
                                       22 efforts to collect all addresses for all parties in interest; not all addresses for parties on these

                                       23 Schedules and SOFAs have been obtained. The Debtors continue to pursue complete notice

                                       24 information and will provide updated information as reasonable practicable.

                                       25 ///

                                       26 ///

                                       27 ///

                                       28 ///


                                                                                            5
                                      Case 2:18-bk-20151-ER       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                                   Main Document    Page 7 of 139


                                        1                                                  III.
                                        2                                     SCHEDULES AND SOFAs
                                        3       17.       Assumptions Used to Prepare Specific Schedules or SOFA Questions:
                                        4                SOFA Question #1. Gross revenues for hospital foundation Debtors (O’Connor
                                                          Hospital Foundation, Saint Louise Regional Hospital Foundation, St. Francis
                                        5                 Medical Center of Lynwood Foundation, St. Vincent Foundation, and Seton
                                        6                 Medical Center Foundation (each, a “Foundation Debtor”)) exclude donor-
                                                          restricted contributions received by such Debtors. Donor-restricted contributions
                                        7                 are recorded as temporarily or permanently restricted net assets at each Foundation
                                                          Debtor and are recorded as gross revenues (contribution revenues) by the respective
                                        8                 Debtor hospital affiliate in the period that such amounts are released from
                                                          restriction and contributed to such hospital affiliate. Please refer to SOFA Question
                                        9
                                                          #9 for a listing of contributions made by each Foundation Debtor to its respective
                                       10                 hospital affiliate in the two years preceding the Petition Date.
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                       11                SOFA Question #2. Interest income includes interest earned on loans, investment
        DENTONS US LLP




                                                          securities, escrow balances, and other interest-earning assets.
                                       12
           (213) 688-1000




                                       13                SOFA Question #3. Debtor St. Francis Medical Center and Debtor St. Vincent
                                                          Medical Center have entered into contracts with health plans where the hospital
                                       14                 assumes the risk for all hospital services to a defined patient population, whether
                                                          those hospital services are rendered at St. Francis Medical Center, St. Vincent
                                       15                 Medical Center, an “out of network” hospital or other healthcare provider. Third-
                                       16                 party management companies administer those payments through a risk pool
                                                          account. The risk pool account is funded by the applicable Debtor hospital. SOFA
                                       17                 #3 sets forth the aggregate amount Debtor St. Francis Medical Center and Debtor
                                                          St. Vincent Medical Center have paid into such risk pool accounts, which are
                                       18                 identified as “Risk Pool Claims.” The amounts the individual “out of network”
                                                          hospitals or healthcare providers were paid are not listed, as those records are
                                       19                 maintained by the applicable third party management company.
                                       20
                                                         SOFA Question #4. Each Debtor has included all known payroll distributions and
                                       21                 travel and entertainment expense reimbursement made over the twelve months
                                                          preceding the filing to any individual the Debtors have determined to be an Insider.
                                       22                 To the extent that the Debtors have determined that former officers do not qualify
                                                          as Insiders as defined above, such benefits and payments are not included in the
                                       23
                                                          Schedules and SOFAs. The listing of a party as an “Insider,” however, is not
                                       24                 intended to be, nor shall be, construed as a legal characterization or determination
                                                          of such party as an actual insider and does not act as an admission of any fact,
                                       25                 claim, right or defense, and all such rights, claims, and defenses are hereby
                                                          expressly reserved.
                                       26

                                       27                 Intercompany transfers between Debtors are not reflected in SOFA #4.

                                       28


                                                                                            6
                                      Case 2:18-bk-20151-ER    Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                                Main Document    Page 8 of 139


                                        1             SOFA Question #11. All payments related to bankruptcy were made by Debtor
                                                       VHS on behalf of itself and its Debtor affiliates and are reflected in VHS’s
                                        2              response.
                                        3
                                                      SOFA Question #14. Addresses for ancillary facilities, such as storage facilities
                                        4              and clinics are not included in this response.

                                        5             SOFA Question #21. As generally discussed above in General Note #14 and SOFA
                                                       #1, each Foundation Debtor receives certain donor-restricted contributions. Each
                                        6              Foundation Debtor holds these contributions in trust, and, thus, have indicated the
                                        7              same in SOFA #21. These funds may not be property of the Debtors’ estates.
                                                       Consequently, the Debtors have not listed any of the donors or grantors that may
                                        8              have an interest in these funds in SOFA #21.

                                        9              Seton Coastside (operating under the same license as Debtor Seton Medical Center)
                                                       has two patient trust accounts. The patients’ names and information are not being
                                       10
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                                       disclosed because of the confidentiality concerns explained in Global Note #3.
                                       11
                                                      SOFA Question #26(d). As many of the Debtors are nonprofit organizations and
        DENTONS US LLP




                                       12
           (213) 688-1000




                                                       tax exempt as described in 26 U.S.C. § 501, the Debtors’ financial statements and
                                                       Forms 990 as filed with the Internal Revenue Service are available online at
                                       13              www.Guidestar.org. Consequently, the Debtors do not have records of the parties
                                       14              who requested or obtained copies of their financial statements. These reports were
                                                       also provided to various counterparties of the Debtors as required under various
                                       15              contractual arrangements (e.g., lenders under certain of the Debtors’ debt
                                                       arrangements) and are publicly reported at https://emma.msrb.org.
                                       16

                                       17             Schedule A/B, Part 1. Cash accounts are presented at book value, unless otherwise
                                                       noted.
                                       18
                                                      Schedule A/B #25. The Debtors’ § 503(b)(9) of the Bankruptcy Code
                                       19              reconciliation process is still in progress. Accordingly, no responses are provided
                                                       to this question for any Debtor.
                                       20

                                       21             Schedule A/B #55. Where available, the Debtors listed the “Current value of
                                                       debtor’s interest” using that available in the most recent appraisal or broker opinion
                                       22              of value.

                                       23             Schedule A/B #74. In the ordinary course of business, the Debtors routinely
                                                       request reversals of, or changes to, various Medicare and Medi-Cal policies that
                                       24
                                                       impact payment, such as hospital “disproportionate share” payment calculations.
                                       25              These so-called “appeals” may be made by individual Debtor hospitals alone or,
                                                       more likely, as part of a national group of hospitals. If successful, the Debtors may
                                       26              realize additional revenue but outcomes related to such appeals are speculative.
                                       27
                                                      Schedule A/B #77. Included in the response to #77 are “Construction in Progress”
                                       28              assets. Construction in progress assets represent costs associated with ongoing



                                                                                         7
                                      Case 2:18-bk-20151-ER    Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                 Desc
                                                                Main Document    Page 9 of 139


                                        1              capital projects that have not yet been completed and placed into service. These
                                                       projects are primarily associated with in progress software development and
                                        2              implementation-related costs, building improvements, and other costs incurred
                                                       prior to medical equipment being placed into service.
                                        3

                                        4             Schedule D. Except as otherwise agreed pursuant to a stipulation or agreed order
                                                       or general order entered by the Bankruptcy Court, the Debtors reserve their rights
                                        5              to dispute or challenge validity, perfection or immunity from avoidance of any lien
                                                       purported to be granted or perfected in any specific asset to a secured creditor listed
                                        6              on Schedule D of any Debtor. Moreover, although the Debtors may have
                                        7              scheduled claims of various creditors as secured claims, the Debtors reserve all
                                                       rights to dispute or challenge the secured nature of any such creditor’s claim or the
                                        8              characterization of the structure of any such transaction or any document or
                                                       instrument (including, without limitation, any intercompany agreement) related to
                                        9              such creditor’s claim. In certain instances, a Debtor may be a co-obligor, co-
                                                       mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
                                       10
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                                       claim set forth on Schedule D of any Debtor is intended to acknowledge claims of
                                       11              creditors that are otherwise satisfied or discharged by other entities. The
                                                       descriptions provided in Schedule D are intended only as a summary. Reference to
        DENTONS US LLP




                                       12
           (213) 688-1000




                                                       the applicable loan agreements and related documents is necessary for a complete
                                                       description of the collateral and the nature, extent and priority of any liens.
                                       13              Nothing in the General Notes or the Schedules and SOFAs shall be deemed a
                                       14              modification or interpretation of the terms of such agreements.

                                       15             Schedule E/F. Pursuant to orders of the Bankruptcy Court, the Debtors were
                                                       permitted to pay certain prepetition wages and salaries and to honor and pay
                                       16              employee benefits and other workforce obligations. The Debtors made the
                                                       aforementioned payments, and, thus, the respective employee claims are not listed
                                       17
                                                       in Schedule E.
                                       18
                                                       The Debtors scheduled only claims and executory contracts for which the Debtors
                                       19              may be contractually and/or directly liable. No claims have been scheduled for
                                                       which a Debtor may have benefited indirectly from a contractual relationship to
                                       20              which a Debtor was not a named party.
                                       21
                                                       The Debtors have used their best efforts to report all general unsecured claims
                                       22              against each Debtor on Schedule F based upon the Debtors’ existing books and
                                                       records. The following is a non-exhaustive list of items which were among those
                                       23              included in the population disclosed for this schedule: unsecured debt outstanding,
                                                       accounts payable outstanding, travel and entertainment expenses, bonuses earned
                                       24
                                                       but yet not paid to employees, lease obligations, litigation, guarantees and vendors
                                       25              with whom we have executory contracts under which amounts may be due.
                                                       Schedule F does not include certain deferred liabilities, accruals or general
                                       26              reserves. Such amounts are, however, reflected on the Debtors’ books and records
                                                       as required in accordance with GAAP. Such accruals are general estimates of
                                       27              liabilities and do not represent specific claims as of the Petition Date.
                                       28


                                                                                          8
                                      Case 2:18-bk-20151-ER    Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                               Main Document    Page 10 of 139


                                        1              To the extent any amounts in respect of prepetition claims have been paid through
                                                       the date hereof pursuant to Orders of the Bankruptcy Court, such amount have been
                                        2              excluded. No claim set forth on Schedule E/F of any Debtor is intended to
                                                       acknowledge claims of claimholders that are or may be otherwise satisfied or
                                        3
                                                       discharged.
                                        4
                                                       Patient Refund Claims: In accordance with patient information confidentiality
                                        5              restrictions, see Note #3 above, each Debtor has aggregated all patient refund
                                                       claims in a single response. Detail is available upon request, provided such request
                                        6              may be complied with in a manner compliant with all applicable patient privacy
                                        7              laws and regulations.

                                        8              Insurance Refund Claims: As part of the Debtors’ normal business operations,
                                                       insurance companies from time to time overpay amounts due to the Debtors. Only
                                        9              the estimated amount of such overpayments are recorded in the Debtors’
                                                       accounting records because determination of the exact amount of such
                                       10
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                                       overpayments is a time consuming manual process. The Debtors only calculate the
                                       11              exact amount of the insurance company overpayments if and when the payer
                                                       requests a refund.
        DENTONS US LLP




                                       12
           (213) 688-1000




                                                       SEIU Employees:          The Service Employees International Union Collective
                                       13              Bargaining Agreement (the “SEIU CBA”) provides for a full time employment
                                       14              commitment for certain member nurses. This commitment resets every six months.
                                                       As of the Petition Date, the Debtors party to the SEIU CBA have potential liability
                                       15              in respect of the full time employment commitment for July and August 2018. The
                                                       amount of this liability is not calculated until December 2018 and, as such, claims
                                       16              in respect of July and August 2018 are contingent and unliquidated as of the
                                                       Petition Date.
                                       17

                                       18             Schedule G. The businesses of the Debtors are complex. While the Debtors’
                                                       existing records and information systems have been relied upon to identify and
                                       19              schedule executory contracts at each of the Debtors and every effort has been made
                                                       to ensure the accuracy of the Schedule of Executory Contracts and Unexpired
                                       20              Leases, inadvertent errors or omissions may have occurred. The Debtors hereby
                                       21              reserve all of their rights to dispute the validity, status, or enforceability of any
                                                       contracts, agreements or leases set forth in Schedule G and to amend or supplement
                                       22              such Schedule as necessary. The contracts, agreements and leases listed on
                                                       Schedule G may have expired or may have been modified, amended, or
                                       23              supplemented from time to time by various amendments, restatements, waivers,
                                                       estoppel certificates, letters, conduct/course of business, memoranda and other
                                       24
                                                       documents, instruments and agreements which may not be listed therein. Certain
                                       25              of the real property leases listed on Schedule G may contain renewal options,
                                                       guarantees of payments, options to purchase, rights of first refusal, rights to lease
                                       26              additional space and other miscellaneous rights. Such rights, powers, duties and
                                                       obligations are not set forth on Schedule G. Certain of the agreements listed on
                                       27              Schedule G may be in the nature of conditional sales agreements or secured
                                       28              financings. The presence of a contract or agreement on Schedule G does not



                                                                                         9
                                      Case 2:18-bk-20151-ER          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                 Desc
                                                                     Main Document    Page 11 of 139


                                        1                    constitute an admission that such contract or agreement is an executory contract or
                                                             unexpired lease. The Debtors reserve all of their rights, claims and causes of action
                                        2                    with respect to the contracts and agreements listed on the Schedule, including the
                                                             rights to dispute or challenge the characterization or the structure of any transaction
                                        3
                                                             document or instrument. Certain executory agreements may not have been
                                        4                    memorialized and could be subject to dispute. Generally, executory agreements
                                                             that are oral in nature have not been included in the Schedule.
                                        5
                                                            Schedule H. In the ordinary course of their business, the Debtors may be involved
                                        6                    in pending or threatened litigation and claims. These matters may involve multiple
                                        7                    plaintiffs and defendants, some or all of whom may assert cross-claims and
                                                             counterclaims against other parties. Because all such claims are “contingent,”
                                        8                    “unliquidated” or “disputed”, such claims have not been set forth individually on
                                                             Schedule H. The Debtors may not have identified certain Guarantees that are
                                        9                    embedded in the Debtors’ executory contracts, unexpired leases, secured
                                                             financings, debt instruments and other such agreements. The Debtors reserve their
                                       10
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                                             rights to amend the Schedules to the extent that additional Guarantees are identified
                                       11                    or such Guarantees are discovered to have expired or unenforceable.
        DENTONS US LLP




                                       12
           (213) 688-1000




                                                                                              IV.
                                       13                                               CONCLUSION
                                       14          18.       Limitation of Liability.     The Debtors and their officers, employees, agents,
                                       15 attorneys, and financial advisors do not guarantee or warrant the accuracy, completeness, or

                                       16 currentness of the data that is provided herein and shall not be liable for any loss or injury arising

                                       17 out of or caused, in whole or in part, by the acts, errors, or omissions, whether negligent or

                                       18 otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating, or

                                       19 delivering the information contained herein. The Debtors and their officers, employees, agents,

                                       20 attorneys, and financial advisors expressly do not undertake any obligation to update, modify,

                                       21 revise, or re-categorize the information provided herein or to notify any third party should the

                                       22 information be updated, modified, revised or recategorized. In no event shall the Debtors or their

                                       23 officers, employees, agents, attorneys, and financial advisors be liable to any third party for any

                                       24 direct, indirect, incidental, consequential, or special damages (including, but not limited to,

                                       25 damages arising from the disallowance of a potential claim against the Debtors or damages to

                                       26 business reputation, lost business, or lost profits), whether foreseeable or not and however caused.

                                       27

                                       28


                                                                                               10
                                      Case 2:18-bk-20151-ER    Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25      Desc
                                                               Main Document    Page 12 of 139


                                        1 Dated: October 15, 2018                   DENTONS US LLP
                                                                                    SAMUEL R. MAIZEL
                                        2                                           TANIA M. MOYRON
                                        3

                                        4                                           By    /s/Tania M. Moyron
                                                                                           Tania M. Moyron
                                        5
                                                                                    Proposed Attorneys for the Chapter 11 Debtors
                                        6                                           and Debtors In Possession

                                        7

                                        8

                                        9

                                       10
300 SOUTH GRAND AVENUE, 14TH FLOOR
LOS ANGELES , CALIFORNIA 90071-3124




                                       11
        DENTONS US LLP




                                       12
           (213) 688-1000




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                                                                  11
                 Case 2:18-bk-20151-ER                                           Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                                  Desc
                                                                                 Main Document    Page 13 of 139

Fill in this information to identify the case:

Debtor Name: In re : Verity Health System of California, Inc.

United States Bankruptcy Court for the: Central District of California
                                                                                                                                                                                             Check if this is an
Case number (if known): 18-20151 (EMR)                                                                                                                                                       amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                        $                  0.00
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                        $        597,741,862.11
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                        $        597,741,862.11
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                        $        461,593,868.65
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        $            959,007.83
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                        +$       218,104,803.95
     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................


4. Total liabilities
                                                                                                                                                                                        $        680,657,680.43
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                              Page 1 of 1
               Case 2:18-bk-20151-ER                            Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                       Desc
                                                                Main Document    Page 14 of 139

Fill in this information to identify the case:

Debtor Name: In re : Verity Health System of California, Inc.

United States Bankruptcy Court for the: Central District of California
                                                                                                                               Check if this is an
Case number (if known): 18-20151 (EMR)                                                                                         amended filing


Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.



For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




Part 1:        Cash and cash equivalents

   1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
      5    Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                                  Current value of debtor’s interest


   2. Cash on hand

               2.1 None                                                                                               $


   3. Checking, savings, money market, or financial brokerage accounts (Identify all)
      Name of institution (bank or brokerage firm)                Type of account   Last 4 digits of account number

              3.1 See Schedule A/B 3 Attachment                                                                       $                  31,954,980.24


   4. Other cash equivalents (Identify all)

              4.1 Certificate of Deposit - Bank of America                                                            $                     125,000.00


  5. Total of Part 1
                                                                                                                      $                 32,079,980.24
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206 A/B                              Schedule A/B: Assets - Real and Personal Property                                     Page 1 of 13
              Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                   Desc
             Verity Health System of California, Inc.                                                         18-20151
  Debtor:                                                 Main Document    Page 15 of 139
                                                                                      Case number (if known):
              Name


Part 2:     Deposits and prepayments
  6. Does the debtor have any deposits or prepayments?
          No. Go to Part 3.
    5 Yes. Fill in the information below.

                                                                                                           Current value of debtor’s interest

 7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
             7.1 See Schedule A/B 7 Attachment                                                             $                      875,948.77


  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
             8.1 See Schedule A/B 8 Attachment                                                             $                    5,055,473.11


9. Total of Part 2.
    Add lines 7 through 8. Copy the total to line 81.                                                      $                    5,931,421.88




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                            Page 2 of 13
               Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                         Desc
              Verity Health System of California, Inc.                                                         18-20151
   Debtor:                                                 Main Document    Page 16 of 139
                                                                                       Case number (if known):
               Name

Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
     5 Yes. Fill in the information below.
                                                                                                                                         Current value of debtor’s
                                                                                                                                         interest

11. Accounts receivable
                                     Description          face amount                    doubtful or uncollectible accounts
                                     See Schedule A/B
    11a.     90 days old or less:    11a Attachment       $              30,461,608.23   -$                            0.00   =..... Î   $              30,461,608.23



                                     See Schedule A/B
    11b.     Over 90 days old:       11b Attachment       $             490,088,741.00   -$                            0.00   =..... Î   $            490,088,741.00


12. Total of Part 3.
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                              $            520,550,349.23




Official Form 206 A/B                              Schedule A/B: Assets - Real and Personal Property                                                 Page 3 of 13
              Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                              Desc
             Verity Health System of California, Inc.                                                         18-20151
  Debtor:                                                 Main Document    Page 17 of 139
                                                                                      Case number (if known):
              Name


Part 4:       Investments

13. Does the debtor own any investments?

          No. Go to Part 5.
    5 Yes. Fill in the information below.
                                                                                               Valuation method used
                                                                                                                     Current value of debtor’s interest
                                                                                               for current value

14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

             14.1 None                                                                                                 $



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture
    Name of entity:                                                     % of ownership:

             15.1 See Schedule A/B 15 Attachment                                                                       $                  8,470,171.00



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

              16.1 None                                                                                                    $


17. Total of Part 4.
    Add lines 14 through 16. Copy the total to line 83.                                                                $                   8,470,171.00




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                       Page 4 of 13
              Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                   Desc
              Verity Health System of California, Inc.                                                           18-20151
  Debtor:                                                    Main Document    Page 18 of 139
                                                                                         Case number (if known):
                 Name


Part 5:       Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
     5 No. Go to Part 6.
            Yes. Fill in the information below.

                                                                                Net book value of debtor's
                                                           Date of the last                                  Valuation method used       Current value of debtor’s
     General description                                                        interest
                                                           physical inventory                                for current value           interest
                                                                                (Where available)

19. Raw materials
                                                                                $                                                        $


20. Work in progress
                                                                                $                                                        $


21. Finished goods, including goods held for resale
                                                                                $                                                        $


22. Other inventory or supplies
                                                                                 $                                                       $


 23. Total of Part 5.
     Add lines 19 through 22. Copy the total to line 84.                                                                             $                          0.00


24. Is any of the property listed in Part 5 perishable?
            No
            Yes


25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Description                      Book value $                         Valuation method                Current value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes




Official Form 206 A/B                              Schedule A/B: Assets - Real and Personal Property                                             Page 5 of 13
               Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                   Desc
             Verity Health System of California, Inc.                                                          18-20151
   Debtor:                                                 Main Document    Page 19 of 139
                                                                                       Case number (if known):
               Name


Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     5 No. Go to Part 7.
          Yes. Fill in the information below.

                                                                            Net book value of debtor's     Valuation method
     General description                                                    interest                       used for current    Current value of debtor’s interest
                                                                            (Where available)              value
 28. Crops—either planted or harvested
                                                                            $                                                  $


 29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                            $                                                  $


 30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                            $                                                   $


 31. Farm and fishing supplies, chemicals, and feed
                                                                            $                                                   $


 32. Other farming and fishing-related property not already listed in Part 6
                                                                            $                                                   $

 33. Total of Part 6.
     Add lines 28 through 32. Copy the total to line 85.                                                                        $                              0.00


 34. Is the debtor a member of an agricultural cooperative?
          No
          Yes. Is any of the debtor’s property stored at the cooperative?
                No
                Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Description                      Book value $                            Valuation method                  Current value $




 36. Is a depreciation schedule available for any of the property listed in Part 6?
          No
          Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
          No
          Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                             Page 6 of 13
            Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                Desc
            Verity Health System of California, Inc.                                                           18-20151
  Debtor:                                                  Main Document    Page 20 of 139
                                                                                       Case number (if known):
             Name


 Part 7:    Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
       No. Go to Part 8.
     5Yes. Fill in the information below.

                                                                     Net book value of debtor's
                                                                                                       Valuation method used for   Current value of debtor’s
     General description                                             interest
                                                                                                       current value               interest
                                                                     (Where available)
 39. Office furniture

             39.1 Office Furniture                                   $                      1,696.70   Net Book Value              $                 1,696.70


 40. Office fixtures

             40.1 Office Fixtures                                    $                          0.00   Net Book Value              $                       0.00


 41. Office equipment, including all computer equipment and
     communication systems equipment and software

             41.1 Office Equipment                                   $                    645,599.00   Net Book Value              $               645,599.00


 42. Collectibles Examples: Antiques and figurines; paintings,prints, or other artwork;
     books, pictures, or other art objects; china and crystal; stamp, coin, or baseball
     card collections; other collections, memorabilia, or collectibles

             42.1 Artwork                                            $                          0.00   Net Book Value              $                       0.00


 43. Total of Part 7.
     Add lines 39 through 42. Copy the total to line 86.                                                                           $               647,295.70


 44. Is a depreciation schedule available for any of the property listed in Part 7?
       No
     5Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     5No
       Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                           Page 7 of 13
              Case 2:18-bk-20151-ER                      Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                     Desc
             Verity Health System of California, Inc.                                                        18-20151
  Debtor:                                                Main Document    Page 21 of 139
                                                                                     Case number (if known):
              Name


Part 8:       Machinery, equipment, and vehicles
 46. Does the debtor own or lease any machinery, equipment, or vehicles?
            No. Go to Part 9.
      5 Yes. Fill in the information below.

     General description                                                Net book value of debtor's
                                                                        interest                      Valuation method used
                                                                                                                            Current value of debtor’s interest
     Include year, make, model, and identification numbers (i.e.,                                     for current value
     VIN, HIN, or N-number)                                             (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
               47.1 None                                                $                                                       $



 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
     floating homes, personal watercraft, and fishing vessels
               48.1 None                                             $                                                       $


  49. Aircraft and accessories
               49.1 None                                            $                                                       $


 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
               50.1 Medical Equipment                               $                        0.00    Net Book Value         $                            0.00



 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.                                                                   $                           0.00


 52. Is a depreciation schedule available for any of the property listed in Part 8?
      5 No
            Yes

 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
      5 No
            Yes




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                             Page 8 of 13
               Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                            Desc
              Verity Health System of California, Inc.                                                         18-20151
   Debtor:                                                 Main Document    Page 22 of 139
                                                                                       Case number (if known):
               Name

Part 9:      Real property
 54.    Does the debtor own or lease any real property?
          No. Go to Part 10.
        5Yes. Fill in the information below.

55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of property
                                                                                           Net book value of
        Include street address or other description such as           Nature and extent of                                   Valuation method   Current value of
                                                                                           debtor's interest
        Assessor Parcel Number (APN), and type of property (for       debtor’s interest in                                   used for current   debtor’s interest
        example, acreage, factory, warehouse, apartment or office     property                                               value
                                                                                           (Where available)
        building), if available.

                    Office - 2222 Oceanview, Los Angeles, CA
               55.1 90057                                             Lease                    $                 0.00                           $           Unknown

               55.2 Office - 1500 Southgate, Daly City, CA 94015      Lease                    $                 0.00                           $           Unknown

               55.3 Office - 455 O'Connor, San Jose, CA 95128         Lease                    $                 0.00                           $           Unknown

                    Office - 2200 W 3rd St., Los Angeles, CA
               55.4 90057                                             Lease                    $                 0.00                           $           Unknown


56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                      $                   0.00


57.     Is a depreciation schedule available for any of the property listed in Part 9?`
        5No
          Yes

58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        5No
          Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                     Page 9 of 13
            Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                 Desc
            Verity Health System of California, Inc.                                                          18-20151
  Debtor:                                                 Main Document    Page 23 of 139
                                                                                      Case number (if known):
             Name



Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
      No. Go to Part 11.
    5Yes. Fill in the information below.

                                                                        Net book value of debtor's                            Current value of debtor’s
                                                                        interest                       Valuation method
    General description                                                                                                       interest
                                                                        (Where available)              used for current value

60. Patents, copyrights, trademarks, and trade secrets
            60.1 None                                                   $                                                     $


61. Internet domain names and websites
            61.1 See Schedule A/B 61 Attachment                        $                  Unknown                             $                  Unknown


62. Licenses, franchises, and royalties
            62.1 None                                                   $                                                      $


63. Customer lists, mailing lists, or other compilations
            63.1 None                                                   $                                                     $


64. Other intangibles, or intellectual property
            64.1 None                                                   $                                                     $


65. Goodwill
            65.1 None                                                   $                                                     $


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.                                                                        $                     0.00


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
      No
    5Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    5No
      Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                          Page 10 of 13
              Case 2:18-bk-20151-ER                        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                          Desc
             Verity Health System of California, Inc.                                                          18-20151
   Debtor:                                                 Main Document    Page 24 of 139
                                                                                       Case number (if known):
              Name


Part 11:      All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
      No. Go to Part 12.
    5Yes. Fill in the information below.

                                                                                                                                      Current value of debtor’s
                                                                                                                                      interest




71. Notes receivable
     Description (include name of obligor)                 Total face amount           doubtful or uncollectible accounts
             71.1 None                                     $                           -$                                   =.....   Î $


72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)
             72.1 Federal NOL per 990-T Filing (Unrelated Business Income)              Tax year Fiscal Year 2017 (6/30/17)           $                   757,657.00


73. Interests in insurance policies or annuities
             73.1 None                                                                                                                $



74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
             74.1 None                                                                                                                 $

                   Nature of claim

                   Amount requested                        $



 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
             75.1 None                                                                                                                 $

                   Nature of claim

                   Amount requested                         $



76. Trusts, equitable or future interests in property
             76.1 None                                                                                                                $


77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
             77.1 Deferred Rent Asset                                                                                                 $                  1,358,617.51

             77.2 Deferred Rent Asset                                                                                                 $                      9,665.54

             77.3 Deferred System Implementation Costs                                                                                $                  4,121,532.23

             77.4 Construction in Progress - See Global Notes                                                                         $                 23,815,171.78


 78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.                                                                              $                30,062,644.06




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                  Page 11 of 13
             Case 2:18-bk-20151-ER                      Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25               Desc
            Verity Health System of California, Inc.                                                        18-20151
  Debtor:                                               Main Document    Page 25 of 139
                                                                                    Case number (if known):
             Name

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                      Page 12 of 13
                  Case 2:18-bk-20151-ER                                   Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                          Desc
                 Verity Health System of California, Inc.                                                                     18-20151
     Debtor:                                                              Main Document    Page 26 of 139
                                                                                                      Case number (if known):
                  Name



Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                                                Current value of                        Current value of real
                                                                                                      personal property                       property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                $            32,079,980.24

81. Deposits and prepayments. Copy line 9, Part 2.                                                    $              5,931,421.88

82. Accounts receivable. Copy line 12, Part 3.                                                        $           520,550,349.23

83. Investments. Copy line 17, Part 4.                                                                $              8,470,171.00

84. Inventory. Copy line 23, Part 5.                                                                  $                         0.00

85. Farming and fishing-related assets. Copy line 33, Part 6.                                         $                         0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                      $                647,295.70
      Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                         $                         0.00

88. Real property. Copy line 56, Part 9.............................................................................................Î         $                          0.00


89. Intangibles and intellectual property. Copy line 66, Part 10.                                     $                         0.00

90. All other assets. Copy line 78, Part 11.                                                          $            30,062,644.06

                                                                                                      $            597,741,862.11
91. Total. Add lines 80 through 90 for each column...............................91a.                                                   + 91b. $                         0.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................................    $      597,741,862.11




 Official Form 206 A/B                                       Schedule A/B: Assets - Real and Personal Property                                                                      Page 13 of 13
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                  Desc
                                                                  Main Document    Page 27 of 139
 Fill in this information to identify the case:

 Debtor Name: In re : Verity Health System of California, Inc.

 United States Bankruptcy Court for the: Central District of California
                                                                                                                                                          Check if this is an
 Case number (if known): 18-20151 (EMR)                                                                                                                   amended filing


 Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

 Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor’s property?
          No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
    5 Yes. Fill in all of the information below.

Part 1:        List Creditors Who Have Secured Claims


2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                               Column A
                                                                                                                                                                Column B
   secured claim, list the creditor separately for each claim.                                                                     Amount of claim
                                                                                                                                                                Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                                supports this claim
                                                                                                                                   value of collateral.

        2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien

             ASD Specialty Healthcare Inc.                              Inventory and all personal property                    $                Unknown     $                  Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #167552156200
             3101 Gaylord Parkway
             Street

                                                                        Is the creditor an insider or related party?
                                                                        5 No
             Frisco                TX                75034                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                         5    No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             10/21/2016

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
             5        No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                            Page 1 of 61
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                       Main Document    Page 28 of 139
                                                                                              Case number (if known):
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                              Column B
             the previous page.                                                                                                    Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                   value of collateral.


          2.2 Creditor’s name                                           Describe debtor’s property that is subject to a lien

             Cardinal Health 110 LLC, as Agent                          Supplies                                               $                Unknown   $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #187558796229
             7700 Cardinal Place
             Street

                                                                        Is the creditor an insider or related party?
                                                                        5 No
             Dublin                OH                43017                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                         5    No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             7/12/2018

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
              5       No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          Page 2 of 61
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                       Main Document    Page 29 of 139
                                                                                              Case number (if known):
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                              Column B
             the previous page.                                                                                                    Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                   value of collateral.


          2.3 Creditor’s name                                           Describe debtor’s property that is subject to a lien

             Cardinal Health System of California, Inc.                 Inventory                                              $                Unknown   $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #187658796229
             Medical Products And Services
             Street

             P.O. Box 100316                                            Is the creditor an insider or related party?
                                                                        5 No
             Pasadena              CA                91189                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                         5    No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             7/12/2018

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
              5       No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          Page 3 of 61
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                       Main Document    Page 30 of 139
                                                                                              Case number (if known):
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                              Column B
             the previous page.                                                                                                    Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                   value of collateral.


          2.4 Creditor’s name                                           Describe debtor’s property that is subject to a lien

             Dell Financial Services, L.L.C.                            Equipment                                              $                Unknown   $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #187664384411
             Mail stop-PS2DF-23
             Street

             One Dell Way                                               Is the creditor an insider or related party?
                                                                        5 No
             Round Rock            TX                78682                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                         5    No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             8/16/2018

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
              5       No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          Page 4 of 61
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                       Main Document    Page 31 of 139
                                                                                              Case number (if known):
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                              Column B
             the previous page.                                                                                                    Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                   value of collateral.


          2.5 Creditor’s name                                           Describe debtor’s property that is subject to a lien

             GE HFS, LLC                                                Equipment                                              $                Unknown   $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #167559861280
             PO Box 414, W-490
             Street

                                                                        Is the creditor an insider or related party?
                                                                        5 No
             Milwaukee             WI                53201                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                              No
                                                                        5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             12/7/2006

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
              5       No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          Page 5 of 61
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                       Main Document    Page 32 of 139
                                                                                              Case number (if known):
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                              Column B
             the previous page.                                                                                                    Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                   value of collateral.


          2.6 Creditor’s name                                           Describe debtor’s property that is subject to a lien

             GE HFS, LLC                                                Equipment                                              $                Unknown   $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #167551304800 UCC-3 (Amend.)
                                                                        #1675608030
             PO Box 414, W-490
             Street

                                                                        Is the creditor an insider or related party?
                                                                        5 No
             Milwaukee             WI                53201                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                              No
                                                                        5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             10/17/2016

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
              5       No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          Page 6 of 61
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                       Main Document    Page 33 of 139
                                                                                              Case number (if known):
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                              Column B
             the previous page.                                                                                                    Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                   value of collateral.


          2.7 Creditor’s name                                           Describe debtor’s property that is subject to a lien

             GE HFS, LLC                                                Equipment                                              $                Unknown   $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #167554013280
             PO Box 414, W-490
             Street

                                                                        Is the creditor an insider or related party?
                                                                        5 No
             Milwaukee             WI                53201                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                              No
                                                                        5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             11/7/2016

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
              5       No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          Page 7 of 61
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                       Main Document    Page 34 of 139
                                                                                              Case number (if known):
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                              Column B
             the previous page.                                                                                                    Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                   value of collateral.


          2.8 Creditor’s name                                           Describe debtor’s property that is subject to a lien

             GE HFS, LLC                                                Equipment                                              $                Unknown   $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #167556847988
             PO Box 414, W-490
             Street

                                                                        Is the creditor an insider or related party?
                                                                        5 No
             Milwaukee             WI                53201                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                              No
                                                                        5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             11/17/2016

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
              5       No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          Page 8 of 61
                    Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                       Main Document    Page 35 of 139
                                                                                              Case number (if known):
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                              Column B
             the previous page.                                                                                                    Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                   value of collateral.


          2.9 Creditor’s name                                           Describe debtor’s property that is subject to a lien

             GE HFS, LLC                                                Equipment                                              $                Unknown   $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name                                                UCC-1 #167561733807
             PO Box 414, W-490
             Street

                                                                        Is the creditor an insider or related party?
                                                                        5 No
             Milwaukee             WI                53201                  Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                              No
                                                                        5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred             12/16/2016

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                        5 Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?                                             5
                                                                        5    Disputed
              5       No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          Page 9 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 36 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.10 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177573963614
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               3/6/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 10 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 37 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.11 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177576173973
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               3/20/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 11 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 38 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.12 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177582381163
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               4/26/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 12 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 39 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.13 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177582381789
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               4/26/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 13 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 40 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.14 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177582382295
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               4/26/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 14 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 41 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.15 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177586329341
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/19/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 15 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 42 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.16 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177586357261
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/19/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 16 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 43 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.17 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177586523802
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/22/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 17 of 61
                 Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
               Verity Health System of California, Inc.                                                            18-20151
    Debtor:                                                    Main Document    Page 44 of 139
                                                                                           Case number (if known):
                Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                           Column B
          the previous page.                                                                                                    Amount of claim
                                                                                                                                                           Value of collateral that
                                                                                                                                Do not deduct the
                                                                                                                                                           supports this claim
                                                                                                                                value of collateral.


      2.18 Creditor’s name                                           Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                     Describe the lien
          Notice Name                                                UCC-1 # 177586800507
          PO Box 414, W-490
          Street

                                                                     Is the creditor an insider or related party?
                                                                     5 No
          Milwaukee             WI                53201                  Yes
          City                  State             ZIP Code


          Country                                                    Is anyone else liable on this claim?
          Creditor’s email address, if known                              No
                                                                     5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred             5/22/2017

          Last 4 digits of account                                   As of the petition filing date, the claim is:
          number                                                     Check all that apply.
                                                                     5 Contingent
          Do multiple creditors have an interest in the                   Unliquidated
          same property?                                             5
                                                                     5    Disputed
                   No
                   Yes. Have you already specified the
                   relative priority?

                        No. Specify each creditor, including this
                        creditor, and its relative priority.


                        Yes. The relative priority of creditors is
                        specified on lines




 Official Form 206D                             Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 18 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 45 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.19 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177586564413
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/22/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 19 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 46 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.20 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177587313022
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/25/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 20 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 47 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.21 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177587523186
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/26/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 21 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 48 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.22 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177587529647
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                           5    No
                                                                            Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/26/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 22 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 49 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.23 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177587559468 UCC-3 (Amend.)
                                                                       #1876324278
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/26/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 23 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 50 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.24 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177588526372
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               6/2/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 24 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 51 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.25 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177588752676
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               6/5/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 25 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 52 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.26 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177589597462
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               6/9/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 26 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 53 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.27 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177604192037
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               9/6/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 27 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 54 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.28 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177612439606
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                           5    No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               10/24/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 28 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 55 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.29 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177612442397
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               10/24/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 29 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 56 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.30 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177612442539
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               10/24/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 30 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 57 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.31 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177612442913
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               10/24/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 31 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 58 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.32 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177612504225
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               10/24/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 32 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 59 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.33 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177612504588
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               10/24/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 33 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 60 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.34 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #187631203445
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               1/13/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 34 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 61 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.35 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #187627398637
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               1/16/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 35 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 62 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.36 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #187630291865
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               1/26/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 36 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 63 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.37 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #187630292997
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               1/26/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 37 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 64 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.38 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 # 177586800507 UCC-3 (Amend.)
                                                                       #1876321957
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               2/5/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 38 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 65 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.39 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #187641797808
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               4/4/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 39 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 66 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.40 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #187641807072 UCC-3 (Amend.)
                                                                       #1876451035
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               4/4/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 40 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 67 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.41 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #187652835308
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               6/7/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 41 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 68 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.42 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          GE HFS, LLC                                                  Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #187654810353
          PO Box 414, W-490
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Milwaukee               WI                53201                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               6/19/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 42 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 69 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.43 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          Med One Capital Funding, LLC                                 Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177588030382
          10712 South 1300 East
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Sandy                   UT                84094                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/31/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 43 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 70 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.44 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          Med One Capital Funding, LLC                                 Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177588030403
          10712 South 1300 East
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Sandy                   UT                84094                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/31/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 44 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 71 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.45 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          Med One Capital Funding, LLC                                 Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177588030524
          10712 South 1300 East
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Sandy                   UT                84094                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               5/31/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 45 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 72 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.46 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          NFS Leasing, Inc.                                            Equipment Lease                                        $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #167563637135
          900 Cummings Center
          Street

          Suite 226-U                                                  Is the creditor an insider or related party?
                                                                       5 No
          Beverly                 MA                01915                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               12/29/2016

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
                     No
              5      Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.
                          People's United Bank; unknown
                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 46 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 73 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.47 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          NFS Leasing, Inc.                                            Equipment Lease                                        $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177564017179
          900 Cummings Center
          Street

          Suite 226-U                                                  Is the creditor an insider or related party?
                                                                       5 No
          Beverly                 MA                01915                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               1/3/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
                     No
              5      Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.
                          People's United Bank; unknown
                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 47 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 74 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.48 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          Olympus America Inc.                                         Equipment                                              $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177612543430
          900 Cummings Center
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Center Valley           PA                18035                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                           5    No
                                                                            Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               10/24/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 48 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 75 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.49 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          Peoples United Bank                                          Equipment Lease                                        $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #167563637135
          One Post Office Square
          Street

          32nd Floor                                                   Is the creditor an insider or related party?
                                                                       5 No
          Boston                  MA                02120                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               12/29/2016

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
                     No
              5      Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.
                          NFS Leasing, Inc.; Unknown
                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 49 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 76 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.50 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          Peoples United Bank                                          Equipment Lease                                        $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #177564017179
          One Post Office Square
          Street

          32nd Floor                                                   Is the creditor an insider or related party?
                                                                       5 No
          Boston                  MA                02121                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               1/3/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
                     No
              5      Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.
                          NFS Leasing, Inc.; Unknown
                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 50 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 77 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.51 Creditor’s name                                             Describe debtor’s property that is subject to a lien

          SHI International Corp.                                      Equipment lien                                         $                Unknown   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  UCC-1 #167502033158
          1111 Old Eagle School Road
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          Wayne                   PA                19087                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                           5    No
                                                                            Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               1/4/2016

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 51 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                 Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 78 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                              Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                  value of collateral.


      2.52 Creditor’s name                                             Describe debtor’s property that is subject to a lien
                                                                       OCH Pharmacy Job#18243 O’Connor Hospital
                                                                       project, located at 2105 Forest Avenue, San Jose,
          Summers & Sons Electric, Inc.                                CA 95128, in the county of Santa Clara                 $                8,025.95   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  County of Santa Clara Mechanic's Lien
          1460 Atteberry Avenue
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          San Jose                CA                95131                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                           5    No
                                                                            Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               8/21/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 52 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                 Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 79 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                              Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                              Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                              supports this claim
                                                                                                                                  value of collateral.


      2.53 Creditor’s name                                             Describe debtor’s property that is subject to a lien
                                                                       SMG Pharmacy Job#18241 Seton Medical Center
                                                                       project, located at 1900 Sullivan Avenue, Daly City,
          Summers & Sons Electric, Inc.                                CA 94105 in the County of San Francisco                $               17,532.70   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  County of Santa Clara Mechanic's Lien
          1460 Atteberry Avenue
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          San Jose                CA                95131                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                           5    No
                                                                            Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               8/21/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 53 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 80 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.54 Creditor’s name                                             Describe debtor’s property that is subject to a lien
                                                                       OCH Elevator Mod Job #18123 O’Connor Hospital
                                                                       Project, located at 2105 Forest Avenue, san Jose,
          Summers & Sons Electric, Inc.                                CA 95128, in the county of Santa Clara.                $             123,310.00   $                Unknown
          Creditor's Name

          Creditor’s mailing address
                                                                       Describe the lien
          Notice Name                                                  County of Santa Clara Mechanic's Lien
          1460 Atteberry Avenue
          Street

                                                                       Is the creditor an insider or related party?
                                                                       5 No
          San Jose                CA                95131                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                           5    No
                                                                            Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               8/21/2018

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                       5 Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?                                               5
                                                                       5    Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 54 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 81 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.55 Creditor’s name                                             Describe debtor’s property that is subject to a lien
          U.S. Bank National Association, as Master                    Collateral package described in
          Trustee for the California Public                            Series 2015 California Public Revenue Notes            $         160,000,000.00   $                Unknown
          Creditor's Name

          Creditor’s mailing address
          Finance Authority Revenue Notes (Verity Health
          System) Series 2015A, B, C and D                             Describe the lien
          Notice Name                                                  Series 2015 California Public Revenue Notes
          633 West Fifth Street
          Street

          24th Floor                                                   Is the creditor an insider or related party?
                                                                       5 No
          Los Angeles             CA                90071                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               12/14/2015

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                            Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?
                                                                            Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines



               Principal amount listed above




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 55 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 82 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.56 Creditor’s name                                             Describe debtor’s property that is subject to a lien
          U.S. Bank National Association, as Master                    Collateral package described in Series 2017
          Trustee for the California Public                            California Public Revenue Notes                        $          21,000,000.00   $                Unknown
          Creditor's Name

          Creditor’s mailing address
          Finance Authority Revenue Notes (Verity Health
          System) Series 2017A                                         Describe the lien
          Notice Name                                                  Series 2017 California Public Revenue Notes
          633 West Fifth Street
          Street

          24th Floor                                                   Is the creditor an insider or related party?
                                                                       5 No
          Los Angeles             CA                90071                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               9/15/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                            Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?
                                                                            Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines



               Principal amount listed above




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 56 of 61
                  Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 83 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

          Copy this page only if more space is needed. Continue numbering the lines sequentially from                             Column A
                                                                                                                                                             Column B
          the previous page.                                                                                                      Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.57 Creditor’s name                                             Describe debtor’s property that is subject to a lien
          U.S. Bank National Association, as Master                    Collateral package described in Series 2017
          Trustee for the California Public                            California Public Revenue Notes                        $          21,000,000.00   $                Unknown
          Creditor's Name

          Creditor’s mailing address
          Finance Authority Revenue Notes (Verity Health
          System) Series 2017B                                         Describe the lien
          Notice Name                                                  Series 2017 California Public Revenue Notes
          633 West Fifth Street
          Street

          24th Floor                                                   Is the creditor an insider or related party?
                                                                       5 No
          Los Angeles             CA                90071                  Yes
          City                    State             ZIP Code


          Country                                                      Is anyone else liable on this claim?
          Creditor’s email address, if known                                No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
          Date debt was incurred               12/28/2017

          Last 4 digits of account                                     As of the petition filing date, the claim is:
          number                                                       Check all that apply.
                                                                            Contingent
          Do multiple creditors have an interest in the                     Unliquidated
          same property?
                                                                            Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines



               Principal amount listed above




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 57 of 61
                   Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                Desc
                  Verity Health System of California, Inc.                                                           18-20151
    Debtor:                                                      Main Document    Page 84 of 139
                                                                                             Case number (if known):
                  Name

Part 1:       Additional Page

            Copy this page only if more space is needed. Continue numbering the lines sequentially from                           Column A
                                                                                                                                                             Column B
            the previous page.                                                                                                    Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                                  Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                                  value of collateral.


      2.58 Creditor’s name                                             Describe debtor’s property that is subject to a lien
            UMB Bank N.A., as successor Master Trustee
            for the California Statewide Communities                   Series 2005 Bonds                                      $         259,445,000.00   $                Unknown
            Creditor's Name

            Creditor’s mailing address
            Development Authority Revenue Bonds
            (Daughters of Charity Health System), Series
            2005A, G and H                                             Describe the lien
            Notice Name                                                Series 2005 Bonds
            UMB Financial Corporation
            Street

            1010 Grand Boulevard                                       Is the creditor an insider or related party?
                                                                       5 No
            Kansas City           MO                64106                  Yes
            City                  State             ZIP Code


            Country                                                    Is anyone else liable on this claim?
            Creditor’s email address, if known                              No
                                                                       5    Yes. Fill out Schedule H: Codebtors(Official Form 206H).
            Date debt was incurred             2/1/2005

            Last 4 digits of account                                   As of the petition filing date, the claim is:
            number                                                     Check all that apply.
                                                                            Contingent
            Do multiple creditors have an interest in the                   Unliquidated
            same property?
                                                                            Disputed
              5      No
                     Yes. Have you already specified the
                     relative priority?

                          No. Specify each creditor, including this
                          creditor, and its relative priority.


                          Yes. The relative priority of creditors is
                          specified on lines



               Principal amount listed above


          3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
            Page, if any.                                                                                                     $         461,593,868.65




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 58 of 61
                Case 2:18-bk-20151-ER                  Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                          Desc
                                                       Main Document    Page 85 of 139
Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1


  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
  agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
  Name and address                                                                                             did you enter the related    account number for
                                                                                                               creditor?                    this entity

  California Public Finance Authority                                                                          Line 2.55
  Name

  Chairman
  Notice Name

  1400 Lacey Boulevard
  Street




  Hanford                                      CA                              93230
  City                                         State                           ZIP Code



  Country

  California Public Finance Authority                                                                          Line 2.56
  Name

  Chair
  Notice Name

  1400 Lacey Boulevard
  Street




  Hanford                                      CA                              93230
  City                                         State                           ZIP Code



  Country

  California Public Finance Authority                                                                          Line 2.57
  Name

  Chair
  Notice Name

  1400 Lacey Boulevard
  Street




  Hanford                                      CA                              93230
  City                                         State                           ZIP Code



  Country




 Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                                Page 59 of 61
              Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25               Desc
              Verity Health System of California, Inc.                                                           18-20151
  Debtor:                                                    Main Document    Page 86 of 139
                                                                                         Case number (if known):
              Name

California Statewide Communities Development Authority                                                     Line 2.58
Name

Chairman
Notice Name

1100 K Street
Street




Sacramento                                           CA                      95814
City                                                 State                   ZIP Code



Country

Standard & Poors Ratings Services                                                                          Line 2.58
Name

Public Finance Department
Notice Name

55 Water Street
Street




New York                                             NY                      10041-0003
City                                                 State                   ZIP Code



Country

U.S. Bank National Association                                                                             Line 2.55
Name

Global Corporate Trust Services
Notice Name

633 W. Fifth Street, 24th Floor
Street




Los Angeles                                          CA                      90071
City                                                 State                   ZIP Code



Country

U.S. Bank National Association                                                                             Line 2.56
Name

Global Corporate Trust Services
Notice Name

633 W. Fifth Street, 24th Floor
Street




Los Angeles                                          CA                      90071
City                                                 State                   ZIP Code



Country




Official Form 206D                             Schedule D: Creditors Who Have Claims Secured by Property                     Page 60 of 61
              Case 2:18-bk-20151-ER                          Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25               Desc
              Verity Health System of California, Inc.                                                           18-20151
  Debtor:                                                    Main Document    Page 87 of 139
                                                                                         Case number (if known):
              Name

U.S. Bank National Association                                                                             Line 2.57
Name

Global Corporate Trust Services
Notice Name

633 W. Fifth Street, 24th Floor
Street




Los Angeles                                          CA                      90071
City                                                 State                   ZIP Code



Country

Wells Fargo Bank, National Association                                                                     Line 2.58
Name

Corporate Trust Department
Notice Name

Sixth Street and Marquette Avenue
Street




Minneapolis                                          MN                      55479-0069
City                                                 State                   ZIP Code



Country




Official Form 206D                             Schedule D: Creditors Who Have Claims Secured by Property                     Page 61 of 61
                    Case 2:18-bk-20151-ER                        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                             Desc
                                                                 Main Document    Page 88 of 139
 Fill in this information to identify the case:

 Debtor Name: In re : Verity Health System of California, Inc.

 United States Bankruptcy Court for the: Central District of California
                                                                                                                                                      Check if this is an
 Case number (if known): 18-20151 (EMR)                                                                                                               amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       No. Go to Part 2.
     5Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                        Total claim               Priority amount

          2.1 Priority creditor’s name and mailing address                As of the petition filing date, the claim is: $                619.56   $                 619.56
             County of San Bernardino                                     Check all that apply.
             Creditor Name
                                                                            Contingent

             Office of the Tax Collector                                    Unliquidated
             Creditor's Notice name
                                                                          5Disputed
             268 West Hospitality Lane, 1st Floor
             Address                                                      Basis for the claim:

                                                                          Tax and Licenses


             San Bernardino           CA            92415
             City                     State          ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                       Is the claim subject to offset?
             number                                                                                                         5No

             Specify Code subsection of PRIORITY unsecured                                                                   Yes
             claim: 11 U.S.C. § 507(a) (8)




 Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 1 of 6
               Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                          Desc
            Verity Health System of California, Inc.                                                             18-20151
  Debtor:                                                    Main Document    Page 89 of 139
                                                                                         Case number (if known):
            Name

    2.2 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $                225.10   $              225.10
        FRANCHISE TAX BOARD                                        Check all that apply.
        Creditor Name
                                                                     Contingent
                                                                     Unliquidated
        Creditor's Notice name
                                                                     Disputed
        PO BOX 942857
        Address                                                    Basis for the claim:

                                                                   Tax and Licenses


        SACRAMENTO               CA              94257
        City                     State            ZIP Code



        Country

        Date or dates debt was incurred


        Last 4 digits of account                                                                                     Is the claim subject to offset?
        number                                                                                                       5No

        Specify Code subsection of PRIORITY unsecured                                                                 Yes
        claim: 11 U.S.C. § 507(a) (8)
    2.3 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $              1,040.00   $             1,040.00
        FRANCHISE TAX BOARD / 942857                               Check all that apply.
        Creditor Name
                                                                     Contingent
                                                                     Unliquidated
        Creditor's Notice name
                                                                     Disputed
        PO BOX 942857
        Address                                                    Basis for the claim:

                                                                   Tax and Licenses


        SACRAMENTO               CA              94257
        City                     State            ZIP Code



        Country

        Date or dates debt was incurred


        Last 4 digits of account                                                                                     Is the claim subject to offset?
        number                                                                                                       5No

        Specify Code subsection of PRIORITY unsecured                                                                 Yes
        claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 6
               Case 2:18-bk-20151-ER                         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                          Desc
            Verity Health System of California, Inc.                                                             18-20151
  Debtor:                                                    Main Document    Page 90 of 139
                                                                                         Case number (if known):
            Name

    2.4 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $              3,525.39   $              3,525.39
        FRANCHISE TAX BOARD / 942867 - PAYROLL                     Check all that apply.
        Creditor Name
                                                                     Contingent
                                                                     Unliquidated
        Creditor's Notice name
                                                                     Disputed
        P.O. BOX 942867
        Address                                                    Basis for the claim:

                                                                   Tax and Licenses


        SACRAMENTO               CA              94267-2021
        City                     State            ZIP Code



        Country

        Date or dates debt was incurred


        Last 4 digits of account                                                                                     Is the claim subject to offset?
        number                                                                                                         No

        Specify Code subsection of PRIORITY unsecured                                                                 Yes
        claim: 11 U.S.C. § 507(a) (8)
    2.5 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $            953,597.78   $            953,597.78
        Los Angeles County Treasurer and Tax Collector             Check all that apply.
        Creditor Name
                                                                     Contingent
                                                                     Unliquidated
        Creditor's Notice name
                                                                   5Disputed
        PO Box 54110
        Address                                                    Basis for the claim:

                                                                   Tax and Licenses


        Los Angeles              CA              90054
        City                     State            ZIP Code



        Country

        Date or dates debt was incurred


        Last 4 digits of account                                                                                     Is the claim subject to offset?
        number                                                                                                       5No

        Specify Code subsection of PRIORITY unsecured                                                                 Yes
        claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 6
                 Case 2:18-bk-20151-ER                  Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                              Desc
                                                        Main Document    Page 91 of 139
Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:   $                218,104,803.95
          See Schedule E/F, Part 2 Attachment                                      Check all that apply.
          Creditor Name
                                                                                      Contingent
                                                                                      Unliquidated
          Creditor's Notice name
                                                                                      Disputed
                                                                                   Basis for the claim:
          Address




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                      No
          Last 4 digits of account                                                    Yes

          number




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 4 of 6
                 Case 2:18-bk-20151-ER                    Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                            Desc
                                                          Main Document    Page 92 of 139
Part 3:        List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
       collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
       next page.


      Name and mailing address                                                   On which line in Part 1 or Part 2 is the      Last 4 digits of account
                                                                                 related creditor (if any) listed?             number, if any


                                                                                 Line
      Name                                                                         Not Listed.Explain

      Notice Name


      Street




      City                       State                ZIP Code



      Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 5 of 6
               Case 2:18-bk-20151-ER               Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                  Desc
                                                   Main Document    Page 93 of 139
Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                  Total of claim amounts

5a.   Total claims from Part 1                                                            5a.     $                 959,007.83


5b.   Total claims from Part 2                                                            5b. ¬   $             218,104,803.95




5c.   Total of Parts 1 and 2                                                              5c.     $             219,063,811.78
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 6 of 6
                 Case 2:18-bk-20151-ER                           Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                       Desc
                                                                 Main Document    Page 94 of 139

 Fill in this information to identify the case:

 Debtor Name: In re : Verity Health System of California, Inc.

 United States Bankruptcy Court for the: Central District of California
                                                                                                                                                   Check if this is an
 Case number (if known): 18-20151 (EMR)                                                                                                            amended filing


 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 1.   Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
      5Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
      5Form 206A/B).

                                                                                                         State the name and mailing address for all other parties with
 2.   List all contracts and unexpired leases                                                            whom the debtor has an executory contract or unexpired
                                                                                                         lease
               State what the contract or
         2.1                                                                                             See Schedule G Attachment
               lease is for and the nature
               of the debtor’s interest                                                                  Name


                                                                                                         Notice Name



               State the term remaining                                                                  Address



               List the contract number of
               any government contract




                                                                                                         City                              State                ZIP Code


                                                                                                         Country




Official Form 206G                                     Schedule G: Executory Contracts and Unexpired Leases                                                     Page 1 of 1
               Case 2:18-bk-20151-ER                            Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                      Desc
                                                                Main Document    Page 95 of 139

Fill in this information to identify the case:

Debtor Name: In re : Verity Health System of California, Inc.

United States Bankruptcy Court for the: Central District of California
                                                                                                                                             Check if this is an
Case number (if known): 18-20151 (EMR)                                                                                                       amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                                12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


1.   Does the debtor have any codebtors?
        No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     5Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
     listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


            Column 1: Codebtor                                                                                  Column 2: Creditor

                                                                                                                                                   Check all schedules
            Name                                 Mailing address                                                Name
                                                                                                                                                   that apply:

       2.1 See Schedule H Attachment                                                                                                                 D
                                                 Street

                                                                                                                                                     E/F


                                                                                                                                                     G



                                                 City                       State                ZIP Code



                                                 Country




 Official Form 206H                                                      Schedule H: Codebtors                                                           Page 1 of 1
Case 2:18-bk-20151-ER   Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25   Desc
                        Main Document    Page 96 of 139
Case 2:18-bk-20151-ER         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                  Desc
                              Main Document    Page 97 of 139
                         In re: Verity Health System of California, Inc.
                                        Case No. 18-20151
                                           Schedule A/B 3
                   Checking, savings, money market, or financial brokerage accounts
Name of institution (bank or                                     Account number Current value of
brokerage firm)                  Type of account                 (last 4 digits)    debtor's interest
Bank of America                  Checking                        6440                  $7,083,268.79
Bank of America                  Checking                        1785                    $245,545.50
Bank of America                  Checking                        9250                    $200,272.78
Bank of America                  Checking                        2889                           $0.00
Wells Fargo                      Checking (Restricted Funds) 0300                      $2,000,000.00
Wells Fargo                      Checking (Restricted Funds) 8703                     $20,742,893.17
Wells Fargo                      Checking (Restricted Funds) 8803                        $800,500.00
Wells Fargo                      Checking (Restricted Funds) 8903                        $882,500.00
                                                                             TOTAL:   $31,954,980.24




                                            Page 1 of 1
Case 2:18-bk-20151-ER      Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                  Desc
                           Main Document    Page 98 of 139
                       In re: Verity Health System of California, Inc.
                                      Case No. 18-20151
                                         Schedule A/B 7
                     Deposits, including security deposits and utility deposits

                                                                         Current value of
     Description              Name of holder of deposit                  debtor's interest
     Initial Funding          Healthnow Prefunding                            $562,000.00
     Other Operation Expenses Daughters of Chrity Ministry Service Corp          $7,275.09
     Professional Services    Cain Brothers Retainer                           $50,000.00
     Professional Services    Deloitte                                        $250,000.00
     Professional Services    Moss Adams LLP                                     $1,673.68
     Professional Services    Paul Bucha                                         $5,000.00
                                                                  TOTAL:      $875,948.77




                                           Page 1 of 1
Case 2:18-bk-20151-ER           Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25          Desc
                                Main Document    Page 99 of 139
                            In re: Verity Health System of California, Inc.
                                           Case No. 18-20151
                                             Schedule A/B 8
                                              Prepayments
                                                                              Current value of
Description                          Name of holder of prepayment             debtor's interest
Prepaid Insurance                    AON Bermuda                                    $952,688.74
Prepaid Purchase Services            3M                                             $223,415.31
Prepaid Purchase Services            Armature                                        $17,712.05
Prepaid Purchase Services            Axion                                           $55,561.27
Prepaid Purchase Services            Blackbaud                                       $32,727.30
Prepaid Purchase Services            Bottomline                                      $13,874.14
Prepaid Purchase Services            Cirius                                            $4,082.53
Prepaid Purchase Services            Citrix                                         $223,460.39
Prepaid Purchase Services            Data Archiving                                  $37,500.00
Prepaid Purchase Services            Dell                                            $83,737.50
Prepaid Purchase Services            ECRI                                            $43,216.00
Prepaid Purchase Services            Good Tech                                         $2,669.97
Prepaid Purchase Services            Healthstream                                   $106,998.37
Prepaid Purchase Services            Host Analytics                                  $50,685.09
Prepaid Purchase Services            Huron                                           $37,500.00
Prepaid Purchase Services            Infinium                                        $80,507.30
Prepaid Purchase Services            Kronos                                          $25,453.25
Prepaid Purchase Services            Lockton                                        $140,000.00
Prepaid Purchase Services            LVM Systems                                     $48,136.00
Prepaid Purchase Services            Mcafee                                          $38,256.75
Prepaid Purchase Services            MCG Clinical                                   $128,948.44
Prepaid Purchase Services            Mckesson                                          $5,819.15
Prepaid Purchase Services            Mediware                                        $83,252.80
Prepaid Purchase Services            More Direct dba Connection                      $75,227.00
Prepaid Purchase Services            Nanthealth                                      $80,955.20
Prepaid Purchase Services            Navex Corp                                      $20,606.67
Prepaid Purchase Services            Pharmacy One Source                             $20,362.27
Prepaid Purchase Services            Pharmacy One Source - Sentri7                   $69,785.65
Prepaid Purchase Services            Philips Healthcare Intelli Space               $143,421.84
Prepaid Purchase Services            Phillips                                        $35,855.46
Prepaid Purchase Services            Picis                                          $249,253.65
Prepaid Purchase Services            Quadramed                                      $218,954.11
Prepaid Purchase Services            Quest Diagnostics                                 $9,814.80
Prepaid Purchase Services            RL Solutions                                    $26,805.17


                                              Page 1 of 2
Case 2:18-bk-20151-ER           Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25             Desc
                                Main Document    Page 100 of 139
                            In re: Verity Health System of California, Inc.
                                           Case No. 18-20151
                                            Schedule A/B 8
                                             Prepayments
                                                                                 Current value of
Description                          Name of holder of prepayment                debtor's interest
Prepaid Purchase Services            RL Solutions                                         $3,655.25
Prepaid Purchase Services            Sunquest Information Systems                       $78,437.75
Prepaid Purchase Services            Surgical Information Systems                      $226,499.78
Prepaid Purchase Services            Surgical Information Systems                       $82,131.95
Prepaid Purchase Services            Truven                                             $66,694.34
Prepaid Purchase Services            Verge Solutions                                    $18,934.02
Prepaid Purchase Services            Vision Solutions                                   $10,740.30
Prepaid Purchase Services            Voicebrook                                         $16,451.75
Prepaid Purchase Services            VOX                                                $46,162.96
Prepaid Purchase Services            Workday                                           $199,237.50
Prepaid Service                      Sedgwick                                               $642.06
Prepaid Supplies                     Cardinal                                          $918,641.28
                                                                          TOTAL:     $5,055,473.11




                                             Page 2 of 2
                    Case 2:18-bk-20151-ER        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                 Desc
                                                 Main Document    Page 101 of 139
                                             In re: Verity Health System of California, Inc.
                                                            Case No. 18-20151
                                                             Schedule A/B 11a
                                                   Accounts receivable, 90 days old or less
                                                                                               Doubtful or uncollectible    Current value of
Description                                                         Face amount                accounts                     debtor's interest
IC AR due from O’Connor Hospital                                               $6,108,111.00                          $0.00     $6,108,111.00
IC AR due from O’Connor Hospital Foundation                                       $70,533.00                          $0.00        $70,533.00
IC AR due from Saint Louise Regional Hospital Foundation                          $78,768.00                          $0.00        $78,768.00
IC AR due from Seton Medical Center                                            $8,359,022.00                          $0.00     $8,359,022.00
IC AR due from Seton Medical Center Foundation                                    $62,301.00                          $0.00        $62,301.00
IC AR due from St. Francis Medical Center of Lynwood Foundation                  $116,378.00                          $0.00       $116,378.00
IC AR due from St. Vincent Foundation                                             $29,953.00                          $0.00        $29,953.00
IC AR due from St. Vincent Medical Center                                     $13,984,074.00                          $0.00    $13,984,074.00
IC AR due from Verity Business Services                                          $766,391.00                          $0.00       $766,391.00
Other Receivables                                                                $886,077.23                          $0.00       $886,077.23
                                                             TOTAL:           $30,461,608.23                          $0.00    $30,461,608.23




                                                                Page 1 of 1
                    Case 2:18-bk-20151-ER        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                 Desc
                                                 Main Document    Page 102 of 139
                                             In re: Verity Health System of California, Inc.
                                                            Case No. 18-20151
                                                            Schedule A/B 11b
                                                   Accounts receivable, Over 90 days old
                                                                                               Doubtful or uncollectible    Current value of
Description                                                         Face amount                accounts                     debtor's interest
IC AR due from O’Connor Hospital                                             $171,006,930.00                          $0.00 $171,006,930.00
IC AR due from O’Connor Hospital Foundation                                      $493,279.00                          $0.00       $493,279.00
IC AR due from Saint Louise Regional Hospital                                 $53,558,569.00                          $0.00    $53,558,569.00
IC AR due from Saint Louise Regional Hospital Foundation                         $456,988.00                          $0.00       $456,988.00
IC AR due from Seton Medical Center                                          $123,650,789.00                          $0.00 $123,650,789.00
IC AR due from Seton Medical Center Foundation                                   $386,861.00                          $0.00       $386,861.00
IC AR due from St. Francis Medical Center of Lynwood Foundation                  $634,100.00                          $0.00       $634,100.00
IC AR due from St. Vincent Foundation                                            $652,712.00                          $0.00       $652,712.00
IC AR due from St. Vincent Medical Center                                    $123,539,837.00                          $0.00 $123,539,837.00
IC AR due from Verity Business Services                                       $15,708,676.00                          $0.00    $15,708,676.00
                                                             TOTAL:          $490,088,741.00                          $0.00 $490,088,741.00




                                                               Page 1 of 1
        Case 2:18-bk-20151-ER            Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25               Desc
                                         Main Document    Page 103 of 139
                                    In re: Verity Health System of California, Inc.
                                                   Case No. 18-20151
                                                      Schedule A/B 15
                                           Non-publicly traded stock and interests
                                                                          Valuation method used   Current value of
Name of entity                                       % of ownership       for current value       debtor's interest

Beverly Hills Multispecialty Surgical Center, LLC               5.00% Book value                              $5,000
De Paul Ventures, LLC                                         100.00%                                       Unknown
Marillac Insurance Company, Ltd.                              100.00% Book value                          $5,363,180
O'Connor Hospital                                             100.00%                                       Unknown

                                                                      Value estimated based on
Premier, Inc.                                                   0.28% value of common shares              $3,101,991
Saint Louise Regional Hospital                                100.00%                                       Unknown
Seton Medical Center                                          100.00%                                       Unknown
St. Francis Medical Center                                    100.00%                                       Unknown
St. Vincent Medical Center                                    100.00%                                       Unknown
Verity Business Services                                      100.00%                                       Unknown
Verity Holdings, LLC                                          100.00%                                       Unknown
Verity Medical Foundation                                     100.00%                                       Unknown
                                                                                         TOTAL:         $8,470,171.00




                                                       Page 1 of 1
Case 2:18-bk-20151-ER             Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25          Desc
                                  Main Document    Page 104 of 139
                           In re: Verity Health System of California, Inc.
                                          Case No. 18-20151
                                              Schedule A/B 61
                                    Internet domain names and websites

                                            Net book value of Valuation method
                                            debtor's interest  used for current   Current value of
Description                                 (where available)  value              debtor's interest
acousticneuromasvmc.com                                Unknown                              Unknown
acousticneuromasvmc.net                                Unknown                              Unknown
acousticneuromasvmc.org                                Unknown                              Unknown
asianpacificlivercenter.com                            Unknown                              Unknown
asianpacificlivercenter.net                            Unknown                              Unknown
asianpacificlivercenter.org                            Unknown                              Unknown
dchsaccess.org                                         Unknown                              Unknown
dchspacs.org                                           Unknown                              Unknown
depaulhealthcenter.com                                 Unknown                              Unknown
depaulhealthcenter.net                                 Unknown                              Unknown
depaulhealthcenter.org                                 Unknown                              Unknown
depaulurgentcare.com                                   Unknown                              Unknown
depaulurgentcare.net                                   Unknown                              Unknown
depaulurgentcare.org                                   Unknown                              Unknown
depaulurgentcarecenter.com                             Unknown                              Unknown
depaulurgentcarecenter.net                             Unknown                              Unknown
depaulurgentcarecenter.org                             Unknown                              Unknown
dochs.net                                              Unknown                              Unknown
dochs.org                                              Unknown                              Unknown
jri-docs.com                                           Unknown                              Unknown
myverity.org                                           Unknown                              Unknown
myveritybenefits.com                                   Unknown                              Unknown
myveritybenefits.net                                   Unknown                              Unknown
myveritybenefits.org                                   Unknown                              Unknown
ochdocs.com                                            Unknown                              Unknown
ochdocs.net                                            Unknown                              Unknown
ochdocs.org                                            Unknown                              Unknown
ochfoundation.com                                      Unknown                              Unknown
ochfoundation.net                                      Unknown                              Unknown
ochfoundation.org                                      Unknown                              Unknown
ochlibrary.org                                         Unknown                              Unknown
oconnorhospital.com                                    Unknown                              Unknown
oconnorhospital.net                                    Unknown                              Unknown
oconnorhospital.org                                    Unknown                              Unknown
organtransplant.com                                    Unknown                              Unknown
organtransplants.com                                   Unknown                              Unknown
saintlouisehospital.com                                Unknown                              Unknown
saintlouisehospital.net                                Unknown                              Unknown
saintlouisehospital.org                                Unknown                              Unknown
saintlouiseregional.com                                Unknown                              Unknown
saintlouiseregional.org                                Unknown                              Unknown
saintlouiseregionalhospital.com                        Unknown                              Unknown
saintlouiseregionalhospital.org                        Unknown                              Unknown
setoncoastside.com                                     Unknown                              Unknown
setoncoastside.org                                     Unknown                              Unknown
setonfoundation.org                                    Unknown                              Unknown
setonlibrary.org                                       Unknown                              Unknown

                                               Page 1 of 2
Case 2:18-bk-20151-ER        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25            Desc
                             Main Document    Page 105 of 139
                        In re: Verity Health System of California, Inc.
                                       Case No. 18-20151
                                         Schedule A/B 61
                               Internet domain names and websites

                                        Net book value of Valuation method
                                        debtor's interest  used for current    Current value of
Description                             (where available)  value               debtor's interest
setonmedicalcenter.com                             Unknown                               Unknown
setonmedicalcenter.net                             Unknown                               Unknown
setonmedicalcenter.org                             Unknown                               Unknown
setonmedicalcentercoastside.com                    Unknown                               Unknown
setonmedicalcentercoastside.net                    Unknown                               Unknown
setonmedicalcentercoastside.org                    Unknown                               Unknown
sfmccharityball.com                                Unknown                               Unknown
sfmccharityball.net                                Unknown                               Unknown
sfmccharityball.org                                Unknown                               Unknown
sfmcfoundation.com                                 Unknown                               Unknown
sfmcfoundation.net                                 Unknown                               Unknown
sfmcfoundation.org                                 Unknown                               Unknown
sfmclibrary.org                                    Unknown                               Unknown
slrhfoundation.com                                 Unknown                               Unknown
slrhfoundation.net                                 Unknown                               Unknown
slrhfoundation.org                                 Unknown                               Unknown
stfrancismedicalcenter.com                         Unknown                               Unknown
stfrancismedicalcenter.net                         Unknown                               Unknown
stfrancismedicalcenter.org                         Unknown                               Unknown
stlouisehospital.com                               Unknown                               Unknown
stlouisehospital.net                               Unknown                               Unknown
stlouisehospital.org                               Unknown                               Unknown
stlouiseregionalhospital.com                       Unknown                               Unknown
stlouiseregionalhospital.net                       Unknown                               Unknown
stlouiseregionalhospital.org                       Unknown                               Unknown
stvincentbrain.com                                 Unknown                               Unknown
stvincentbrain.net                                 Unknown                               Unknown
stvincentbrain.org                                 Unknown                               Unknown
stvincentmedicalcenter.com                         Unknown                               Unknown
stvincentmedicalcenter.net                         Unknown                               Unknown
stvincentmedicalcenter.org                         Unknown                               Unknown
stvincentmedicalcenterkorean.com                   Unknown                               Unknown
stvincentmedicalcenterkorean.net                   Unknown                               Unknown
stvincentmedicalcenterkorean.org                   Unknown                               Unknown
stvincenttransplant.com                            Unknown                               Unknown
stvincenttransplant.net                            Unknown                               Unknown
stvincenttransplant.org                            Unknown                               Unknown
svmcfoundation.com                                 Unknown                               Unknown
svmcfoundation.net                                 Unknown                               Unknown
svmcfoundation.org                                 Unknown                               Unknown
svmcmedlibrary.org                                 Unknown                               Unknown
togetherwithverity.com                             Unknown                               Unknown
togetherwithverity.net                             Unknown                               Unknown
togetherwithverity.org                             Unknown                               Unknown
verity.org                                         Unknown                               Unknown
verityhealth.net                                   Unknown                               Unknown
                                 TOTAL:           Unknown               TOTAL:         Unknown

                                           Page 2 of 2
                                      Case 2:18-bk-20151-ER                        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                 Desc
                                                                                   MainIn re:
                                                                                          Document               Page 106 of 139
                                                                                              Verity Health System of California, Inc.
                                                                                                    Case No. 18-20151
                                                                                                      Schedule E/F, Part 2
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent



                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                           Subject to
Line   Nonpriority Creditor's Name   Creditor Notice Name   Address 1               Address 2    City            State   Zip            Country   Date incurred   Basis for claim          offset (Y/N)                                          Amount of claim
                                                            655 NORTH CENTRAL
3.1    360 MANAGEMENT GROUP LLC                             AVE                                  GLENDALE        CA      91203                                    Trade                    N                                                              $2,100.00

3.2    360 SUPPORT SERVICES INC                             P.O. BOX 801238                      SANTA CLARITA CA        91380-1238                               Trade                    N                                                              $2,500.00
3.3    ABILITY NETWORK, INC.                                P.O. BOX 856015                      MINNEAPOLIS   MN        55485-6015                               Trade                    N                                                              $9,055.41

3.4    ACCESS COMMUNICATIONS INC                            976 RINCON CIRCLE                    SAN JOSE        CA      95131                                    Trade                    N                                                              $2,200.93

       ACCESS TELECOMM FORMERLY
3.5    ACCESS COMMUNIC                                      976 RINCON CIRCLE                    SAN JOSE        CA      95131                                    Trade                    N                                                             $29,551.06
                                                                                                 SAN
3.6    ACCOUNTEMPS                   FILE 73484             PO BOX 6000                          FRANCISCO       CA      94160-3484                               Trade                    N                                                              $5,031.41

3.7    ALLSCRIPTS LLC                                       24630 NETWORK PLACE                  CHICAGO         IL      60673-1246                               Trade                    N                                                          $4,057,624.44
3.8    ALSTON AND BIRD LLP                                  P.O. BOX 933124                      ATLANTA         GA      31193-3124                               Trade                    N                                                             $37,449.18
       ALTSEARCH RECRUITMENT
3.9    CONSULTANTS CORP                                     300 EAST 56TH STREET    SUITE 16A    NEW YORK        NY      10022                                    Trade                    N                                                             $32,650.00
3.10   AMAZON WEB SERVICES INC                              P.O.BOX 84023                        SEATTLE         WA      98124-8423                               Trade                    N                                                                 $79.80
                                     CPC REMITTANCE
3.11   AMERICAN EXPRESS              PROCESSING             1801 NW 66TH AVE        STE 103C     PLANTATION      FL      33313-4571                               Trade                    N                                                             $14,257.09
       AMERICAN TECHNOLOGY                                                          SUITE 119-
3.12   SOLUTIONS                                            1212 S NAPER BLVD       201          NAPERVILLE      IL      60540                                    Trade                    N                                                               $574.15
       AMERICAN TOWER                                       116 HUNTINGTON AVE.
3.13   CORPORATION                                          11TH FLOOR                           BOSTON          MA      02116                                    Trade                    N                                                               $762.55
                                                            2040 EAST MARIPOSA
3.14   ARMADA ANTHONY                                       AVENUE                  APT A        EL SEGUNDO      CA      90245                                    Employee Expense         N                                                              $1,802.03
       AT & MOBILTY(FOMERLY
3.15   CINGULAR WIRELESS)                                   PO BOX 6463                          CAROL STREAM IL         60197-6463                               Utilities                N                                                                $170.80
3.16   AT T                                                 PO BOX 105414                        ATLANTA      GA         30348-5414                               Utilities                N                                                            $147,878.92
       AT T INTERSTATE DEDICATED
3.17   PRIVATE                                              PO BOX 5019                          CAROL STREAM IL         60197                                    Utilities                N                                                             $59,169.75
       AT T TELECONFERENCE
3.18   SERVICES                                             P.O. BOX 5002                        CAROL STREAM IL         60197-5002                               Utilities                N                                                                  $5.60
                                                            817 REPUBLICAN
3.19   ATHLETIC AWARDS CO INC                               STREET                               SEATTLE         WA      98109-4715                               Trade                    N                                                              $1,676.85
3.20   AXION HEALTH INC                                     1101 W 120TH AVE        SUITE 315    BROOMFIELD      CO      80021                                    Trade                    N                                                             $74,081.70
       BAKER DONELSON BEARMAN
3.21   CALDWELL AND BERK             BERKOWITZ, PC          100 LIGHT STREET                     BALTIMORE       MD      21202                                    Trade                    N                                                              $2,633.00

3.22   BARBOZA AND ASSOCIATES      A LAW CORPORATION        660 S FIGUEROA ST       SUITE 1620   LOS ANGELES     CA      90017                                    Trade                    N                                                              $3,395.00
       BAY AREA EVENT LIGHTS DBA   DBA BAY AREA EVENT
3.23   HOLIDAY LIGHTS              LIGHTS                   192 MORRIS LANE                      CAMPBELL        CA      95008                                    Trade                    N                                                              $1,270.00
3.24   BENCH TEK SOLUTIONS LLC                              525 ALDO AVENUE                      SANTA CLARA     CA      95054                                    Trade                    N                                                              $2,495.81
       BEYOND CONSULTING
3.25   SOLUTIONS INC                                        RR2                                  DUFFIELD        AB      T0E 0N0        CANADA                    Trade                    N                                                             $60,000.00
       BLUE 22 PHOTOGRAPHY ( HAENG
3.26   IL NAM )                                             3871 W. 6TH STREET                   LOS ANGELES     CA      90020                                    Trade                    N                                                                 $60.00
3.27   BROWN RUDNICK LLP                                    P.O. BOX 52257                       BOSTON          MA      02205                                    Trade                    N                                                             $25,000.00
       CALIFORNIA PUBLIC FINANCE                            2999 OAK ROAD, SUITE
3.28   AUTHORITY                                            710                                  WALNUT CREEK CA         94597                                    Trade                    N                                                               $525.00




                                                                                                        Page 1 of 10
                                      Case 2:18-bk-20151-ER                        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                  Desc
                                                                                   MainIn re:
                                                                                          Document               Page 107 of 139
                                                                                              Verity Health System of California, Inc.
                                                                                                    Case No. 18-20151
                                                                                                      Schedule E/F, Part 2
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent



                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                            Subject to
Line   Nonpriority Creditor's Name   Creditor Notice Name   Address 1               Address 2   City             State   Zip            Country   Date incurred    Basis for claim          offset (Y/N)                                          Amount of claim
                                                            1344 MOUNT PLEASANT
3.29   CANADIAN TRAVEL NURSES                               ROAD                                TORONTO          ON      M4N 2T3        CANADA                     Trade                    N                                                             $27,279.46
3.30   CAPTURE TECHNOLOGIES, INC                            2617 K STREET                       SACRAMENTO       CA      95816                                     Trade                    N                                                                $910.21
                                                            3963 ENTERPRISE
3.31   CASTLE SERVICES                                      AVENUE                              NAPLES           FL      34104                                     Trade                    N                                                              $1,200.00
                                                            200 N. MILWAUKEE
3.32   CDW COMPUTER CENTERS INC                             AVENUE                              VERNON HILLS     IL      60061                                     Trade                    N                                                             $42,236.11
                                                            200 NORTH MILWAUKEE
3.33   CDW GOVERNMENT INC                                   AVE.                                VERNON HILLS     IL      60061                                     Trade                    N                                                            $781,141.39

3.34   CERESOFT                                             1738 ELTON ROAD         SUITE 121   SILVER SPRING MD         20903                                     Trade                    N                                                              $3,440.38
       CERNER HEALTH SERVICES INC
3.35   FORMERLY SIEM                 C/O US BANK            P.O. BOX 959167                     ST LOUIS         MO      63195-9167                                Trade                    N                                                             $39,471.29
                                                            1215 K STREET SUITE
3.36   CHA PUBLICATION SALES                                800                                 SACRAMENTO       CA      95814                                     Trade                    N                                                               $365.00
       CHANGE HEALTHCARE FORMELY
3.37   EMDEON                                               P.O. BOX 572490                     MURRAY           UT      84157-2490                                Trade                    N                                                             $11,440.93
                                                            400 ATLANTIC STREET,
3.38   CHARTER COMMUNICATIONS                               10TH FLOOR                          STAMFORD         CT      06901                                     Trade                    N                                                              $1,612.75
                                                                                    1000
                                                                                    FOURTH
                                                                                    STREET
3.39   CHRISTOPHER STEELE            C/O NATHANIEL LEEDS BRENT & FIOL LLP           SUITE 750   SAN RAFAEL       CA      94901                          4/13/2017 Professional Liability    N              X            X              X                   Unknown

3.40   CIGNA HEALTHCARE                                     P O BOX 182223                      CHATTANOOGA TN           37422-7223                                Trade                    N                                                             $10,231.83
                                                            2300 CONTRA COSTA
3.41   CIRIUS GROUP, INC.                                   BLVD.                   SUITE 250   PLEASANT HILL CA         94523                                     Trade                    N                                                             $11,270.00
       CKR INTERACTIVE DBA C K R                            399 NORTH THIRD
3.42   GROUP INC                                            STREET                              CAMPBELL         CA      95008                                     Trade                    N                                                             $24,900.00

3.43   CLINICOMP INTL INC                                   9655 TOWNE CENTRE DR                SAN DIEGO        CA      92121                                     Trade                    N                                                             $51,932.00
3.44   CO ARCHITECTS                                        5055 WILSHIRE BLVD   9TH FLOOR      LOS ANGELES      CA      90036                                     Trade                    N                                                            $185,940.75
                                                            62157 COLLECTIONS
3.45   CONCUR TECHNOLGIES, INC.                             CENTER DR.                          CHICAGO          IL      60693                                     Trade                    N                                                              $4,729.96
                                                            1321 BURLINGAME
3.46   CONDADO GROUP INC                                    STREET               SUITE M        KANSAS CITY      MO      64116                                     Trade                    N                                                              $3,900.00
       CONNECTION DBA MORE DIRECT
3.47   INC                                                  4800 T-REX AVENUE       SUITE 300   BOCA RATON       FL      33431                                     Trade                    N                                                             $45,309.03
       CUSHMAN AND WAKEFIELD CA                             1350 BAYSHORE
3.48   INC                                                  HIGHWAY                 SUITE 900   BURLINGAME       CA      94010                                     Trade                    N                                                              $9,914.74

                                                            2040 EAST MARIPOSA                                                                                     Employee Claim (amount
3.49   DAVID BAGSHAW                                        AVENUE                              EL SEGUNDO       CA      90245                                     over $12,850 cap)      N                                                                 $886.34

                                                            203 REDWOOD SHORES
3.50   DE PAUL VENTURES, LLC                                PARKWAY, SUITE 800                  REDWOOD CITY CA          94065                                     Intercompany Payable     Y                                                          $2,888,000.00
3.51   DELOITTE TOUCHE LLP                                  P.O. BOX 844708                     DALLAS       TX          75284-4708                                Trade                    N                                                            $137,477.50
                                                                                                SAN
3.52   DELTA DENTAL CA                                      PO BOX 44460                        FRANCISCO    CA          94144                                     Trade                    N                                                            $441,997.04




                                                                                                       Page 2 of 10
                                      Case 2:18-bk-20151-ER                      Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                   Desc
                                                                                 MainIn re:
                                                                                        Document               Page 108 of 139
                                                                                            Verity Health System of California, Inc.
                                                                                                    Case No. 18-20151
                                                                                                      Schedule E/F, Part 2
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent



                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                           Subject to
Line   Nonpriority Creditor's Name   Creditor Notice Name   Address 1               Address 2    City            State   Zip            Country   Date incurred   Basis for claim          offset (Y/N)                                          Amount of claim
       DIAMOND QUALITY PRINTING,
3.53   INC.                                                 1465 MONTEREY ROAD                   SAN JOSE        CA      95110                                    Trade                    N                                                              $7,448.62

                                                            2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.54   DONALD FROST                                         AVENUE                               EL SEGUNDO      CA      90245                                    over $12,850 cap)      N                                                                $2,224.60
                                                            2040 EAST MARIPOSA
3.55   DONNA LIMAR                                          AVENUE                               EL SEGUNDO      CA      90245                                    Workers Compensation     N              X            X              X                   Unknown

3.56   DOUGLAS L PECK PHOTOGRAPHY                           P.O. BOX 689                         MENLO PARK      CA      94026                                    Trade                    N                                                               $225.00
                                                                                                 SAN
3.57   DOWNEY BRAND LLP                               455 MARKET STREET             SUITE 1500   FRANCISCO       CA      94105                                    Trade                    N                                                               $375.00
       EAST END TRANSFER & STORAGE
3.58   INC                                            5607 CAVANAUGH                             HOUSTON         TX      77021                                    Trade                    N                                                            $110,472.70
       EDELMAN DBA DANIEL J
3.59   EDELMAN INC                 JP MORGAN CHASE NA 21992 NETWORK PLACE                        CHICAGO         IL      60673-1219                               Trade                    N                                                              $7,414.77

3.60   EFAXCOM                                              6922 HOLLYWOOD BLVD SUITE 500        HOLLYWOOD       CA      90028                                    Trade                    N                                                             $10,020.50

                                                            2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.61   ELSPETH PAUL                                         AVENUE                               EL SEGUNDO      CA      90245                                    over $12,850 cap)      N                                                               $14,457.68
3.62   EMPLOYMENT DEV/826219                                P.O. BOX 826219                      SACRAMENTO      CA      94230-6219                               Trade                  N                                                                $7,151.00
       EPIQ SYSTEMS CORPORATE
3.63   SERVCIES DBA EPIQ             DEPT 0286              P.O. BOX 120286                      DALLAS          TX      75312-0286                               Trade                    N                                                               $497.00
                                                            4252 SOLUTIONS
3.64   EQUINIX INC                                          CENTER                               CHICAGO         IL      60677-4002                               Trade                    N                                                             $30,316.18

                                                            2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.65   ERNEST KHAW                                          AVENUE                               EL SEGUNDO      CA      90245                                    over $12,850 cap)      N                                                                $5,903.32

3.66   EXCEL OFFICE SERVICES CORP                           12031 JEFFERSON BLVD                 CULVER CITY     CA      90230                                    Trade                    N                                                              $1,573.21
       EXPERIAN HEALTH FORMERLY
3.67   PASSPORT HEALTH               C/O EXPERIAN           P.O. BOX 886133                      LOS ANGELES     CA      90088-6133                               Trade                    N                                                             $51,592.02
3.68   EXPERIAN INC                                         475 ANTON BLVD.                      COSTA MESA      CA      92626                                    Trade                    N                                                                $600.00
3.69   FAITH PROTSMAN MD                                    700 W 6TH ST C                       GILROY          CA      95020                                    Trade                    N                                                              $2,550.00
3.70   FERNIES ELECTRIC                                     5239 KATELLA RD                      SOUTH GATE      CA      90280                                    Trade                    N                                                              $2,664.37
       FOLEY & LARDNER ATTNYS AT     WEISSBURG &            2029 CENTURY PARK E.,
3.71   LAW                           ARONSON                35TH FLR                             LOS ANGELES     CA      90067-3000                               Trade                    N                                                              $5,212.55
3.72   FRANKS GARDEN FLORIST                                401 1ST STREET                       GILROY          CA      95020                                    Trade                    N                                                                $450.00
       FRONTIER COMMUNICATIONS
3.73   DBA FRONTIER CAL                                     P.O. BOX 740407                      CINCINNATI      OH      45274-0407                               Utilities                N                                                              $6,388.95
3.74   FTG BUILDERS INC                                     2975 SCOTT BLVD.        SUITE 100    SANTA CLARA     CA      95054                                    Trade                    N                                                              $5,972.00
3.75   GALLUP INC                                           P.O. BOX 310284                      DES MOINES      IA      50331-0284                               Trade                    N                                                             $67,500.00
                                                            5517 COLLECTIONS
3.76   GE MED SYS INFO TECHNOLOGY    TECHNOLOGIES INC       CENTER DR                            CHICAGO         IL      60693                                    Trade                    N                                                             $11,962.00
3.77   GILROY FLOWER SHOP                                   47 5TH ST                            GILROY          CA      95020                                    Trade                    N                                                                 $64.50
                                                                                                 SAN
3.78   GOLDSTONE JERRY P                                    415 EUCLID AVENUE       # 10         FRANCISCO       CA      94118                                    Trade                    N                                                              $1,070.00

                                                            2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.79   GRACE WANG                                           AVENUE                               EL SEGUNDO      CA      90245                                    over $12,850 cap)      N                                                                $3,145.62




                                                                                                        Page 3 of 10
                                       Case 2:18-bk-20151-ER                     Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                  Desc
                                                                                 MainIn re:
                                                                                        Document               Page 109 of 139
                                                                                            Verity Health System of California, Inc.
                                                                                                  Case No. 18-20151
                                                                                                    Schedule E/F, Part 2
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent



                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                          Subject to
Line    Nonpriority Creditor's Name Creditor Notice Name   Address 1              Address 2    City            State   Zip            Country   Date incurred    Basis for claim          offset (Y/N)                                          Amount of claim
        GRANITE TELECOMMUNICATIONS                         100 NEWPORT AVE
3.80    LLC                                                EXTENSION                           QUINCY          MA      02171                                     Utilities                N                                                             $17,664.31
3.81    GRAY BRYAN LEE                                     24206 S 183RD PLACE                 GILBERT         AZ      85298                                     Trade                    N                                                             $23,767.43
        GRM INFORMATION
3.82    MANAGEMENT SRVS LLC                                P O BOX 748814                      LOS ANGELES     CA      90074-8814                                Trade                    N                                                             $14,288.33
                                                                                               SAN
3.83    HANSON BRIDGETT, LLC                               425 MARKET ST          26TH FLR     FRANCISCO       CA      94105                                     Trade                    N                                                               $136.50
        HEALTHNOW ADMINISTRATIVE
3.84    SERVICES                                           801 LAKEVIEW DR        STE 301      BLUE BELL       PA      19422                                     Trade                    N                                                          $2,123,516.39

                                                           2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.85    HELEN LAM                                          AVENUE                              EL SEGUNDO      CA      90245                                     over $12,850 cap)      N                                                                $4,406.98
        HENRY NGAIN CHOW
        (DECEASED) BY AND THROUGH
        SUSAN CHAN CHOW (SPOUSE) &
3.86    LINDSEY CHOW (DAUGHTER)                            1662-1/2 CORTEZ ST.                 LOS ANGELES     CA      90026                          11/6/2015 Professional Liability    N              X            X              X                   Unknown

        HERITAGE PROVIDER NETWORK                                                              NORTHRIDGE,
3.87    (REGAL MEDICAL GROUP)                              8510 BALBOA BLVD. #150              CA 91325        CA      91325                                     Risk Sharing Liability   N                           X              X               $6,198,736.00
3.88    HODGES MACE LLC                                    P.O. BOX 117163                     ATLANTA         GA      30368-7163                                Trade                    N                                                             $47,012.00
                                                           1875 CENTURY PARK
3.89    HOOPER LUNDY BOOKMAN PC       WATT PLAZA           EAST                   STE 1600     LOS ANGELES     CA      90067-2799                                Trade                    N                                                             $22,335.98
                                      LISA KATO, ADMIN
3.90    HOSPITAL ASSOC OF SO CA       ASST                 515 S FIGUEROA ST      SUITE 1300   LOS ANGELES     CA      91199-1361                                Trade                    N                                                            $210,355.74
3.91    HSS INC                                            PO BOX 17033                        DENVER          CO      80217                                     Trade                    N                                                             $42,480.00
        HUNTINGTON TECHNOLOGY
3.92    FINANCE INC FORERL                                 L - 3708                            COLUMBUS        OH      43260-3708                                Trade                    N                                                            $224,700.00
3.93    IDSHOP INC DBA LAMINEX INC                         P.O. BOX 49457                      GREENWOOD       SC      29649                                     Trade                    N                                                              $3,400.00
3.94    IFERT LIESL                                        2171 SPRUCE DRIVE                   HOLLISTER       CA      95023                                     Trade                    N                                                                  $6.50
        INSIGHT STRUCTURAL                                 855 NORTH DOUGLAS
3.95    ENGINEERS INC                                      STREET                              EL SEGUNDO      CA      90245                                     Trade                    N                                                             $14,968.73
        INTERCONTINENTAL LA DWNTWN LOS ANGELES
3.96    DBA HANJIN IN              DOWNTOWN                900 WILSHIRE BLVD.                  LOS ANGELES     CA      90017                                     Utilities                N                                                             $13,579.00
                                                                                  1875
                                                                                  CENTURY
                                                                                  PARK EAST
3.97    IRIS LARA AND TANYA LARA      C/O ROBERT K FRIEDL CAPSTONE LAW APC        STE. 1000    LOS ANGLESE     CA      90067                          4/27/2016 Professional Liability    N              X            X              X                   Unknown
                                                                                                                                                                Retaliation contrary to
                                                                                                                                                                1102.5 and Intentional
                                      C/O RENEE L.         ONE WILSHIRE                                                                                         Infliction of Emotional
3.98    IVONNE ENGELMAN               CAMPBELL             BOULEVARD SUITE 2200                LOS ANGELES     CA      90017                           5/3/2018 Distress                  N              X            X              X                   Unknown
                                                                                  249 E.
                                                                                  OCEAN
                                                           MAHONEY LAW GROUP,     BLVD. STE
3.99    JARMAIN JOHNS                 C/O KEVIN MAHONEY    APC                    814          LONG BEACH      CA      90802                          5/22/2016 Professional Liability    N              X            X              X               $5,075,000.00
                                                                                  1801 W
        JEFFER MANGELS BUTLER AND                                                 OLYMPIC
3.100   MITCHELL LLP                  MITCHELL LLP         FILE 1263              BLVD.        PASADENA        CA      91199-1263                                Trade                    N                                                            $236,042.26
3.101   JK HAND AND ASSOCIATES INC                         416 S SPRING STREET    SUITE 1207   LOS ANGELES     CA      90013                                     Trade                    N                                                             $22,500.00




                                                                                                      Page 4 of 10
                                       Case 2:18-bk-20151-ER                        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                  Desc
                                                                                    MainIn re:
                                                                                           Document               Page 110 of 139
                                                                                               Verity Health System of California, Inc.
                                                                                                     Case No. 18-20151
                                                                                                       Schedule E/F, Part 2
                                                                                       Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent



                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                             Subject to
Line    Nonpriority Creditor's Name   Creditor Notice Name   Address 1               Address 2   City             State   Zip            Country   Date incurred   Basis for claim           offset (Y/N)                                          Amount of claim

        JOSE HERNANDEZ, JUAN                                                       1611 N. SAN
        HERNANDEZ, ALMA HERNANDEZ                                                  FERNANDO
3.102   AND EORGINA HERNANDEZ         C/O KARITA A PADUA     L.A. INJURY ATTORNEYS BLVD.         BURBANK          CA      91504                           6/4/2015 Professional Liability    N              X            X              X                   Unknown

                                                             2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.103   KARI SKAVERN SIMMONS                                 AVENUE                              EL SEGUNDO       CA      90245                                    over $12,850 cap)      N                                                                 $1,263.27
        KEY INFORMATION SYSTEMS,
3.104   INC.                                                 30077 AGOURA ROAD       SUITE 100   AGOURA HILLS     CA      91301-2709                               Trade                     N                                                             $51,119.85
        KIMBERLINA WHETTAM AND
3.105   ASSOCIATES INC                                       241 S FIGUEROA STREET SUITE 370     LOS ANGELES      CA      90012                                    Trade                     N                                                             $20,245.00
        KIRCHNER PAULA DBA TRINITY
3.106   ADVISORS LLC                  C/O PAULA KIRCHNER 8735 OAK PARK AVENUE                    NORTHRIDGE       CA      91325                                    Trade                     N                                                             $15,400.00

3.107   KNOWWARE INTERNATIONAL INC                           2696 S COLORADO BLVD STE 555        DENVER           CO      80222                                    Trade                     N                                                                $845.00
3.108   KRONOS INC                                           P.O. BOX 743208                     ATLANTA          GA      30374-3208                               Trade                     N                                                            $378,226.96
3.109   LANGUAGE LINE SERVICES                               PO BOX 202564                       DALLAS           TX      75320-2564                               Utilities                 N                                                                $863.69

                                                             2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.110   LESLEY WONG                                          AVENUE                              EL SEGUNDO       CA      90245                                    over $12,850 cap)      N                                                                 $3,894.32

3.111   LEVEL 3 COMMUNICATIONS LLC                           PO BOX 910182                       DENVER           CO      80291-0182                               Utilities                 N                                                             $20,827.81

3.112   LIFE MEDIA GROUP LLC                                 16360 MONTEREY ROAD     SUITE 246   MORGAN HILL      CA      95037                                    Trade                     N                                                               $279.00
        LIGHTHOUSE MEMORIAL DBA
3.113   WHITE AND DAY IN                                     1016 W. 164TH STREET                GARDENA          CA      90247                                    Trade                     N                                                               $200.00
                                                             62228 COLLECTION
3.114   LINKEDIN CORPORATION                                 CENTER DRIVE                       CHICAGO           IL      60693-0622                               Trade                     N                                                             $29,748.39
                                                             DREYER, BABICH,         20
                                      C/O JUSTIN M.          BUCCOLA, WOOD,          BICENTENNI
3.115   LISA SWAIN                    GINGERY                CAMPORA, LLC            AL CIRCLE  SACRAMENTO        CA      95826                        12/24/2014 General Liability          N              X            X              X                    Unknown
3.116   LOOP 1 SYSTEMS INC                                   PO BOX 5322                        AUSTIN            TX      78763                                   Trade                      N                                                              $4,300.00
3.117   M MODAL SERVICES, LTD.                               5000 MERIDIAN           SUITE 200  FRANKLIN          TN      37067                                   Trade                      N                                                              $1,858.64

                                                             2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.118   MACHELNIL CORMIER                                    AVENUE                              EL SEGUNDO       CA      90245                                    over $12,850 cap)      N                                                                 $3,557.52

                                                             2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.119   MATERNA CABATANA                                     AVENUE                              EL SEGUNDO       CA      90245                                    over $12,850 cap)      N                                                                 $1,820.37

3.120   MD INSIDER INC                                       3015 MAIN STREET        SUITE 333   SANTA MONICA CA          90405                                    Trade                     N                                                             $24,999.99
                                                             1601 OLD BAYSHORE
3.121   MD RANGER INC                                        HIGHWAY                 # 107       BURLINGAME       CA      94010                                    Trade                     N                                                             $47,000.00
3.122   MEDCENTERDISPLAY LLC                                 101 WESTPARK DRIVE      SUITE 115   BRENTWOOD        TN      37027                                    Trade                     N                                                              $1,836.00
3.123   MEDICAL COURIERS, INC.                               176 OTTO CIRCLE                     SACRAMENTO       CA      95822                                    Trade                     N                                                             $51,697.70
                                      MEDICAL DATA           425 E. COLORADO ST.-
3.124   MEDICAL DATA EXCHANGE         EXCHANGE (MDX)         SUITE 120                           GLENDALE         CA      91205                                    Trade                     N                                                             $23,656.50
3.125   MEDICITY                                             P.O. BOX 780708                     PHILADELPHIA     PA      19178-0708                               Trade                     N                                                             $90,000.00




                                                                                                        Page 5 of 10
                                       Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                   Desc
                                                                                   MainIn re:
                                                                                          Document               Page 111 of 139
                                                                                              Verity Health System of California, Inc.
                                                                                                    Case No. 18-20151
                                                                                                      Schedule E/F, Part 2
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent



                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                             Subject to
Line    Nonpriority Creditor's Name   Creditor Notice Name   Address 1              Address 2   City             State   Zip            Country   Date incurred    Basis for claim           offset (Y/N)                                          Amount of claim
                                                                                    5681 BEACH
                                                             JAKE Y. YOHAN LEE,     BOULEVARD
3.126   MEE SOOK CHO                  C/O YOHAN LEE          ESQ.                   #200        BEUNA PARK       CA      90621                          3/31/2015 General Liability          N              X            X              X                    Unknown
3.127   MERCER US INC                                        P.O. BOX 100260                    PASADENA         CA      91189-0260                               Trade                      N                                                             $84,000.00
        METRO ELECTRIC                                                                          SAN
3.128   CONSTRUCTION INC                                     2400 THIRD STREET                  FRANCISCO        CA      94107                                     Trade                     N                                                              $2,969.00
                                                                                    1401 ELM
                                                                                    STREET, 5TH
3.129   MICROSOFT CORPORATION         C/O BANK OF AMERICA LOCKBOX 848025            FLOOR       DALLAS           TX      75202                                     Trade                     N                                                             $71,705.81
3.130   MICROSOFT LICENSING GP                            6100 NEIL ROAD                        RENO             NV      89511                                     Trade                     N                                                          $1,682,109.56
                                                          1180 SOUTH BEVERLY
3.131   MIKE FAYFEL                   C/O CRAIG ACKERMAN DRIVE, SUITE 610                       LOS ANGELES      CA      90035                          7/23/2018 Employee Matters           N              X            X              X                 $390,000.00
                                                          25800 SCIENCE PARK ,
3.132   MIM SOFTWARE INC                                  SUITE 180                             CLEVELAND        OH      44122                                     Trade                     N                                                             $19,372.00
3.133   MIT/WINCARE LLC                                   10 S GRAPE ST             PO BOX 39   MEDFORD          OR      97501                                     Trade                     N                                                              $2,285.00
                                                          1500 ROSECRANS                        MANHATTAN
3.134   MKM LAW GROUP, P.C.                               AVENUE                    SUITE 500   BEACH            CA      90266                                     Trade                     N                                                              $9,213.63
3.135   MOOD MEDIA                                        P.O. BOX 71070                        CHARLOTTE        NC      28272-1070                                Trade                     N                                                                 $56.17
3.136   MOX NETWORKS LLC                                  9920 JEFFERSON BLVD                   CULVER CITY      CA      90232                                     Trade                     N                                                            $171,300.00
                                                                                    4311
                                                                                    WILSHIRE
                                                             VINCENT S KIM &        BLVD STE
3.137   MYUNG SOO HAN                 C/O VINCENT S. KIM     ASSOCIATES             624         LOS ANGELES      CA      90010                          5/27/2015 Professional Liability     N              X            X              X                   Unknown
3.138   NAVEX GLOBAL, INC.                                   PO BOX 60941                       CHARLOTTE        NC      28260-0941                               Trade                      N                                                               $234.38
        NETWORK TECHNOLOGY
3.139   SERVICES                                             7901 SOMERSET BLVD     SUITE B     PARAMOUNT        CA      90723                                     Trade                     N                                                              $7,410.90
3.140   NGUYEN NAMQUYEN                                      640 EPIC WAY           UNIT 345    SAN JOSE         CA      95134                                     Trade                     N                                                                 $65.36
                                                                                                ORMOND
3.141   NH ISAC INC                                          226 NORTH NOVA ROAD    NO 391      BEACH            FL      32174                                     Trade                     N                                                              $7,500.00
        NICE INCONTEACT DBA
3.142   INCONTACT INC                 LOCKBOX 0268           P.O. BOX 7247                      PHILADELPHIA     PA      19170-0268                                Utilities                 N                                                              $4,852.36

                                                                                    701 N BRAND
                                      C/O RACHEL C.          DAGLIAN LAW GROUP,     BLVD STE
3.143   NOBLE WILLIAMS                QUIMBY                 APLC                   640         GLENDALE         CA      91203                        11/16/2015 General Liability           N              X            X              X                   Unknown
        NORTH HIGHLAND COMPANY LLC
3.144   THE                                                  P.O. BOX 101353                    ATLANTA          GA      30392-1353                                Trade                     N                                                             $45,054.00
        NTHRIVE SOLUTIONS INC                                200 NORTH POINT
3.145   FORMERLY MEDASSETS                                   CENTER EAST            STE600      ALPHARETTA       GA      30022                                     Trade                     N                                                            $103,737.46
        NTT DATA SERVICES LLC
3.146   FORMERLY DELL MARK                                   P.O. BOX 677956                    DALLAS           TX      75267-7956                                Trade                     N                                                            $407,273.00
3.147   OFFICE DEPOT                                         FILE NO 81901                      LOS ANGELES      CA      90074-1901                                Trade                     N                                                                $559.74
        OFFICE OF STATEWIDE HEALTH                           2020 WEST EL CAMINO
3.148   PANDD                                                AVENUE                 SUITE 800   SACRAMENTO       CA      95833                                     Trade                     N                                                              $1,533.40

3.149   OPSGENIE INC                                         450 W BROAD STREET     SUITE 421   FALLS CHURCH VA          22046                                     Trade                     N                                                             $30,965.23
        OPTION 1 STAFFING SERVICES
3.150   INC                                                  4410 EL CAMINO REAL    SUITE 110   LOS ALTOS        CA      94022                                     Trade                     N                                                             $13,254.03
3.151   OUTFRONT MEDIA INC                                   2459 SUMMIT ST                     KANSAS CITY      MO      64108                                     Trade                     N                                                              $4,500.00
3.152   OUTSIDE GC CA LLP                                    P.O. BOX 482                       SHARON           MA      02067                                     Trade                     N                                                                $167.50




                                                                                                       Page 6 of 10
                                       Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                  Desc
                                                                                   MainIn re:
                                                                                          Document               Page 112 of 139
                                                                                              Verity Health System of California, Inc.
                                                                                                    Case No. 18-20151
                                                                                                      Schedule E/F, Part 2
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                           Contingent



                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                            Subject to
Line    Nonpriority Creditor's Name   Creditor Notice Name   Address 1              Address 2   City             State   Zip            Country   Date incurred    Basis for claim          offset (Y/N)                                          Amount of claim

3.153   PAYLOGIX                                             1025 OLD COUNTY ROAD SUITE 310     WESTBURY         NY      11590                                     Trade                    N                                                              $1,161.16
                                      OFFICE OF THE
        PENSION BENEFIT GUARANTY      GENERAL COUNSEL        1200 K STREET, NW                                           20005
3.154   CORPORATION                   ATTN: JUDITH STARR                                        WASHINGTON       DC                                                Pension                  N              X            X              X               Undetermined

                                                             2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.155   PETER OSUNA                                          AVENUE                             EL SEGUNDO       CA      90245                                     over $12,850 cap)      N                                                                $5,845.30
3.156   PHILIPS HEALTHCARE                                   P O BOX 100355                     ATLANTA          GA      30384-0355                                Trade                  N                                                              $136,997.58
        PHILIPS HEALTHCARE NORTH
3.157   AMERICA                                              3000 MINUTEMAN ROAD    M/S 109     ANDOVER          MA      1810                                      Trade                    N                                                            $143,421.84
3.158   PINES ANDREW ( EXP ONLY )                            76 EVERGREEN DRIVE                 ORINDA           CA      94563                                     Trade                    N                                                                $998.11
3.159   POOJA SHARMA MD                                      450 E ROMIE LANE                   SALINAS          CA      93901                                     Trade                    N                                                              $1,800.00
3.160   PRE EMPLOY COM INC                                   PO BOX 491570                      REDDING          CA      96049                                     Trade                    N                                                              $6,059.78
        PREMIER INC DBA PREMIER                              5882 COLLECTIONS
3.161   HEALTHCARE SOLUT                                     CENTER DRIVE                       CHICAGO          IL      60693                                     Trade                    N                                          X               $2,359,499.52
        PRICEWATERHOUSE COOPERS
3.162   LLP                                                  P O BOX 514038                     LOS ANGELES      CA      90051                                     Trade                    N                                                            $503,700.00
                                                                                                SHERMAN
3.163   PRINT MEDIA COLLECTIVE CORP                          15445 VENTURA BLVD.    # 24        OAKDS            CA      91403                                     Trade                    N                                                              $7,187.53
3.164   QUADRAMED CORP                                       3460 LOTUS DRIVE       SUITE 100   PLANO            TX      75075                                     Trade                    N                                                             $11,739.05
3.165   QUADRAMED CORPORATION                                P.O. BOX 74008556                  CHICAGO          IL      60674-8556                                Trade                    N                                                            $694,834.73
        QUICK LEONARD KIEFFER
3.166   INTERNATIONAL INC                                    555 W JACKSON BLVD.    FL2         CHICAGO          IL      60661                                     Trade                    N                                                              $3,966.95

                                                             2040 EAST MARIPOSA                                                                                    Employee Claim (amount
3.167   REGINA THOMAS                                        AVENUE                             EL SEGUNDO       CA      90245                                     over $12,850 cap)      N                                                                $1,468.12
        REGISTRY OF CHARITABLE
3.168   TRUSTS                                               P.O. BOX 903447                    SACRAMENTO       CA      94203-4470                                Trade                    N                                                               $300.00
                                                                                    1315
                                                                                    SEVENTH     SAN
3.169   RICHARD CARON                 C/O JOSEPH K. BRAVO BRAVO LAW OFFICES         AVE         FRANCISCO        CA      94122                          9/14/2016 Professional Liability    N              X            X              X                   Unknown
        ROBERT HALF MANAGEMENT
3.170   RESOURCES                                            P.O. BOX 743295                    LOS ANGELES      CA      90074-3295                                Trade                    N                                                             $12,808.07
                                                                                    P.O. BOX
3.171   ROPES GRAY LLP                                       MAIL CODE 11104        11839       NEWARK           NJ      07101-8138                                Trade                    N                                                             $22,923.29
                                                                                    249 E.
                                                                                    OCEAN
                                                             MAHONEY LAW GROUP,     BLVD. STE
3.172   ROSA CARCAMO                  C/O ALEX PEREZ         APC                    814         LONG BEACH       CA      905802                                    Gen Prof Liability       N              X            X              X                   Unknown
        ROSENBERG AND PICK A LAW                             12100 WILSHIRE
3.173   CORPORATION                                          BOULEVARD              SUITE 560   LOS ANGELES      CA      90025                                     Trade                    N                                                              $1,528.00
3.174   ROTENBERG AND SZE LLP                                4525 U STREET                      SACRAMENTO       CA      95817                                     Trade                    N                                                             $27,352.50
                                                             7421 MONTE VERDE                   WEST PALM
3.175   RXINNOVATE CONSULTING LLC                            LANE                               BEACH            FL      33412                                     Trade                    N                                                             $73,710.70
        RXINNOVATE CONSULTING LLC                            7421 MONTE VERDE                   WEST PALM
3.176   (BRAIN MANSFIE                                       LANE                               BEACH            FL      33412                                     Trade                    N                                                            $318,000.00
        SAGEWELL HEALTHCARE                                  1501 REEDSDALE ST
3.177   BENEFITS TRUST                                       SUITE 3005                         PITTSBURGH       PA      15233                                     Trade                    N                                                            $886,212.60




                                                                                                       Page 7 of 10
                                        Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                  Desc
                                                                                    MainIn re:
                                                                                           Document               Page 113 of 139
                                                                                               Verity Health System of California, Inc.
                                                                                                     Case No. 18-20151
                                                                                                       Schedule E/F, Part 2
                                                                                       Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent



                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                             Subject to
Line    Nonpriority Creditor's Name    Creditor Notice Name   Address 1              Address 2   City             State   Zip            Country   Date incurred   Basis for claim           offset (Y/N)                                          Amount of claim
        SALEM AND GREEN A
3.178   PROFESSIONAL CORP.                                    3604 FAIR OAKS BLVD. SUITE 200     SACRAMENTO       CA      95864-7256                               Trade                     N                                                             $15,119.00
                                                              800 SOUTH CLAREMONT
3.179   SAN MATEO DAILY JOURNAL                               STREET               SUITE 210     SAN MATEO        CA      94402                                    Trade                     N                                                              $7,480.80
        SECRETARY OF STATE CA          DOCUMENT FILING
3.180   DOCUMENT FILING                SUPPORT UNIT           PO BOX 944260                      SACRAMENTO       CA      94244-2600                               Trade                     N                                                                $21.00
        SEMB CONSULTANT ( DR EARL                                                                PACIFIC
3.181   BRIEN )                        C/O DR EARL BRIEN      1233 CORSICA DRIVE                 PALISADES        CA      90272                                    Trade                     N                                                                $71.88
                                                              49006 MEADOWFAIRE
3.182   SHARMA POOJA MD (1099)                                COMMONS                            FREMONT          CA      94539                                    Trade                     N                                                              $1,500.00
                                       DBA SHARP BUSINESS
3.183   SHARP ELECTRONICS CORP         SYSTEMS            DEPT LA 21510                          PASADENA         CA      91185-1510                               Trade                     N                                                               $930.59

3.184   SHRED IT USA                                          28883 NETWORK PLACE                CHICAGO          IL      60673-1288                               Trade                     N                                                               $453.30
        SIMPLIFIED NETWORKS DBA
3.185   PHOENIXSOFT INC                                       202 E. EARLL DRIVE     SUITE 140  PHOENIX           AZ      85012                                    Trade                     N                                                              $6,079.20
                                                                                     50
                                                                                     CALIFORNIA
                                                              HUNTON ANDREWS         STREET,    SAN
3.186   SODEXO CTM LLC                 C/O SUSAN J. JOO       KURTH LLP              SUITE 1700 FRANCISCO         CA      94111                          8/21/2018 Breach of Contract        N              X            X              X               $3,081,902.20
                                                              2654 INVITATIONAL
3.187   SONRAI GROUP LLC                                      DRIVE                              OAKLAND TWP      MI      48363                                    Trade                     N                                                              $1,080.00
                                                                                     3655
                                                                                     TORRANCE
                                                              LAW OFFICES OF JUDE    BLVD STE
3.188   SOPHIA HOLLEY-HORTON       C/O JUDE A. AKUBUILO       A. AKUBUILO            300         TORRANCE         CA      90503                        12/28/2016 General Liability          N              X            X              X                   Unknown
        SOUTHERN CALIFORNIA EDISON
3.189   POB 300                                               PO BOX 300                         ROSEMEAD         CA      91772-0001                               Utilities                 N                                                              $2,223.24
3.190   SPARKLETTS                                            PO BOX 660579                      DALLAS           TX      75266-0579                               Trade                     N                                                              $4,627.95
3.191   SPECTOR LLC                                           5593 CORONADO CT                   CLAYTON          CA      94517                                    Trade                     N                                                              $8,400.00
        SPERTUS LANDES AND UMHOFER
3.192   LLP                                                   1990 S BUNDY DRIVE     SUITE 705   LOS ANGELES      CA      90025                                    Trade                     N                                                             $58,580.81
                                                              10400 YELLOW CIRCLE
3.193   SPOK INC                                              DRIVE                              EDEN PRAIRIE     MN      55343                                    Trade                     N                                                                $92.52

3.194   SQUIRE PATTON BOGGS (US) LLP                          P.O. BOX 643051                    CINCINNATI       OH      45264                                    Trade                     N                                                              $5,621.05
                                                              3630 EAST IMPERIAL
3.195   ST. FRANCIS MEDICAL CENTER                            HIGHWAY                            LYNWOOD          CA      90262                                    Intercompany Payable      Y                                                        $114,960,451.00
        ST. VINCENT DIALYSIS CENTER,                          201 SOUTH ALVARADO
3.196   INC.                                                  STREET                             LOS ANGELES      CA      90057                                    Intercompany Payable      Y                                                            $929,840.00
                                                                                     2000
                                                                                     AVENUE OF
                                                                                     THE STARS
                                       C/O MARK A.            CARLTON FIELDS         SUITE 530
        ST. VINCENT IPA MEDICAL        NEUBAUER               JORDEN BURT, LLP       NORTH                                90067-4707                               Enforcement of arbitration
3.197   CORPORATION                    STEPHANIE G. CHAU                             TOWER       LOS ANGELES      CA                                     8/22/2018 agreement                  N             X            X              X                   Unknown
        SUNQUEST INFORMATION                                  250 SOUTH WILLIAMS
3.198   SYSTEMS INC                    WILLIAMS CENTRE        BLVD                               TUCSON           AZ      85711-3609                               Trade                     N                                                            $386,175.23
        SURGICAL INFORMATION
3.199   SYSTEMS, INC.                                         P.O. BOX 535226                    ATLANTA          GA      30353-5226                               Trade                     N                                                             $15,015.00




                                                                                                        Page 8 of 10
                                       Case 2:18-bk-20151-ER                       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                 Desc
                                                                                   MainIn re:
                                                                                          Document               Page 114 of 139
                                                                                              Verity Health System of California, Inc.
                                                                                                    Case No. 18-20151
                                                                                                      Schedule E/F, Part 2
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent



                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                           Subject to
Line    Nonpriority Creditor's Name   Creditor Notice Name   Address 1              Address 2   City             State   Zip            Country   Date incurred   Basis for claim          offset (Y/N)                                          Amount of claim

                                                             2040 EAST MARIPOSA                                                                                   Employee Claim (amount
3.200   SUZANN MESKAN                                        AVENUE                             EL SEGUNDO       CA      90245                                    over $12,850 cap)      N                                                                  $387.40
3.201   SYMONS MICHAEL T                                     14220 EL TOPO DRIVE                POWAY            CA      92064                                    Trade                  N                                                                $3,080.00
                                                             4076 PAYSPHERE
3.202   TALX CORPORATION                                     CIRCLE                             CHICAGO          IL      60674                                    Trade                    N                                                             $29,653.18

3.203   TCPRINCE LLC                                         1233 EVERGREEN WAY                 WOODLAND         CA      95695                                    Trade                    N                                                              $9,598.38
        TELE TRACKING TECHNOLOGIES                                                  THE TIMES
3.204   INC                                                  336 FOURTH AVENUE      BUILDING    PITTSBURGH       PA      15222                                    Trade                    N                                                              $4,413.78
        TELETRACKING TECHNOLOGIES
3.205   INC                                                  336 FOURTH AVENUE      7TH FLOOR   PITTSBURGH       PA      15222                                    Trade                    N                                                             $22,978.48
                                      C/O JENNIFER T.
3.206   THOMAS CONSULTING             GRAVOIS                2068 STEVELY AVENUE                LONG BEACH       CA      90815                                    Trade                    N                                                              $4,118.40

                                                             2040 EAST MARIPOSA                                                                                   Employee Claim (amount
3.207   TOMMY LE                                             AVENUE                             EL SEGUNDO       CA      90245                                    over $12,850 cap)        N                                                                $423.01
3.208   TRACTMANAGER INC              DEPT # 2632            P.O. BOX 11407                     BIRMINGHAM       AL      35246-2632                               Trade                    N                                                             $29,844.90
3.209   UPTODATE INC                                         230 THIRD AVENUE                   WALTHAM          MA      02451                                    Trade                    N                                                              $6,867.00
3.210   US BANK EQUIPMENT FINANCE                            P. O. BOX 790448                   ST. LOUIS        MO      63179-0448                               Trade                    N                                                              $1,034.99

                                                             2040 EAST MARIPOSA                                                                                   Employee Claim (amount
3.211   UZZAL DAS                                            AVENUE                             EL SEGUNDO       CA      90245                                    over $12,850 cap)      N                                                                 $156.30
        VAN DERMYDEN MADDUX LAW                              2520 VENTURE OAKS
3.212   CORP                                                 WAY                    SUITE 450   SACRAMENTO       CA      95833-4227                               Trade                    N                                                              $8,334.42
        VECTOR RESOURCES, INC./ DBA
3.213   VECTOR USA                                           3530 VOYAGER ST                    TORRANCE         CA      90503                                    Trade                    N                                                              $8,552.60
        VERGE SOLUTIONS LLC DBA                                                                 MOUNT
3.214   VERGE HEALTH                  DBA VERGE HEALTH       P.O. BOX 394                       PLEASANT         SC      29465                                    Trade                    N                                                             $58,000.00
                                      JOHN HANCOCK
        VERITY HEALTH SYSTEM          RETIREMENT PLAN
3.215   RETIREMENT PLAN A             SERVICES               690 CANTON STREET                  WESTWOOD         MA      02090                                    Pension                  N              X            X              X               Undetermined
                                      JOHN HANCOCK
        VERITY HEALTH SYSTEM          RETIREMENT PLAN
3.216   RETIREMENT PLAN B             SERVICES               690 CANTON STREET                  WESTWOOD         MA      02090                                    Pension                  N              X            X              X               Undetermined
                                                             2040 EAST MARIPOSA
3.217   VERITY HOLDINGS, LLC                                 AVENUE                             EL SEGUNDO       CA      90245                                    Intercompany Payable     Y                                                         $64,829,535.00
3.218   VERIZON WIRELESS 660108                              P.O. BOX 660108                    DALLAS           TX      75266-0108                               Utilities                N                                                             $14,026.50
                                                             75 REMITTANCE
3.219   VIZIENT INC                                          DR.,STE.1855                       CHICAGO          IL      60675-1855                               Trade                    N                                                            $459,243.61
3.220   VOX NETWORK SOLUTIONS                                8000 MARINA BLVD.      SUITE 130   BRISBANE         CA      94005                                    Utilities                N                                                              $8,178.00

3.221   WILSON DEBORAH                                       11922 BUTTERNUT WAY                NEVADA CITY      CA      95959                                    Trade                    N                                                              $1,100.00
        WINDSTREAM HOLDING INC
3.222   FORMALLY PAETEC                                      P.O. BOX 9001013                   LOUISVILLE       KY      40290-1013                               Utilities                N                                                               $361.73

3.223   WOLTERS KLUWER HEALTH, INC.                          P.O. BOX 1610                      HAGERSTOWN       MD      21741-1610                               Trade                    N                                                             $65,000.00
        WORKING NURSE DBA
        RECRUITMENT SERVICES                                 137 N. LARCHMONT
3.224   INWORKING WORLD M                                    BLVD.                  SUITE 474   LOS ANGELES      CA      90004                                    Trade                    N                                                              $3,000.00




                                                                                                       Page 9 of 10
                                        Case 2:18-bk-20151-ER                   Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                                  Desc
                                                                                MainIn re:
                                                                                       Document               Page 115 of 139
                                                                                           Verity Health System of California, Inc.
                                                                                                  Case No. 18-20151
                                                                                                    Schedule E/F, Part 2
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                        Contingent



                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                         Subject to
Line    Nonpriority Creditor's Name  Creditor Notice Name   Address 1             Address 2   City             State   Zip            Country   Date incurred   Basis for claim          offset (Y/N)                                          Amount of claim
        XEROX FINANCIAL SERVICES DBA
3.225   XEROX CORP                                          P.O. BOX 202882                   DALLAS           TX      75320-2882                               Trade                    N                                                              $1,839.78
        ZAYO GROUP LLC DBA ZAYO
3.226   GROUP HOLDING IN                                    P.O. BOX 952136                   DALLAS           TX      75395-2136                               Trade                    N                                                             $14,625.41

3.227   ZERIVA LLC                                          6590 SHILOH ROAD EAST SUITE D     ALPHARETTA       GA      30005                                    Trade                    N                                                             $20,183.00
3.228   ZONES INC                                           1102 15TH STREET SW   SUITE 102   AUBURN           WA      98001                                    Trade                    N                                                              $5,090.00
        ZOOM VIDEO COMMUNICATIONS                                                             SAN
3.229   INC                                                 P O BOX 398843                    FRANCISCO        CA      94139-8843                               Trade                    N                                                              $2,505.00
                                                                                                                                                                                                                      TOTAL:                      $218,104,803.95




                                                                                                     Page 10 of 10
                                         Case 2:18-bk-20151-ER              Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                             Desc
                                                                            Main Document    Page 116 of 139
                                                                                  In re: Verity Health System of California, Inc.
                                                                                                 Case No. 18-20151
                                                                                                    Schedule G
                                                                                     Executory Contracts and Unexpired Leases




                                                                                                                                                                                                            List the contract
       Name of other parties with whom                                                                                                                      State what the contract or                      number of any
       the debtor has an executory                                                                                                                          lease is for and the nature   State the term    government
Line   contract or unexpired lease       Creditor Notice Name   Address 1                  Address 2        City                State Zip         Country   of the debtor's interest      remaining         contract
2.1    314E                                                     47102 MISSION FALLS CT     SUITE 219        FREMONT             CA    94539                 SERVICES-CONSULTING                 Evergreen
       3M (FKA SOFTMED SYSTEMS,                                                                             SILVER
2.2    INC.)                                                    12215 PLUM ORCHARD                          SPRINGS             MA   20904                  LICENSE-SOFTWARE                     1/1/2069
       3M HEALTH INFORMATION                                                                                SILVER
2.3    SYSTEMS                                                  12215 PLUM ORCHARD                          SPRINGS             MA   20904                  LICENSE-SOFTWARE                   6/30/2023
                                                                595 EAST COLORADO
2.4    A. CARLSON ASSOCIATES, LLC                               BLVD.                      SUITE 205        PASADENA            CA   91101                  SERVICES-CONSULTING                4/29/2015
                                                                                           200 ABBOTT
2.5    ABBOTT LABS, INC.                                        DEPT 361 LFCP-4            PARK ROAD        ABBOTT PARK         IL   60064-6226             SUPPLIES-VCD                       8/31/2015
                                                                                                            NORTH                                           DISCOUNT PRICING
2.6    ABBVIE US LLC                                            1 N. WAUKEGAN ROAD                          CHICAGO             IL   60064                  AGREEMENT                          3/31/2019
       ABILITY NETWORK (FORMERLY                                                                                                                            NETWORK SERVICES
2.7    KNOWN AS VISIONSHARE)                                    P.O. BOX 856015                             MINNEAPOLIS         MN   55485-6015             AGREEMENT                            1/8/2019
                                                                401 NORTH MICHIGAN                                                                          PROFESSIONAL SERVICES
2.8    ACCRETIVE HEALTH, INC.                                   AVENUE                     SUITE 2700       CHICAGO             IL   60611                  AGREEMENT                          4/23/2015
                                                                401 NORTH MICHIGAN
2.9    ACCRETIVE HEALTH, INC.                                   AVENUE                     SUITE 2700       CHICAGO             IL   60611                  SERVICES-CONSULTING                4/22/2015
       ACUSIS (FKA DIGITAL RECORDS                                                         P.O. BOX                                                         SERVICES-
2.10   CORP)                                                    DRC LLC DBA ACUSIS         931541           CLEVELAND           OH   44193                  TRANSCRIPTION                        5/8/2015
       AKIN GUMP STRAUSS HAUER &
2.11   FELD LLP                                                 2001 MARKET ST #4100                        PHILADELPHIA        PA   19170-6827             SERVICES-LEGAL                    12/21/2016
       AKIN GUMP STRAUSS HAUER &
2.12   FELD LLP                                                 2001 MARKET ST #4100                        PHILADELPHIA        PA   19170-6827             SERVICES-LEGAL                     3/16/2019
                                                                                                                                                            MASTER PURCHASING
2.13   ALEVIO, LLC                                              200 CAHABA PARK CIRCLE SUITE 100            BIRMINGHAM          AL   35242                  AGREEMENT                          6/14/2019
                                                                                                                                                            PHYSICIANS-CONSULTING
2.14   ALICAWAY, EDGARDO G. MD                                  1800 SULLIVAN AVENUE       SUITE 508        DALY CITY           CA   94015                  SERVICES                           4/30/2019
                                                                1345 AVENUE OF                                                                              PROFESSIONAL SERVICES
2.15   ALLIANCE BERNSTEIN                                       AMERICAS                                    NEW YORK            NY   10105                  AGREEMENT                          Evergreen
       ALLIANT INSURANCE SERVICES,                                                                          NEWPORT                                         PROFESSIONAL SERVICES
2.16   INC.                              ATTN BETH CASTRO       1301 DOVE STREET           SUITE 200        BEACH               CA   92660                  AGREEMENT                         11/20/2018
2.17   ALLSCRIPTS HEALTHCARE, LLC                               24630 NETWORK PLACE                         CHICAGO             IL   60673-1246             MASTER AGREEMENT                    8/2/2027
                                                                                                                                                            PROFESSIONAL SERVICES
2.18   ALTEGRA HEALTH, INC.              ATTN.: PRESIDENT       3415 S. SEPULVEDA BLVD. 9TH FLOOR           LOS ANGELES         CA   90034                  AGREEMENT                          Evergreen
                                                                                                                                                            CONFIDENTIALITY & NON-
2.19   AMAZON WEB SERVICES                                      P.O.BOX 84023                               SEATTLE             WA   98124-8423             DISCLOSURE                         2/28/2019
                                         CPC REMITTANCE                                                                                                     ADMINISTRATIVE
2.20   AMERICAN EXPRESS                  PROCESSING             1801 NW 66TH AVE           STE 103C         PLANTATION          FL   33313-4571             SERVICES                           6/30/2019
       AMERICAN MEDICAL
2.21   ASSOCIATION                                              75 REMITTANCE DRIVE        SUITE 1413       CHICAGO             IL   60675-1413             LICENSE-SOFTWARE                   Evergreen
2.22   AMERICAN RED CROSS                                       PO BOX 37839                                BOONE               IA   50037-0839             BLOOD/ORGAN/TISSUE                 6/30/2015
2.23   AMERICAN RED CROSS                                       PO BOX 37839                                BOONE               IA   50037-0839             BLOOD/ORGAN/TISSUE                 6/30/2016
                                                                                                                                                            MASTER PURCHASING
2.24   AMERICAN RED CROSS                                       PO BOX 37839                                BOONE               IA   50037-0839             AGREEMENT                         12/14/2018
       AMERICAN REGISTRY FOR
2.25   INTERNET NUMBERS (ARIN)                                  P.O. BOX 759477                             BALTIMORE           MD   21275-9477             MASTER AGREEMENT                     1/1/2065
                                                                                                                                                            SERVICES-
2.26   AMERICAN TOWERS, LLC                                     LOCKBOX 7501               P. O. BOX 7247   PHILADELPHIA        PA   19170-7501             TELECOMMUNICATIONS                 6/30/2020



                                                                                                   Page 1 of 16
                                         Case 2:18-bk-20151-ER               Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                            Desc
                                                                             Main Document    Page 117 of 139
                                                                                  In re: Verity Health System of California, Inc.
                                                                                                 Case No. 18-20151
                                                                                                     Schedule G
                                                                                      Executory Contracts and Unexpired Leases




                                                                                                                                                                                                          List the contract
       Name of other parties with whom                                                                                                                       State what the contract or                   number of any
       the debtor has an executory                                                                                                                           lease is for and the nature State the term government
Line   contract or unexpired lease       Creditor Notice Name    Address 1                   Address 2       City                State Zip         Country   of the debtor's interest    remaining        contract
2.27   AMPLUS GROUP, LLC                 SATCHEL KIEFER          438 AMAPOLA AVENUE          SUITE 210       TORRANCE            CA    90501                 SERVICES-CONSULTING                7/24/2019
                                                                                                                                                             PHYSICIANS-CONSULTING
2.28   ANDERSON, JEFFREY MD                                      333 OCONNOR DRIVE                           SAN JOSE            CA   95128                  SERVICES                           4/30/2019

                                                                 3737 MARTIN LUTHER                                                                          PHYSICIANS-CONSULTING
2.29   ANDERSON, MAXINE MD                                       KING JR. BLVD. STE. # 404                   LYNWOOD             CA   90262-2646             SERVICES                           4/30/2019
2.30   ANKURA CONSULTING GROUP                                   P.O. BOX 32185                              NEW YORK            NY   10087-2185             LETTER OF AGREEMENT                Evergreen
       APPLIED MANAGEMENT                                                                                                                                    CONFIDENTIALITY & NON-
2.31   SYSTEMS, INC.                                             25 MALL ROAD - SUITE 325                    BURLINGTON          MA   01803                  DISCLOSURE                         9/27/2018
       APPLIED STATISTICS &                                                                                                                                  TECHNOLOGY SERVICES
2.32   MANAGEMENT, INC.                                          P.O. BOX 2738                               TEMECULA            CA   92593-2738             AGREEMENT                          6/20/2020
2.33   ARENT FOX                                                 555 WEST FIFTH STREET       48TH FLOOR      LOS ANGELES         CA   90013-1065             SERVICES-LEGAL                     Evergreen
                                                                                                                                                             MASTER PURCHASING
2.34   ARTHREX, INC.                                             1370 CREEKSIDE BLVD                         NAPLES              FL   34108                  AGREEMENT                          6/30/2019
                                         BAYLOR COLLEGE OF                                                                                                   PHYSICIANS-CONSULTING
2.35   ARTINYAN, AVO, M.D.               MEDICINE                6620 MAIN STREET            SUITE 1350      HOUSTON             TX   77030-2348             SERVICES                           4/30/2019
                                                                                                                                                             PROFESSIONAL SERVICES
2.36   ARUP LABORATORIES                                         PATHOLOGISTS INC            PO BOX 27964    SALT LAKE CITY UT        84127                  AGREEMENT                          9/30/2016
                                                                                                                                                             PROFESSIONAL SERVICES
2.37   ASCENSION HEALTH                                          4600 EDMUNDSON ROAD                         ST. LOUIS           MO   63134                  AGREEMENT                          3/26/2019
                                                                                                                                                             SERVICES-CASH
2.38   ASCENSION HEALTH                                          4600 EDMUNDSON ROAD                         ST. LOUIS           MO   63134                  MANAGEMENT                         3/26/2019
                                         JOSEPH R. IMPICCICHE,                                                                                               CONFIDENTIALITY & NON-
2.39   ASCENSION HEALTH ALLIANCE         ESQ.                    101 S. HANLEY ROAD          SUITE 450       ST. LOUIS           MO   63105                  DISCLOSURE                         4/10/2019
       ASCOM WIRELESS - VECTOR                                   3428 COLLECTIONS
2.40   RESOURCES, INC                                            CENTER DRVIE                                CHICAGO             IL   60693                  TELECOMMUNICATIONS                  3/1/2019
       BEST PRACTICE PROFESSIONALS
       INC. (DBA ONESOURCE         D/B/A ONESOURCE
       DOCUMENT MANAGEMENT         DOCUMENT MANAGEMENT
2.41   SERVICES)                   SERVICES                      1800 EAST 900 SOUTH                         SALT LAKE CITY UT        84108                  SUBSCRIPTIONS                      3/21/2018
                                                                                             3188 AIRWAY
2.42   BIOMET ORTHOPAEDICS, LLC                                  TLG MEDICAL                 AVE #B          COSTA MESA          CA   92626                  SUPPLIES-TOTAL JOINTS              8/31/2018

2.43   BIOTRONIK, INC.                                           6024 JEAN RD.                               LAKE OSWEGO OR           97035                  SUPPLIES-CRM                       3/31/2019

       BLACKROCK INSTITUTIONAL
       TRUST COMPANY (FKA                                                                                                                                    PROFESSIONAL SERVICES
2.44   BARCLAYS GLOBAL INVESTORS)                                3525 LOMITA BLVD            SUITE 200       TORRANCE            CA   90505                  AGREEMENT                          Evergreen
                                                                                                             SAN                                             ADMINISTRATIVE
2.45   BLUE SHIELD OF CALIFORNIA                                 50 BEALE STREET                             FRANCISCO           CA   94105                  SERVICES                          12/31/2014
                                                                                                                                                             PROFESSIONAL SERVICES
2.46   BNY MELLON                                                1201 THIRD AVENUE           SUITE 5010      SEATTLE             WA   98101                  AGREEMENT                          Evergreen
                                                                 161 LEVERINGTON
2.47   BOARDEFFECT LLC                                           AVENUE                      SUITE 1001      PHILADELPHIA        PA   19127                  LICENSE-SOFTWARE                   1/30/2019
2.48   BOSTON SCIENTIFIC CORP.                                   47201 LAKEVIEW BLVD                         FREMONT             CA   94537-5120             SUPPLIES-CATH LAB                   8/6/2019
2.49   BOSTON SCIENTIFIC CORP.                                   47201 LAKEVIEW BLVD                         FREMONT             CA   94537-5120             SUPPLIES-CRM                       Evergreen




                                                                                                   Page 2 of 16
                                         Case 2:18-bk-20151-ER                Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                             Desc
                                                                              Main Document    Page 118 of 139
                                                                                   In re: Verity Health System of California, Inc.
                                                                                                  Case No. 18-20151
                                                                                                      Schedule G
                                                                                       Executory Contracts and Unexpired Leases




                                                                                                                                                                                                            List the contract
       Name of other parties with whom                                                                                                                         State what the contract or                   number of any
       the debtor has an executory                                                                                                                             lease is for and the nature State the term government
Line   contract or unexpired lease       Creditor Notice Name     Address 1                 Address 2         City                State Zip          Country   of the debtor's interest    remaining        contract
                                                                                                                                                               SERVICES-SOFTWARE
       BOTTOMLINE TECHNOLOGIES                                                                                                                                 MAINTENANCE AND
2.50   (FKA OPTIO SOFTWARE)                                       P.O. BOX 83050                              WOBURN              MA    01813-3050             SUPPORT                            6/25/2019
2.51   BROWN RUDNICK LLP                                          P.O. BOX 52257                              BOSTON              MA    02205                  SERVICES-LEGAL                     4/30/2015
                                                                  NO ADDRESS ON                                                                                PHYSICIANS-CONSULTING
2.52   BURKE, CHRIS MD                                            CONTRACT                                                                                     SERVICES                          Evergreen
                                                                                                                                                               CONFIDENTIALITY & NON-
2.53   CALIFORNIA IPA, INC.                                       2480 N. FIRST ST.     SUITE 160             SAN JOSE            CA    95131                  DISCLOSURE                         8/31/2019
                                                                  C/O OCEANSIDE LAUNDRY 675 BEACH             LA SELVA
2.54   CAMPUS LAUNDRY                                             LLC                   DRIVE                 BEACH               CA    95076-1907             SERVICES-LINEN SUPPLY              5/31/2017
                                                                                                                                                               SERVICES-
2.55   CAPITAL TOWER GROUP, LLC                                   301 N. LAKE AVENUE        SUITE 800         PASADENA            CA    91101                  TELECOMMUNICATIONS                 6/30/2023

                                                                                            WEST CAMPUS,
2.56   CARDINAL HEALTH 110, INC.         LEASING SERVICES DEPT.   7000 CARDINAL PLACE       1ST FLOOR    DUBLIN                   OH    43017                  PHARMACEUTICAL                     2/28/2019

                                                                                            WEST CAMPUS,                                                       DISCOUNT PRICING
2.57   CARDINAL HEALTH 110, INC.         LEASING SERVICES DEPT.   7000 CARDINAL PLACE       1ST FLOOR    DUBLIN                   OH    43017                  AGREEMENT                          12/8/2019
       CARDINAL HEALTH PHARMACY
       SERVICE LLC (AKA CARDINAL
2.58   HEALTH SOLUTIONS, INC.)                                    1330 ENCLAVE PARKWAY                        HOUSTON             TX    77077                  PHARMACEUTICAL                     9/28/2018
       CARDIO MEDICAL PRODUCTS,
2.59   INC.                                                       385 FRANKLIN AVE          SUITE L           ROCKAWAY            NJ    07866                  SUPPLIES-CATH LAB                 10/31/2017
                                                                                            25082
                                                                                            NETWORK                                                            MASTER PURCHASING
2.60   CAREFUSION SOLUTIONS, LLC                                  PYXIS PRODUCTS            PLACE             CHICAGO             IL    60673-1250             AGREEMENT                          Evergreen
                                                                                            25082
       CAREFUSION SOLUTIONS, LLC                                                            NETWORK                                                            DISCOUNT PRICING
2.61   (PYXIS)                                                    PYXIS PRODUCTS            PLACE             CHICAGO             IL    60673-1250             AGREEMENT                          7/31/2017
                                                                  NO ADDRESS ON
2.62   CARPENTER, THOMAS J. MD                                    CONTRACT                                                                                     SERVICES-CONSULTING                Evergreen
                                                                                                                                                               SERVICES-SOFTWARE
                                                                                                                                                               MAINTENANCE AND
2.63   HEALTHCARESOURCE HR, INC.                                  P.O. BOX 783577                             PHILADELPHIA        PA    19178-3577             SUPPORT                           12/11/2017
                                                                  17085 CAMINO SAN                                                                             LICENSE-SOFTWARE
2.64   HEALTHLINE SYSTEMS,INC.                                    BERNARDO                                    SAN DIEGO           CA    92127                  SUBSCRIPTION                      12/18/2018
       HEALTHSOURCE GLOBAL                                        39270 PASEO PADRE                                                                            ADMINISTRATIVE
2.65   STAFFING, INC                                              PKWY.                     SUITE # 138       FREMONT             CA    94538                  SERVICES                           2/23/2019
2.66   HEALTHSTREAM, INC.                                         PO BOX 102817                               ATLANTA             GA    30368-2817             MASTER AGREEMENT                   12/1/2021
                                                                                                                                                               PROFESSIONAL SERVICES
2.67   HEALTHSTREAM, INC.                                         PO BOX 102817                               ATLANTA             GA    30368-2817             AGREEMENT                          Evergreen
                                                                                                                                                               SERVICES-SOFTWARE
                                                                                                                                                               MAINTENANCE AND
2.68   HELP SYSTEMS, INC.                                         NW 5955                   P.O. BOX 1450     MINNEAPOLIS         MN    55485-5955             SUPPORT                            6/30/2019

2.69   HENDERSON GLOBAL INVESTORS                                 737 N. MICHIGAN AVE.      SUITE 1700        CHICAGO             IL    60611                  INVESTMENT                         Evergreen
       HENDERSON INTERNATIONAL ALL
2.70   CAP EQUITY, LP                                             1 FINANCIAL PLAZA         19TH FLOOR        HARTFORD            CT    06103                  PARTNERSHIP                        Evergreen



                                                                                                    Page 3 of 16
                                         Case 2:18-bk-20151-ER              Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                               Desc
                                                                            Main Document    Page 119 of 139
                                                                                    In re: Verity Health System of California, Inc.
                                                                                                   Case No. 18-20151
                                                                                                      Schedule G
                                                                                       Executory Contracts and Unexpired Leases




                                                                                                                                                                                                            List the contract
       Name of other parties with whom                                                                                                                         State what the contract or                   number of any
       the debtor has an executory                                                                                                                             lease is for and the nature State the term government
Line   contract or unexpired lease       Creditor Notice Name   Address 1                    Address 2        City                State Zip          Country   of the debtor's interest    remaining        contract
                                                                                                                                                               MASTER PURCHASING
2.71   HILL ROM COMPANY                                         1069 STATE RT 46 EAST                         BATESVILLE          IN    47006-9167             AGREEMENT                          5/30/2020
                                                                                                                                                               PROFESSIONAL SERVICES
2.72   HODGES MACES                                             P.O. BOX 117163                           ATLANTA                 GA    30368-7163             AGREEMENT                          11/3/2018
                                                                                             12490
                                                                                             COLLECTION
2.73   HONEYWELL INTERNATIONAL                                  BUILDING SOLUTIONS           CENTER DRIVE CHICAGO                 IL    60693                  SERVICES-CONSTRUCTION               6/1/2019
                                                                                             SUITE218
       HOOPER HEALTHCARE                                                                     ATTN: BRYAN
2.74   CONSULTING LLC                                           1370 BREA BLVD.              HOOPER       FULLERTON               CA    92835                  SERVICES-CONSULTING                7/25/2020
       HOOPER, LUNDY & BOOKMAN,                                 1875 CENTURY PARK
2.75   P.C.                                                     EAST                         SUITE 1600       LOS ANGELES         CA    90067-2799             SERVICES-LEGAL                     9/30/2018
                                                                                                                                                               SERVICES-SOFTWARE
                                                                                                                                                               MAINTENANCE AND
2.76   HOST ANALYTICS                                           555 TWIN DOLPHIN DRIVE 4TH FLOOR              REDWOOD CITY CA           94065                  SUPPORT                           12/11/2019
       HURON CONSULTING SERVICES
       LLC (DBA
       WELLSPRING+STOCKAMP,
2.77   HURON HEALTHCARE)                                        3005 MOMENTUM PLACE                           CHICAGO             IL    60689-5330             SERVICES-CONSULTING                8/31/2014
                                                                2215 PINNALCE CIRCLE
2.78   IDEA CONSULTING GROUP                                    NORTH                                         PALM HARBOR         FL    34684                  SERVICES-CONSULTING                 9/6/2019
                                                                                                                                                               EQUIPMENT-
2.79   IKON FINANCIAL SERVICES                                  1738 BASS RD                                  MACON               GA    31210-1043             LEASE/RENTAL                      11/11/2015
       IMAGEFIRST OF SAN FRANCISCO,                                                                           KING OF
2.80   LLC                                                      900 E. EIGHTH AVENUE         SUITE 300        PRUSSIA             PA    19406                  MASTER AGREEMENT                    8/8/2022
2.81   INCONTACT, INC.                                          LOCKBOX 0268                 P.O. BOX 7247    PHILADELPHIA        PA    19170-0268             LICENSE-SOFTWARE                   12/3/2018
                                                                                                                                                               SERVICES-SOFTWARE
                                                                25 COMMUNICATIONS                                                                              MAINTENANCE AND
2.82   INFOR WORLD (INFINIUM)                                   WAY                                           HYANNIS             MA    02601                  SUPPORT                            9/30/2018
                                                                1133 AVENUE OF THE                                                                             PROFESSIONAL SERVICES
2.83   ING INVESTMENT MANAGEMENT                                AMERICAS                                      NEW YORK            NY    10036                  AGREEMENT                         11/30/2018
2.84   INNOVASAFE                                               1256 CABRILLO AVENUE         SUITE 250        TORRANCE            CA    90501-2811             ESCROW-SOFTWARE                    8/14/2019
                                                                                                                                                               SERVICES-SOFTWARE
                                                                                                                                                               MAINTENANCE AND
2.85   INPRIVA                                                  2625 REDWING ROAD            SUITE 330        FORT COLLINS        CO    80526                  SUPPORT                            6/10/2019
                                                                                             9920
                                                                                             JEFFERSON
2.86   INTEGRITY HEALTHCARE, LLC                                C/O NANTWORKS LLC            BLVD.            CULVER CITY         CA    90232                  MASTER AGREEMENT                   7/17/2025
                                                                                                                                                               LICENSE-SOFTWARE
2.87   INTERSYSTEMS CORPORATION                                 P. O. BOX 84-5809                             BOSTON              MA    02284-5809             SUBSCRIPTION                       6/30/2019
                                                                                                                                                               SERVICES-SOFTWARE
       INTRALEARN SOFTWARE                                                                                                                                     MAINTENANCE AND
2.88   CORPORATION                                              276 WEST MAIN STREET                          NORTHBORO           MA    01532                  SUPPORT                           12/11/2018

       ISU INSURANCE SERVCIES (FKA                                                                            WALNUT                                           MASTER PURCHASING
2.89   PINNACLE BROKER'S, INC.)                                 1330 N BROADWAY              SUITE #240       CREEK               CA    94596                  AGREEMENT                          Evergreen




                                                                                                     Page 4 of 16
                                       Case 2:18-bk-20151-ER              Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                              Desc
                                                                          Main Document    Page 120 of 139
                                                                                In re: Verity Health System of California, Inc.
                                                                                               Case No. 18-20151
                                                                                                  Schedule G
                                                                                   Executory Contracts and Unexpired Leases




                                                                                                                                                                                                           List the contract
       Name of other parties with whom                                                                                                                     State what the contract or                      number of any
       the debtor has an executory                                                                                                                         lease is for and the nature   State the term    government
Line   contract or unexpired lease     Creditor Notice Name   Address 1                  Address 2        City                State Zip          Country   of the debtor's interest      remaining         contract
       JAMES R. LAHANA, A
       PROFESSIONAL LAW                                       31255 CEDAR VALLEY                          WESTLAKE
2.90   CORPORATION                                            DRIVE                      SUITE 206        VILLAGE             CA    91362                  LETTER OF AGREEMENT                Evergreen
       JEFFER MANGELS BUTLER &                                1900 AVENUE OF THE
2.91   MITCHELL LLP                                           STARS, 7TH FLOOR                            LOS ANGELES         CA    90067-4308             SERVICES-LEGAL                     Evergreen
       JENNIFER GRAVOIS DBA THOMAS                                                                                                                         INDEPENDENT
2.92   CONSULTING                                             2068 STEVELY AVENUE                         LONG BEACH          CA    90815                  CONTRACTOR                          9/30/2018
2.93   JOSEPH S. DE TRANE, CPA                                191 CALLE LA MESA                           MORAGA              CA    94556                  SERVICES-CONSULTING                  2/5/2016
                                                              35964 KILLORGLIN
2.94   JOY VICTOR, MD                                         COMMON                                      FREMONT             CA    94536                  SERVICES-CONSULTING                  1/1/2019
                                                                                                                                                           LICENSE-SOFTWARE
2.95   KAUFMAN HALL                                           8610 SOLUTION CENTER                        CHICAGO             IL    60677-8006             SUBSCRIPTION                       1/10/2017
2.96   KAUFMAN HALL                                           8610 SOLUTION CENTER                        CHICAGO             IL    60677-8006             SERVICES-CONSULTING                Evergreen
                                                              333 W. SAN CARLOS
2.97   KENYON & KENYON LLP                                    STREET                     SUITE 600        SAN JOSE            CA    95110-2731             SERVICES-LEGAL                     Evergreen
                                                                                         ATTN: VP
                                                                                         NORTH
       KIMBERLY-CLARK GLOBAL SALES,                           1400 HOLCOMB BRIDGE        AMERICA                                                           MASTER PURCHASING
2.98   LLC                                                    RD.                        SALES            ROSWELL             GA    30076                  AGREEMENT                           9/28/2018
2.99   KIRCHNER, PAULA                                        8735 OAK PARK AVENUE                        NORTHRIDGE          CA    91325                  SERVICES-CONSULTING                12/31/2015
                                                                                                                                                           LICENSE-SOFTWARE
2.100 KRONOS, INC.                                            P.O. BOX 743208                             ATLANTA             GA    30374-3208             SUBSCRIPTION                        6/14/2023
                                                                                                                                                           SERVICES-EQUIPMENT
2.101 KRONOS, INC.                                            P.O. BOX 743208                             ATLANTA             GA    30374-3208             MAINTENANCE                         3/30/2019
                                                                                                                                                           SERVICES-HARDWARE
                                                                                                                                                           AND SOFTWARE
2.102 KRONOS, INC.                                            P.O. BOX 743208                             ATLANTA             GA    30374-3208             MAINTENANCE                        12/31/2018

2.103 KURT SALMON ASSOCIATES INC                              120 SOUTH SIXTH STREET SUITE 1600           MINNEAPOLIS         MN    55402                  SERVICES-CONSULTING                Evergreen
                                                              1055 W. 7TH STREET,                                                                          ADMINISTRATIVE
2.104 LA CARE HEALTH PLAN                                     10TH FLOOR                                  LOS ANGELES         CA    90017                  SERVICES                            3/31/2018
                                                                                                                                                           SERVICES-SOFTWARE
      LANE TELECOMMUNICATIONS,                                                                                                                             MAINTENANCE AND
2.105 INC..                                                   10 LANIDEX PLAZA WEST      SUITE 213        PARSIPPANY          NJ    07054                  SUPPORT                            10/17/2018
2.106 LANGUAGE LINE SERVICES                                  PO BOX 202564                               DALLAS              TX    75320-2564             SERVICES-INTERPRETER                 4/8/2019
2.107 LANGUAGE LINE SERVICES                                  PO BOX 202564                               DALLAS              TX    75320-2564             TELECOMMUNICATIONS                   4/8/2019
      LEAN TRANSFORMATIONS
2.108 GROUP, LLC                                              3588 PLYMOUTH ROAD         # 320            ANN ARBOR           MI    48104                  SERVICES-CONSULTING                 3/21/2017
      LIGHTHOUSE DOCUMENT
2.109 TECHNOLOGIES, INC.                                      51 UNIVERSITY STREET       SUITE 400        SEATTLE             WA    98101                  MASTER AGREEMENT                   Evergreen
                                                              62228 COLLECTION
2.110 LINKEDIN                                                CENTER DRIVE                                CHICAGO             IL    60693-0622             SALES ORDER                         1/31/2020
2.111 LIPTON, ROBERT                                          21 IDAHO STREET                             RICHMOND            CA    94801                  SERVICES-CONSULTING                 2/15/2018
      LOCKTON COMPANIES, LLC                                                             P.O. BOX
2.112 (KANSAS CITY SERIES)                                    DEPT 3042                  123042           DALLAS              TX    75312-3042             INSURANCE COVERAGE                   7/1/2020
                                                                                                                                                           PHYSICIANS-CONSULTING
2.113 LONG WILLIAM M.D.                                       637 LUCAS AVE.                              LOS ANGELES         CA    90017                  SERVICES                            4/30/2019




                                                                                                 Page 5 of 16
                                         Case 2:18-bk-20151-ER              Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                           Desc
                                                                            Main Document    Page 121 of 139
                                                                               In re: Verity Health System of California, Inc.
                                                                                              Case No. 18-20151
                                                                                                  Schedule G
                                                                                   Executory Contracts and Unexpired Leases




                                                                                                                                                                                                        List the contract
       Name of other parties with whom                                                                                                                     State what the contract or                   number of any
       the debtor has an executory                                                                                                                         lease is for and the nature State the term government
Line   contract or unexpired lease       Creditor Notice Name   Address 1                 Address 2       City                State Zip          Country   of the debtor's interest    remaining        contract
                                                                                          ATTN: LAUREN                                                     PROFESSIONAL SERVICES
2.114 LOOMIS SAYLES                                             ONE FINANCIAL CENTER      PITALIS         BOSTON              MA    02211                  AGREEMENT                         Evergreen
2.115 LYSLE BUCHBINDER                                          19 TULIP LANE                             PALO ALTO           CA    94303                  SERVICES-LEGAL                     3/16/2016
      M*MODAL FKA MEDQUIST                                      1000 BISHOPS GATE                                                                          SERVICES-
2.116 TRANSCRIPTIONS, LTD.                                      BOULEVARD                 SUITE 300       MT. ALUREL          NJ    08-54-4215             TRANSCRIPTION                      4/30/2019
                                                                                                                                                           SERVICES-EQUIPMENT
2.117 M.J. MECHANICAL SERVICES, INC.                            1043 E. SAN CARLOS AVE.                   SAN CARLOS          CA    94070                  MAINTENANCE                         1/1/2050
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.118 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                     11/27/2014
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.119 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                       8/31/2014
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.120 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                     10/31/2014
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.121 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                     12/14/2014
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.122 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                     12/30/2014
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.123 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                     11/30/2015
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.124 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                        3/1/2016
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.125 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                       4/30/2016
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.126 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                        9/1/2016
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.127 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                       9/27/2016
      MACQUARIE EQUIPMENT                                                                                 BLOOMFIELD                                       EQUIPMENT-
2.128 FINANCE, INC.                                             2285 FRANKLIN ROAD        PO BOX 2017     HILLS               MI    48303-2017             LEASE/RENTAL                       4/30/2017

2.129 MAGVIEW                                                   3915 NATIONAL DRIVE       SUITE 200       BURTONSVILLE MD           20866                  LICENSE-SOFTWARE                   1/19/2019
      MANATT, PHELPS AND PHILLIPS                               11355 WEST OLYMPIC
2.130 LLP                                                       BOULEVARD                                 LOS ANGELES         CA    90064-1614             SERVICES-LEGAL                     Evergreen
                                         ANESTHESIA MEDICAL
2.131 MANOOCHEHRIAN, ALI MD              GROUP                  NO ADDRESS                                                                                 SERVICES-CONSULTING                Evergreen
                                                                                                          WOODLAND
2.132 MATHEW ABRAHAM - SMARTMED                                 5850 CANOGA AVE           SUITE #400      HILLS               CA    91367                  SERVICES-CONSULTING                10/6/2018
      MATTEONI O'LAUGHLIN &
2.133 HECHTMAN                                                  848 THE ALAMEDA                          SAN JOSE             CA    95126                  SERVICES-LEGAL                     Evergreen
                                                                                          2151 RIVER
                                                                                          PLAZA DR.,STE.
2.134 MAZARS USA LLP                                            C/O WEISERMAZARS LLP      205            SACRAMENTO           CA    95833                  SERVICES-CONSULTING               12/31/2017
2.135 MCG HEALTH, LLC                                           P.O. BOX 742350                          ATLANTA              GA    30374-2350             LICENSE-SOFTWARE                   2/19/2023
      MCKESSON INFORMATION                                      5995 WINDWARD
2.136 SOLUTIONS, INC.                                           PARKWAY                                   ALPHARETTA          GA    30005                  LICENSE-SOFTWARE                  12/11/2018
      MCKESSON INFORMATION                                                                                SAN
2.137 SOLUTIONS, INC.                                           ONE POST STREET                           FRANCISCO           CA    94104                  LICENSE-SOFTWARE                  12/31/2018




                                                                                                Page 6 of 16
                                        Case 2:18-bk-20151-ER               Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                              Desc
                                                                            Main Document    Page 122 of 139
                                                                                  In re: Verity Health System of California, Inc.
                                                                                                 Case No. 18-20151
                                                                                                    Schedule G
                                                                                     Executory Contracts and Unexpired Leases




                                                                                                                                                                                                             List the contract
      Name of other parties with whom                                                                                                                        State what the contract or                      number of any
      the debtor has an executory                                                                                                                            lease is for and the nature   State the term    government
Line contract or unexpired lease        Creditor Notice Name   Address 1                   Address 2        City                State Zip          Country   of the debtor's interest      remaining         contract
      MCKESSON INFORMATION                                     5995 WINDWARD
2.138 SOLUTIONS, INC.                   ATTN.: GENERAL COUNSEL PARKWAY                                      ALPHARETTA          GA    30005                  LICENSE-SOFTWARE                   12/31/2018
      MCKESSON INFORMATION                                     5995 WINDWARD
2.139 SOLUTIONS, INC.                   ATTN.: GENERAL COUNSEL PARKWAY                                      ALPHARETTA          GA    30005                  LICENSE-SOFTWARE                     6/2/2065
      MCKESSON INFORMATION                                     5995 WINDWARD                                                                                 MEMORANDUM OF
2.140 SOLUTIONS, INC.                   ATTN.: GENERAL COUNSEL PARKWAY                                      ALPHARETTA          GA    30005                  UNDERSTANDING                       2/19/2065
                                                                                                                                                             SERVICES-SOFTWARE
      MCKESSON INFORMATION                                     5995 WINDWARD                                                                                 MAINTENANCE AND
2.141 SOLUTIONS, INC.                   ATTN.: GENERAL COUNSEL PARKWAY                                      ALPHARETTA          GA    30005                  SUPPORT                             8/26/2019
      MCKESSON INFORMATION                                                                                  SAN
2.142 SOLUTIONS, INC.                                           ONE POST STREET                             FRANCISCO           CA    94104                  LICENSE-SOFTWARE                    9/28/2018
                                                                                                                                                             TECHNOLOGY SERVICES
2.143 MD INSIDER                                                3015 MAIN STREET           SUITE 333        SANTA MONICA CA           90405                  AGREEMENT                           6/28/2019
2.144 MEDACTA USA, INC.                                         4725 CALLE QUETZAL #B                       CAMARILLO    CA           93012                  SUPPLIES-TOTAL JOINTS               5/31/2019
2.145 MEDICAL COURIER, INC.                                     176 OTTO CIRCLE                             SACRAMENTO CA             95822                  SERVICES-COURIER                    8/31/2015
                                                                                           425 E.                                                            SERVICES-SOFTWARE
                                                                MEDICAL DATA               COLORADO ST.-                                                     MAINTENANCE AND
2.146 MEDICAL DATA EXCHANGE                                     EXCHANGE (MDX)             SUITE 120     GLENDALE               CA    91205                  SUPPORT                             10/1/2018
                                                                                                                                                             PROFESSIONAL SERVICES
2.147 MEDICAL INNOVATIONS, INC.         C/O MEDIVATORS          N.W.9841                   P.O. BOX 1450    MINNEAPOLIS         MN    55485                  AGREEMENT                           6/30/2018
                                                                                                                                                             SERVICES-SOFTWARE
                                                                                                                                                             MAINTENANCE AND
2.148 MEDICITY, INC.                                            P.O. BOX 780708                             PHILADELPHIA        PA    19178-0708             SUPPORT                             7/31/2019
      MEDICLEAN LINEN AND LAUNDRY
2.149 INC                                                       4500 DUNHAM ST                              COMMERCE            CA    90040                  SERVICES-LINEN SUPPLY               12/6/2017
2.150 MEDLINE INDUSTRIES, INC.                                  PO BOX 92301                                CHICAGO             IL    60675-2301             SUPPLIES-LINEN                      11/1/2018
2.151 MEDLINE INDUSTRIES, INC.                                  PO BOX 92301                                CHICAGO             IL    60675-2301             SUPPLIES-LINEN                     11/30/2018
2.152 MEDLINE INDUSTRIES, INC.                                  PO BOX 92301                                CHICAGO             IL    60675-2301             SUPPLIES-LINEN                      5/14/2022
                                                                                                                                                             SUPPLY DISTRIBUTION
2.153 MEDLINE INDUSTRIES, INC.                                  PO BOX 92301                                CHICAGO             IL    60675-2301             AGREEMENT                          12/31/2017
                                                                                                                                                             SERVICES-EQUIPMENT
2.154 MEDPLUS, INC.                                             P O BOX 691169                              CINCINNATI          OH    45269-1169             MAINTENANCE                         9/30/2018
                                                                                                                                                             SERVICES-SOFTWARE
                                                                                                                                                             MAINTENANCE AND
2.155 MEDPLUS, INC.                                             P O BOX 691169                              CINCINNATI          OH    45269-1169             SUPPORT                             9/30/2018
      MEDTRONIC SOFAMOR DANEK           ATTN.: LEGAL DEPT. -    2600 SOFAMOR DANEK                                                                           SUPPLIES-SPINAL
2.156 USA, INC.                         PRICING AGREEMENTS      DRIVE                                       MEMPHIS             TN    38132                  HARDWARE                             9/8/2016

      MEDTRONIC SOFAMOR DANEK           ROGER BAKER, DIRECTOR   2600 SOFAMOR DANEK
2.157 USA, INC.                         OF CORPORATE SALES      DRIVE                                       MEMPHIS             TN    38132                  SUPPLIES-CATH LAB                    9/8/2015
                                                                                                                                                             MASTER PURCHASING
2.158 MEDTRONIC USA, INC.                                       710 MEDTRONIC PKWY NE                       MINNEAPOLIS         MN    55432-5604             AGREEMENT                           6/11/2019

2.159 MEDTRONIC USA, INC.                                       710 MEDTRONIC PKWY NE                       MINNEAPOLIS         MN    55432-5604             SUPPLIES-DES                        6/15/2019
                                                                                                                                                             MASTER PURCHASING
2.160 METREX RESEARCH, LLC              GENERAL MANAGER         1717 W. COLLINS AVENUE                      ORANGE              CA    92867                  AGREEMENT                           9/28/2018




                                                                                                   Page 7 of 16
                                     Case 2:18-bk-20151-ER               Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                              Desc
                                                                         Main Document    Page 123 of 139
                                                                               In re: Verity Health System of California, Inc.
                                                                                              Case No. 18-20151
                                                                                                 Schedule G
                                                                                  Executory Contracts and Unexpired Leases




                                                                                                                                                                                                          List the contract
      Name of other parties with whom                                                                                                                     State what the contract or                      number of any
      the debtor has an executory                                                                                                                         lease is for and the nature   State the term    government
Line contract or unexpired lease      Creditor Notice Name   Address 1                  Address 2        City                State Zip          Country   of the debtor's interest      remaining         contract
      MICROMEDEX (A BUSINESS OF
      THOMSON REUTERS
      HEALTHCARE, INC.) AKA TRUVEN                                                                       GREENWOOD                                        LICENSE-SOFTWARE
2.161 HEALTH                                                 6200 S. SYRACUSE WAY       SUITE 300        VILLAGE             CO    80111-4740             SUBSCRIPTION                       12/31/2018
      MICROPORT ORTHOPEDICS
2.162 (FORMERLY WRIGHT MEDICAL)                              P.O. BOX 842005                             DALLAS              TX    75284-2005             SUPPLIES-TOTAL JOINTS               3/30/2019
                                      LEGAL AND CORPORATE
                                      AFFAIRS, VOLUME                                                                                                     DISCOUNT PRICING
2.163 MICROSOFT                       LICENSING GROUP        ONE MICROSOFT WAY                           REDMOND             WA    98052                  AGREEMENT                           7/27/2019
                                      LEGAL AND CORPORATE
                                      AFFAIRS, VOLUME                                                                                                     LICENSE-SOFTWARE
2.164 MICROSOFT                       LICENSING GROUP        ONE MICROSOFT WAY                           REDMOND             WA    98052                  SUBSCRIPTION                        6/26/2020
      MICROWEST SOFTWARE                                     10981 SAN DIEGO MISSION
2.165 SYSTEMS, INC.                                          RD                      SUITE 210           SAN DIEGO           CA    92108                  LICENSE-SOFTWARE                     1/1/2065
                                                                                                                                                          SERVICES-SOFTWARE
      MICROWEST SOFTWARE                                     10981 SAN DIEGO MISSION                                                                      MAINTENANCE AND
2.166 SYSTEMS, INC.                                          RD                      SUITE 210           SAN DIEGO           CA    92108                  SUPPORT                             3/31/2019
                                                                                                                                                          PHYSICIANS-CONSULTING
2.167 MILLHOUSE, FELIX MD            RE MED DIRECTOR         1800 SULLIVAN AVE. # 302                    DALY CITY           CA    94015                  SERVICES                            4/30/2019
                                                             1043 E. SAN CARLOS                                                                           SERVICES-EQUIPMENT
2.168 MJ MECHANICAL SERVICES, INC.                           AVENUE                                      SAN CARLOS          CA    94070                  MAINTENANCE                        Evergreen
                                                                                                                                                          PROFESSIONAL SERVICES
2.169 MONDRIAN INVESTMENT GROUP      GENERAL PARTNER         1105 N. MARKET STREET      SUITE 1118       WILMINGTON          DE    19801                  AGREEMENT                          7/12/2019
2.170 MONTAGE LEGAL GROUP, LLC       ATTN LAURIE ROWEN       18 LONGSTREET                               IRVINE              CA    92620                  LETTER OF AGREEMENT                Evergreen
2.171 MOSS ADAMS, LLP                                        P.O. BOX 101822                             PASADENA            CA    91189-1822             LETTER OF AGREEMENT                Evergreen
                                                                                                                                                          PROFESSIONAL SERVICES
2.172 MOSS ADAMS, LLP                                        P.O. BOX 101822                             PASADENA            CA    91189-1822             AGREEMENT                            7/6/2017
                                                                                                                                                          PROFESSIONAL SERVICES
2.173 MOSS ADAMS, LLP                                        P.O. BOX 101822                             PASADENA            CA    91189-1822             AGREEMENT                           5/4/2016
2.174 MOSS ADAMS, LLP                                        P.O. BOX 101822                             PASADENA            CA    91189-1822             SERVICES-CONSULTING                Evergreen
                                     ATTN.: PAUL SPIEGELMAN,                                                                                              SERVICES-PHYSICIAN
2.175 MPB GROUP, LLC (BERYL)         CEO                     3600 HARWOOD ROAD                           BEDFORD             TX    76021                  REFERRAL                            8/31/2019
2.176 MUNGER, TOLLES & OLSON                                 P.O. BOX 515065                             LOS ANGELES         CA    90051-5065             SERVICES-LEGAL                      3/27/2018
                                                                                                         SO. SAN                                          LICENSE-SOFTWARE
2.177 MUZAK                                                  383 E. GRAND AVENUE        STE. A           FRANCISCO           CA    94080-1934             SUBSCRIPTION                        6/10/2023
                                                             9920 JEFFERSON                                                                               CONFIDENTIALITY & NON-
2.178 NANT CAPITAL, LLC              CHARLES KIM             BOULEVARD                                   CULVER CITY         CA    90232                  DISCLOSURE                           1/9/2020
2.179 NANTHEALTH FKA ISIRONA, LLC                            430 W. 5TH STREET          SUITE 800        PANAMA CITY         FL    32401                  LICENSE-SOFTWARE                     9/5/2019

      NATIONAL HEALTH INFORMATION ATTN.: DENISE ANDERSON,                                                ORMOND
2.180 SHARING AND ANALYSIS CENTER PRESIDENT               226 NORTH NOVA ROAD           #391             BEACH               FL    32174                  MEMBERSHIP                          6/10/2019
      NAVEX GLOBAL (FORMERLY
      GLOBAL COMPLIANCE SERVICES,                                                                                                                         PROFESSIONAL SERVICES
2.181 INC.)                                               PO BOX 60941                                   CHARLOTTE           NC    28260-0941             AGREEMENT                          Evergreen
                                                          2 CHATUACHEE
2.182 NEGLEY, OTT & ASSOCIATES                            CROSSING                                       SAVANAH             GA    31411                  SERVICES-CONSULTING                Evergreen
                                                                                                                                                          BUSINESS ASSOCIATE
2.183 NELSON AND ASSOCIATES                                  PO BOX 49195                                SAN JOSE            CA    95161-9195             AGREEMENT                           12/6/2018



                                                                                                 Page 8 of 16
                                         Case 2:18-bk-20151-ER              Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                              Desc
                                                                            Main Document    Page 124 of 139
                                                                                 In re: Verity Health System of California, Inc.
                                                                                                Case No. 18-20151
                                                                                                    Schedule G
                                                                                     Executory Contracts and Unexpired Leases




                                                                                                                                                                                                             List the contract
       Name of other parties with whom                                                                                                                       State what the contract or                      number of any
       the debtor has an executory                                                                                                                           lease is for and the nature   State the term    government
Line   contract or unexpired lease       Creditor Notice Name   Address 1                 Address 2         City                State Zip          Country   of the debtor's interest      remaining         contract
                                                                11835 WEST OLYMPIC
2.184 NELSON HARDIMAN, LLP                                      BLVD.                     SUITE 900         LOS ANGELES         CA    90064                  SERVICES-LEGAL                     Evergreen
                                         JULIE CARLSON,
      NESTLE HEALTHCARE                  CONTRACTS SENIOR       12500 WHITEWATER                                                                             COMMITTED PURCHASE
2.185 NUTRITION, INC.                    ANALYST                DRIVE                                       MINNETONKA          MN    55343                  AGREEMENT                           7/31/2017
                                         MICHAEL
      NESTLE WATERS NORTH                BEHRENS/NATIONAL                                                   SAN                                              SERVICES-BOTTLED
2.186 AMERICA, INC.                      ACCOUNT MANAGER        7 S. LINDEN AVE S.                          FRANCISCO           CA    94080                  WATER                              11/30/2015
2.187 NET HEALTH SYSTEMS, INC.                                  PO BOX 72046                                CLEVELAND           OH    44192                  LICENSE-SOFTWARE                   12/26/2019
                                         KATHLEEN WONG,                                                                                                      MASTER PURCHASING
2.188 NEUROSTRUCTURES, INC.              DIRECTOR, RA AND QA    16 TECHNOLOGY DRIVE       SUITE 165         IRVINE              CA    92618                  AGREEMENT                           6/18/2040
      NEW YORK LIFE INVESTMENT                                                                                                                               PROFESSIONAL SERVICES
2.189 MANAGEMENT (NYLIM)                                        3316 FARNAM ST                              OMAHA               NE    68175-0001             AGREEMENT                            2/7/2019
                                                                                                                                                             MASTER PURCHASING
2.190 NEXUS IS, INC.                                            1801 W OLYMPIC BLVD                         PASADENA            CA    91199-1522             AGREEMENT                          10/11/2018
                                                                                                                                                             EQUIPMENT-
2.191 NFS LEASING, INC.                                         900 CUMMINGS CENTER                         BEVERLY             MA    01915                  LEASE/RENTAL                         1/1/2020
                                                                                                                                                             EQUIPMENT-
2.192 NFS LEASING, INC.                                         900 CUMMINGS CENTER                         BEVERLY             MA    01915                  LEASE/RENTAL                         2/1/2021
      NORTHERN CALIFORNIA                                       18564 US HIGHWAY 18,                                                                         CONFIDENTIALITY & NON-
2.193 PHYSICIANS NETWORK, INC.                                  SUITE 105                                   APPLE VALLEY CA           92307                  DISCLOSURE                          8/31/2019
                                                                50 SOUTH LA SALLE
2.194 NORTHERN TRUST COMPANY      STACY RYBAND                  STREET, M-28                                CHICAGO             IL    60603                  TRUST AGREEMENT                    Evergreen
      NTHRIVE REVENUE SYSTEMS,
      LLC (FKA MEDASSESTS NET
      REVENUE SYSTEMS, LLC FKA                                  200 NORTH POINT                                                                              LICENSE-SOFTWARE
2.195 IMACS / ACCURO)                                           CENTER EAST               STE600            ALPHARETTA          GA    30022                  SUBSCRIPTION                        3/31/2019
      NTT DATA SERVICES AKA PEROT
2.196 SYSTEMS                                                   C/O DELL USA L.P          PO BOX 910916 PASADENA                CA    91110-0916             SERVICES-CONSULTING                  2/3/2020
                                                                                                                                                             SUPPLIES-SPINAL
2.197 NUVASIVE, INC.                                            7475 LUSK BLVD                              SAN DIEGO           CA    92121                  HARDWARE                            2/28/2016
                                                                A PROFESSIONAL            100 LIGHT
2.198 OBER KALER                                                CORPORATION               STREET            BALTIMORE           MD    21202                  SERVICES-LEGAL                       8/8/2018
      ONCOLOGY TECHNOLOGY                                                                                                                                    CONFIDENTIALITY & NON-
2.199 ASSOCIATES                                                4005 VERDUGO ROAD                           LOS ANGELES         CA    90065                  DISCLOSURE                          1/14/2020
      ONESOURCE PRINTER SERVICE                                 1562 CENTRE POINTE                                                                           SERVICES-PRINTER
2.200 AND SUPPLY, INC.                   PRESIDENT & CEO        DRIVE                                       MILPITALS           CA    95035                  MAINTENANCE                         9/19/2018
                                                                                                                                                             LICENSE-SOFTWARE
2.201 OPSGENIE                                                  450 W BROAD STREET        SUITE 421         FALLS CHURCH VA           22046                  SUBSCRIPTION                         3/1/2019
                                                                                                                                                             SERVICES-SOFTWARE
                                                                                                                                                             MAINTENANCE AND
2.202 OPTILINK                                                  2445 M STREET, NW                           WASHINGTON          DC    20037                  SUPPORT                            12/30/2018
                                                                                                            COLORADO
2.203 OPTUM360, LLC                                             1755 TELSATAR STREET      SUITE 400         SPRINGS             CO    80920                  LICENSE-SOFTWARE                    8/31/2019
                                                                                          P.O. BOX
2.204 ORGANOGENESIS INC.                                        DEPT 2542                 122542            DALLAS              TX    75312-2542             LETTER OF AGREEMENT                 3/25/2016
                                                                                          P.O. BOX                                                           MASTER PURCHASING
2.205 ORGANOGENESIS INC.                                        DEPT 2542                 122542            DALLAS              TX    75312-2542             AGREEMENT                           2/28/2018



                                                                                                   Page 9 of 16
                                          Case 2:18-bk-20151-ER                 Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                           Desc
                                                                                Main Document    Page 125 of 139
                                                                                  In re: Verity Health System of California, Inc.
                                                                                                 Case No. 18-20151
                                                                                                     Schedule G
                                                                                      Executory Contracts and Unexpired Leases




                                                                                                                                                                                                              List the contract
        Name of other parties with whom                                                                                                                       State what the contract or                      number of any
        the debtor has an executory                                                                                                                           lease is for and the nature   State the term    government
Line    contract or unexpired lease       Creditor Notice Name    Address 1                Address 2         City                State Zip          Country   of the debtor's interest      remaining         contract
        ORTHO-CLINICAL DIAGNOSTICS        ATTN.: CONTRACT
        (A JOHNSON AND JOHNSON            MANAGER, SALES
2.206   COMPANY)                          OPERATIONS              1001 US HIGHWAY 202                        RARITAN             NJ    08869                  BLOOD/ORGAN/TISSUE                  12/8/2019
        ORTHO-CLINICAL DIAGNOSTICS        ATTN.: CONTRACT
        (A JOHNSON AND JOHNSON            MANAGER, SALES
2.207   COMPANY)                          OPERATIONS              1001 US HIGHWAY 202                        RARITAN             NJ    08869                  SUPPLIES-LABORATORY                12/8/2019
2.208   OUTSIDE GC CA LLP                                         P.O. BOX 482                               SHARON              MA    02067                  LETTER OF AGREEMENT                Evergreen
        OWEN, WICKERSHAM &                                                                                   SAN
2.209   ERICKSON, P.C.                                            455 MARKET STREET        SUITE 1910        FRANCISCO           CA    94105                  SERVICES-LEGAL                     Evergreen
                                                                  FILE 1616 1801 W
2.210 PACIFIC MEDICAL                                             OLYMPIC BLVD                               PASADENA            CA    91199                  EQUIPMENT-PURCHASE                  7/10/2019
                                                                                                                                                              MASTER PURCHASING
2.211 PARADIGM SPINE, LLC                                         505 PARK AVENUE          14TH FLOOR        NEW YORK            NY    10022                  AGREEMENT                           7/31/2019
                                                                                                             SAN
2.212 PARAGON LEGAL GROUP, P.C.                                   601 CALIFORNIA STREET    SUITE 615         FRANCISCO           CA    94108                  SERVICES-LEGAL                     Evergreen
                                                                                                             FT
2.213 PARO DECISION SUPPORT, LLC                                  PO BOX 39882                               LAUDERDALE          FL    33339-9882             MASTER AGREEMENT                     9/5/2020
                                          GREATER LOS ANGELES                                                                                                 PHYSICIANS-CONSULTING
2.214 PARTO PARHAM M.D.                   CARDIOLOGY              201 S. ALVARADO STREET SUITE 612           LOS ANGELES         CA    90057                  SERVICES                           4/30/2019
2.215 PAYROLL EXPRESS, LLC                                        20398 BLAUER DRIVE                         SARATOGA            CA    95070                  MASTER AGREEMENT                   Evergreen
2.216 PERKINS COIE LLP                                            P.O. BOX 24643                             SEATTLE             WA    98124-0643             SERVICES-LEGAL                     Evergreen
      PETER A. RIPPER AND
      ASSOCIATE, INC. DBA PARA
      HEALTHCARE FINANCIAL
2.217 SERVICES                                                    PO BOX 6885                                HOLLYWOOD           FL    33021                  MASTER AGREEMENT                    9/19/2018
      PETER A. RIPPER AND                                                                                                                                     CONFIDENTIALITY & NON-
2.218 ASSOCIATES, INC.                                            PO BOX 6885                                HOLLYWOOD           FL    33021                  DISCLOSURE                           8/4/2019
                                                                                                                                                              LICENSE-SOFTWARE
2.219 PHARMACY ONESOURCE                                          3535 FACTORIA BLVD. SE   SUITE 440         BELLVUE             WA    98006                  SUBSCRIPTION                       12/29/2018
                                                                                                                                                              SERVICES-SOFTWARE
      PHILIPS HEALTHCARE                                                                                                                                      MAINTENANCE AND
2.220 INFORMATICS, INC.                                           PO BOX 100355                              ATLANTA             GA    30384-0355             SUPPORT                             4/14/2019
                                                                  100 QUANNAPOWITT
2.221 PICIS                                                       PARKWAY                  SUITE 405         WAKEFIELD           MA    01880                  LICENSE-SOFTWARE                    8/31/2019
      PILLSBURY WINTHROP SHAW
2.222 PITTMAN LLP                                                 P.O. BOX 742262                            LOS ANGELES         CA    90074-2262             SERVICES-LEGAL                       6/2/2016
2.223 POLSINELLI PC                                               100 S. FOURTH STREET     SUITE 1000        ST. LOUIS           MO    63102                  SERVICES-LEGAL                      7/19/2017
2.224 PRAXAIR                                                     1900 LOVERRIDGE ROAD                       PITTSBURG           CA    94565                  SUPPLIES-RESPIRATORY                 4/5/2020
                                                                                                             SAN JUAN                                         BUSINESS ASSOCIATE
2.225 PREDIXON SOFTWARE                                           31910 DEL OBISPO         SUITE 120         CAPISTANO           CA    92675                  AGREEMENT                          Evergreen
                                                                                                                                                              PROFESSIONAL SERVICES
2.226 PRE-EMPLOY.COM, INC.                                        PO BOX 491570                              REDDING             CA    96049                  AGREEMENT                           2/28/2019
      PREMIER PURCHASING                  ATTN.: CHIEF EXECUTVE   13034 BALLANTYNE                                                                            MASTER PURCHASING
2.227 PARTNERS, LP                        OFFICER                 CORPORATE PLACE                            CHARLOTTE           NC    28277                  AGREEMENT                          Evergreen
      PREMIER PURCHASING                  ATTN.: CHIEF EXECUTVE   13034 BALLANTYNE
2.228 PARTNERS, LP                        OFFICER                 CORPORATE PLACE                            CHARLOTTE           NC    28277                  PARTNERSHIP                        Evergreen
      PREMIER SOFTWARE                                                                                                                                        LICENSE-SOFTWARE
2.229 ASSOCIATES                                                  997 WEST 950 NORTH       SUITE 200         CENTERVILLE         UT    84014                  SUBSCRIPTION                        7/31/2019



                                                                                                  Page 10 of 16
                                          Case 2:18-bk-20151-ER               Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                              Desc
                                                                              Main Document    Page 126 of 139
                                                                                  In re: Verity Health System of California, Inc.
                                                                                                 Case No. 18-20151
                                                                                                      Schedule G
                                                                                       Executory Contracts and Unexpired Leases




                                                                                                                                                                                                               List the contract
        Name of other parties with whom                                                                                                                        State what the contract or                      number of any
        the debtor has an executory                                                                                                                            lease is for and the nature   State the term    government
Line    contract or unexpired lease       Creditor Notice Name   Address 1             Address 2              City                State Zip          Country   of the debtor's interest      remaining         contract
                                                                 13034 BALLANTYNE CORP                                                                         LICENSE-SOFTWARE
2.230 PREMIER, INC.                                              PLACE                                        CHARLOTTE           NC    28277                  SUBSCRIPTION                        4/14/2020
                                                                 13034 BALLANTYNE CORP
2.231 PREMIER, INC.                                              PLACE                                        CHARLOTTE           NC    28277                  SERVICES-CONSULTING                Evergreen

2.232 PRESS GANEY AND ASSOCIATES                                 404 COLUMBIA PLACE                           SOUTH BEND          IN    46601                  SERVICES-SURVEY                     3/31/2019
                                                                                                                                                               SERVICES-SOFTWARE
                                                                 2809 SOUTH 160TH                                                                              MAINTENANCE AND
2.233 PRODATA                                                    STREET                     SUITE 401         OMAHA               NB    68130                  SUPPORT                             9/30/2018
      PRODIGY HEALTH SUPPLIER                                                                                                                                  SUPPLY DISTRIBUTION
2.234 CORPORATION                                                P.O. 95429                                   GRAPEVINE           TX    76099-9734             AGREEMENT                            8/1/2017
      PROFESSIONAL RESEARCH                                                                                                                                    PROFESSIONAL SERVICES
2.235 CONSULTANTS, INC.                                          11326 P STREET                               OMAHA               NE    68137-2316             AGREEMENT                           10/5/2016
                                                                                                                                                               MASTER PURCHASING
2.236 PROGRESSIVE MEDICAL, INC.                                  997 HORAN DRIVE                              FENTON              MO    63026                  AGREEMENT                           9/30/2018
                                                                                                                                                               MASTER PURCHASING
2.237 PROSIDYAN, INC.                                            30 TECHNOLOGY DRIVE                          WARREN              NJ    07059                  AGREEMENT                           4/13/2019

2.238   PROSKAUER ROSE LLP                                       650 POYDRAS STREET         SUITE 1800        NEW ORLEANS         LA    70130-6146             SERVICES-LEGAL                     Evergreen
2.239   PROSMAN, FAITH MD                                        700 WEST 6TH STREET        SUITE C           GILROY              CA    95020                  SERVICES-CONSULTING                 1/1/2019
2.240   PSOMAS                                                   P.O. BOX 51463                               LOS ANGELES         CA    90051-5763             SERVICES-CONSULTING                Evergreen
2.241   Q-CENTRIX, LLC                                           1 NORTH FRANKLIN           SUITE 1800        CHICAGO             IL    60606                  MASTER AGREEMENT                   4/23/2021
2.242   QUADRAMED CORPORATION                                    P.O. BOX 74008556                            CHICAGO             IL    60674-8556             LICENSE-SOFTWARE                    1/1/2065
                                                                                                                                                               SERVICES-HARDWARE
                                                                                                                                                               AND SOFTWARE
2.243 QUADRAMED CORPORATION                                      P.O. BOX 74008556                            CHICAGO             IL    60674-8556             MAINTENANCE                         5/31/2019
                                                                                                                                                               SERVICES-HARDWARE
                                                                                                                                                               AND SOFTWARE
2.244 QUADRAMED CORPORATION                                      P.O. BOX 74008556                            CHICAGO             IL    60674-8556             MAINTENANCE                         5/31/2020
                                                                                                                                                               SERVICES-SOFTWARE
                                                                                                                                                               MAINTENANCE AND
2.245 QUADRAMED CORPORATION                                      P.O. BOX 74008556                            CHICAGO             IL    60674-8556             SUPPORT                             3/18/2019
                                                                                                                                                               SERVICES-SOFTWARE
                                                                                                                                                               MAINTENANCE AND
2.246 QUADRAMED CORPORATION                                      P.O. BOX 74008556                            CHICAGO             IL    60674-8556             SUPPORT                             5/31/2019

2.247 QUINN EMANUEL                                              865 S. FIGUEROA STREET 10TH FLOOR            LOS ANGELES         CA    90017                  SERVICES-LEGAL                     Evergreen
                                                                                                                                                               MEMORANDUM OF
2.248 RADIO KOREA                                                3700 WILSHIRE BLVD.        SUITE 600         LOS ANGELES         CA    90010                  UNDERSTANDING                        8/4/2016
                                                                                                                                                               PHYSICIANS-CONSULTING
2.249 RAZAEE, MEHRDAD M.D.                                       2030 FOREST AVE            SUITE 210         SAN JOSE            CA    95128-833              SERVICES                            4/30/2019
2.250 REID & HELLYER                                             P.O. BOX 1300                                RIVERSIDE           CA    92502-1300             SERVICES-LEGAL                       7/6/2017
      RIGHT MANAGEMENT
2.251 CONSULTANTS, INC.                                          24677 NETWORK PLACE                          CHICAGO             IL    60673-1246          SERVICES-CONSULTING                    10/2/2015
                                                                                                                                                            SERVICES-SOFTWARE
                                                                                                                                                            MAINTENANCE AND
2.252 RL SOLUTIONS                                               1 YONGE STREET             SUITE 2300        TORONTO             ON    M5E 1E5      CANADA SUPPORT                                5/18/2019




                                                                                                   Page 11 of 16
                                         Case 2:18-bk-20151-ER                Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                             Desc
                                                                              Main Document    Page 127 of 139
                                                                                 In re: Verity Health System of California, Inc.
                                                                                                Case No. 18-20151
                                                                                                     Schedule G
                                                                                      Executory Contracts and Unexpired Leases




                                                                                                                                                                                                              List the contract
       Name of other parties with whom                                                                                                                        State what the contract or                      number of any
       the debtor has an executory                                                                                                                            lease is for and the nature   State the term    government
Line   contract or unexpired lease       Creditor Notice Name   Address 1                  Address 2         City                State Zip          Country   of the debtor's interest      remaining         contract
                                                                                                                                                              ADMINISTRATIVE
2.253 ROBERT HALF LEGAL                                         PO BOX 743295                                LOS ANGELES         CA    90074-3295             SERVICES                            8/10/2017
      ROCHE DIAGNOSTICS                                                                    P.O. BOX
2.254 CORPORATION                                               MAIL CODE 5021             660367            DALLAS              TX    75266-0367             MASTER AGREEMENT                    4/19/2023
      ROCHE DIAGNOSTICS                                                                    P.O. BOX                                                           MASTER PURCHASING
2.255 CORPORATION                                               MAIL CODE 5021             660367            DALLAS              TX    75266-0367             AGREEMENT                           9/14/2021
                                                                                                             WALNUT
2.256 ROMANOFF CONSULTING                                       585 PINE CREEK ROAD                          CREEK               CA    94598                  SERVICES-CONSULTING                 6/30/2017
                                                                12100 WILSHIRE
2.257 ROSENBERG AND PICK                                        BOULEVARD                  SUITE 560         LOS ANGELES         CA    90025                  SERVICES-LEGAL                     Evergreen
      RUBIN AND RAINE, A RMB INC.
2.258 COMPANY                                                   409 BERDEN PARK CIRCLE                       KNOXVILLE           TN    37919                  SERVICES-CONSULTING                Evergreen
      RUBIN AND RAINE, A RMB INC.                                                          CRANBERRY                                                          SERVICES-CASH
2.259 COMPANY                                                   446 ROUTE 35, BLDG. C      COMMONS           EATONTOWN           NJ    07724                  MANAGEMENT                          5/16/2019
      RUBIN AND RAINE, A RMB INC.                                                          CRANBERRY
2.260 COMPANY                                                   446 ROUTE 35, BLDG. C      COMMONS           EATONTOWN           NJ    07724                  SERVICES-COLLECTIONS                6/26/2019
                                                                                                                                                              PROFESSIONAL SERVICES
2.261 RYAN LABS                                                 88 PINE STREET             FLOOR 32          NEW YORK            NY    10005                  AGREEMENT                          7/31/2019
2.262 SALEM & GREEN                                             3604 FAIR OAKS BLVD.       SUITE 200         SACRAMENTO          CA    95864-7256             SERVICES-LEGAL                     Evergreen
      SAN MATEO HEALTH
      COMMISSION DBA HEALTH PLAN                                801 GATEWAY                             SOUTH SAN
2.263 OF SAN MATEO                                              BOULEVARD                  SUITE 100    FRANCISCO                CA    94080                  PAYOR AGREEMENT                      4/1/2018
2.264 SCHINDLER                                                 16450 FOOTHILL BLVD.       SUITE 200    SYLMAR                   CA    91342-1036             EQUIPMENT-PURCHASE                 10/31/2016
                                                                                           ATTN: VP OF
      SEASPINE ORTHOPEDICS                                                                 SALES,
      CORPORATION (FORMERLY                                                                ORTHOBIOLOGI                                                       SUPPLIES-SPINAL
2.265 INTEGRA LIFESCEIENCES)                                    5770 ARMADA DRIVE          CS           CARLSBAD                 CA    92008                  HARDWARE                            3/31/2019
                                                                                                                                                              MASTER PURCHASING
2.266 SEDGWICK CMS COMPANY                                      PO BOX 14421                                 LEXINGTON           KY    40512-4421             AGREEMENT                          12/31/2018
                                                                                                                                                              MASTER PURCHASING
2.267 SEDGWICK CMS COMPANY                                      PO BOX 14421                                 LEXINGTON           KY    40512-4421             AGREEMENT                          Evergreen
                                                                                                             MANHATTAN                                        PHYSICIANS-CONSULTING
2.268 SEIDMAN, RICHARD MD                                       2317 PINE AVE                                BEACH               CA    90266                  SERVICES                           Evergreen
                                                                                                                                                              PHYSICIANS-CONSULTING
2.269 SHARMA, POOJA, M.D.                                       255 N. WHITE ROAD          SUITE 200         SAN JOSE            CA    95127                  SERVICES                           12/31/2018
                                                                                                                                                              PHYSICIANS-CONSULTING
2.270 SHIN, TAE M., M. D., INC.                                 1245 WILSHIRE BLVD.        #400              LOS ANGELES         CA    90017                  SERVICES                            4/30/2019
                                                                                                                                                              SERVICES-SOFTWARE
      SIEMENS MEDICAL SOLUTIONS                                                                                                                               MAINTENANCE AND
2.271 USA, INC.                                                 51 VALLEY STREAM PKWY                        MALVERN             PA    19355                  SUPPORT                             6/30/2019
      SIGNIFICANT CLEANING
2.272 SERVICES                                                  PO BOX 7702                                  SAN JOSE            CA    95150                  LETTER OF AGREEMENT                 5/14/2019
                                                                                                                                                              SERVICES-
2.273 SIMPLIFIEDNETWORKS                                        202 E. EARLL DRIVE         SUITE 140         PHOENIX             AZ    85012                  TELECOMMUNICATIONS                  9/11/2019
                                                                                                             SAN
2.274 SINGER ASSOCIATES, INC.                                   47 KEARNY STREET           2ND FLOOR         FRANCISCO           CA    94108                  SERVICES-LEGAL                     Evergreen
2.275 SMITH & NEPHEW                                            P.O. BOX 205651                              DALLAS              TX    75320-5651             SUPPLIES-TOTAL JOINTS              9/30/2019




                                                                                                  Page 12 of 16
                                          Case 2:18-bk-20151-ER                 Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                           Desc
                                                                                Main Document    Page 128 of 139
                                                                                  In re: Verity Health System of California, Inc.
                                                                                                 Case No. 18-20151
                                                                                                    Schedule G
                                                                                     Executory Contracts and Unexpired Leases




                                                                                                                                                                                                              List the contract
        Name of other parties with whom                                                                                                                       State what the contract or                      number of any
        the debtor has an executory                                                                                                                           lease is for and the nature   State the term    government
Line    contract or unexpired lease       Creditor Notice Name   Address 1                 Address 2        City                State Zip           Country   of the debtor's interest      remaining         contract
                                                                                                            NEWBURY
2.276 SMSI INC.                                                  1168 PAN COURT                             PARK                CA    91320                   SERVICES-CONSULTING                12/15/2018
                                                                                           P.O. BOX
2.277 SODEXO CTM LLC                                             MSC - 410672              415000           NASHVILLE           TN    37241-5000              MASTER AGREEMENT                    10/3/2021
                                                                                           P.O. BOX
2.278 SODEXO CTM LLC                                             MSC - 410672              415000           NASHVILLE           TN    37241-5000              SERVICES-CONSULTING                 7/21/2019

2.279 SONRAI GROUP, LLC                                          2654 INVITATIONAL DRIVE                    OAKLAND TWP MI            48363                   SERVICES-CONSULTING                Evergreen
                                                                                                                                                              MASTER PURCHASING
2.280 SORIN GROUP USA, INC.                                      14401 WEST 65TH WAY                        ARVADA              CO    80004                   AGREEMENT                           6/30/2019
      SPECTRUM HEALTH PARTNERS,                                  109 INTERNATIONAL
2.281 LLC                                                        DRIVE                     SUITE 140        FRANKLIN            TN    37067                   SERVICES-CONSULTING                 9/18/2015
                                                                                                                                                              MASTER PURCHASING
2.282 SPINE WAVE, INC.                                           3 ENTERPRISE DR           SUITE 210        SHELTON             CT    06484                   AGREEMENT                           8/31/2019
                                                                                                                                                              MASTER PURCHASING
2.283 SPINEOLOGY, INC.                                           7800 3RD STREET           SUITE 600        SAINT PAUL          MN    55128-5455              AGREEMENT                           5/31/2019

2.284 SQUIRE PATTON BOGGS (US) LLP                               P.O. BOX 643051                            CINCINNATI          OH    45264                   SERVICES-LEGAL                      7/20/2017
2.285 ST. JUDE MEDICAL                                           22400 NETWORK PLACE                        CHICAGO             IL    60673-1224              SUPPLIES-CRM                       12/31/2017
2.286 ST. JUDE MEDICAL                                           22400 NETWORK PLACE                        CHICAGO             IL    60673-1224              SUPPLIES-VCD                        7/31/2016
2.287 STANFORD BLOOD CENTER                                      3373 HILLVIEW AVE                          PALO ALTO           CA    94304-1204              BLOOD/ORGAN/TISSUE                  8/31/2015
      STAT LAB MEDICAL PRODUCTS,                                 407 INTERCHANGE                                                                              MASTER PURCHASING
2.288 INC.                                                       STREET                                     MCKINNEY            TX    75071                   AGREEMENT                           1/31/2016
                                                                                                                                                              PHYSICIANS-CONSULTING
2.289 STEMPLER, DENNIS MD                                        315 CONCORD DRIVE                          MENLO PARK          CA    94025                   SERVICES                           10/23/2065
                                                                                                            MOUNTAIN
2.290 STEPHANIE RUBY                                             2473 BETLO AVE                             VIEW                CA    94043                   SERVICES-LEGAL                     Evergreen
                                                                 18837 BROOKHURST ST.,                      FOUNTAIN
2.291 STEVEN HIRSCH & ASSOC.                                     # 209                                      VALLEY              CA    92708-7302              SERVICES-CONSULTING                12/31/2014
                                                                 18837 BROOKHURST ST.,                      FOUNTAIN
2.292 STEVEN HIRSCH & ASSOCIATES                                 # 209                                      VALLEY              CA    92708-7302              SERVICES-CONSULTING                12/31/2014
      STRATEGIC HEALTH CARE                                      PO BOX 1346
2.293 ANALYTICS                                                                                             DAVIS               CA    95616                   SERVICES-CONSULTING                 9/30/2014
                                                                                                            WOODCLIFF                                         PROFESSIONAL SERVICES
2.294   STRATEGY ASSET MANAGERS                                  50 TICE BOULEVARD         SUITE 130        LAKE                NJ    07677                   AGREEMENT                          6/16/2019
2.295   STRATUS                                                  P.O. BOX 674954                            DETROIT             MI    48267-4954              TELECOMMUNICATIONS                 Evergreen
2.296   STRYKER ORTHOPAEDICS                                     BOX 93213                                  CHICAGO             IL    60673-3213              SUPPLIES-TOTAL JOINTS              5/17/2019
2.297   STUDER GROUP, LLC                                        P.O. BOX 71676                             CHICAGO             IL    60694-71676             SERVICES-CONSULTING                Evergreen
                                                                 181 WEST HUNTINGTON
2.298 SUN MICROSYSTEMS                                           DRIVE                     SUITE #110       MONROVIA            CA    91016                   LICENSE-SOFTWARE                    12/1/2069
      SUNQUEST INFORMATION
      SYSTEMS, INC. (FKA MISYS                                                             250 SOUTH
2.299 HOSPITAL SYSTEMS, INC.)                                    WILLIAMS CENTRE           WILLIAMS BLVD TUCSON                 AZ    85711-3609              LICENSE-SOFTWARE                    6/30/2019
      SUNQUEST INFORMATION
      SYSTEMS, INC. (FKA MISYS                                                             250 SOUTH
2.300 HOSPITAL SYSTEMS, INC.)                                    WILLIAMS CENTRE           WILLIAMS BLVD TUCSON                 AZ    85711-3609              LICENSE-SOFTWARE                   Evergreen




                                                                                                  Page 13 of 16
                                        Case 2:18-bk-20151-ER                Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                           Desc
                                                                             Main Document    Page 129 of 139
                                                                                 In re: Verity Health System of California, Inc.
                                                                                                Case No. 18-20151
                                                                                                   Schedule G
                                                                                    Executory Contracts and Unexpired Leases




                                                                                                                                                                                                            List the contract
      Name of other parties with whom                                                                                                                       State what the contract or                      number of any
      the debtor has an executory                                                                                                                           lease is for and the nature   State the term    government
Line contract or unexpired lease        Creditor Notice Name   Address 1                  Address 2        City                State Zip          Country   of the debtor's interest      remaining         contract
      SUNQUEST INFORMATION                                                                                                                                  SERVICES-SOFTWARE
      SYSTEMS, INC. (FKA MISYS                                                            250 SOUTH                                                         MAINTENANCE AND
2.301 HOSPITAL SYSTEMS, INC.)                                  WILLIAMS CENTRE            WILLIAMS BLVD TUCSON                 AZ    85711-3609             SUPPORT                             6/30/2019
                                                               234 EAST COLORADO                                                                            CONFIDENTIALITY & NON-
2.302 SURGICAL CARE AFFILIATES, LLC                            BLVD                       SUITE 220        PASADENA            CA    91101                  DISCLOSURE                         10/19/2019
      SURGICAL INFORMATION
2.303 SYSTEMS (SIS)                                            P.O. BOX 535226                             ATLANTA             GA    30353-5226             LICENSE-SOFTWARE                     1/1/2065
      SYMPHONY PERFORMANCE
      HEALTH, INC. DBA SPH                                                                                                                                  LICENSE-SOFTWARE
2.304 ANALYTICS                                                500 E. MAIN STREET         SUITE 340        BRANFORD            CT    06405                  SUBSCRIPTION                         3/8/2020
      TALYST, INC. [LINK IS FOR                                                                                                                             LICENSE-SOFTWARE
2.305 CONTRACT #1001.6129E]                                    13555 SE 36TH STREET       SUITE 150        BELLEVUE            WA    98006                  SUBSCRIPTION                        9/22/2018
      TCG BUILDERS DBA THE CORE                                890 N. MCCARTHY BLVD.
2.306 GROUP MASTER AGREEMENT        THE CORE GROUP             #100                                        MILPITAS            CA    95035                  SERVICES-CONSTRUCTION               4/30/2018
      THE HAYS GROUP, INC.S DBA                                                                                                                             CONFIDENTIALITY & NON-
2.307 HAYS COMPANIES                                           80 SOUTH EIGHT STREET      SUITE 700        MINNEAPOLIS         MN    55402                  DISCLOSURE                         Evergreen
      THE MARTIN VENTURE                                                                                                                                    CONFIDENTIALITY & NON-
2.308 COMPANIES, LLC                                           40 BURTON HILLS BLVD.                       NASHVILLE           TN    37215                  DISCLOSURE                          1/24/2019
      THE NORTH HIGHLAND COMPANY
2.309 LLC                                                      3333 PIEDMONT ROAD NE SUITE 1000            ATLANTA             GA    30305                  SERVICES-CONSULTING                 5/30/2020
      THE OUTSOURCE GROUP (FKA
2.310 ARM, FKA CCRS)                                           PO BOX 12414                                NEWARK              NJ    07101-3514             SERVICES-COLLECTIONS                4/30/2019
                                                                                                                                                            PROFESSIONAL SERVICES
2.311 THE SUPPORT GROUP, INC.                                  205 NEWBURY STREET         SUITE 204        FRAMINGHAM          MA    01701                  AGREEMENT                           9/14/2014
      TOWERS WATSON (FKA WATSON                                                                            SAN
2.312 WYATT)                                                   345 CALIFORNIA STREET      SUITE 1400       FRANCISCO           CA    94104-4100             SERVICES-CONSULTING                 3/31/2019
                                                               140 GREGORY LANE,
2.313 TOYON ASSOCIATES, INC.                                   SUITE 280                                   PLEASANT HILL CA          94523                  SERVICES-CONSULTING                 4/10/2019
                                                               140 GREGORY LANE,
2.314 TOYON ASSOCIATES, INC.                                   SUITE 280                                   PLEASANT HILL CA          94523                  SERVICES-CONSULTING                 6/11/2019
                                                               140 GREGORY LANE,
2.315 TOYON ASSOCIATES, INC.                                   SUITE 280                                   PLEASANT HILL CA          94523                  SERVICES-CONSULTING                Evergreen
                                                                                                                                                            LICENSE-SOFTWARE
2.316 TRACTMANAGER, INC.                                       DEPT # 2632                P.O. BOX 11407 BIRMINGHAM            AL    35246-2632             SUBSCRIPTION                       12/31/2019

2.317 TRAN DAVIS                                               2239 APPLE GREY COURT                       ROCKLIN             CA    95765-5360             SERVICES-CONSULTING                 2/28/2019
                                                                                                           SAN
2.318 TRIAGE CONSULTING GROUP                                  221 MAIN ST           SUITE 1100            FRANCISCO           CA    94105                  LETTER OF AGREEMENT                Evergreen
                                                               5451 LAKEVIEW PARKWAY
2.319 TRIMEDX, LLC                                             S DRIVE                                     INDIANAPOLIS        IN    46268                  MASTER AGREEMENT                    2/28/2019
      TRUVEN HEALTH ANALYTICS (AN                              777 E EISENHOWER                                                                             LICENSE-SOFTWARE
2.320 IBM COMPANY)                                             PARKWAY                                     ANN ARBOR           MI    48108                  SUBSCRIPTION                       12/31/2019

2.321 TZ MEDICAL, INC.                                         7272 SW DURHAM RD 800                       PORTLAND            OR    97224                  SUPPLIES-DEFIBS                     2/28/2016
                                                               10101 WOODLOCH                              THE                                              CONFIDENTIALITY & NON-
2.322 US ONCOLOGY, INC.                                        FOREST                                      WOODLANDS           TX    77380                  DISCLOSURE                          5/14/2019




                                                                                                 Page 14 of 16
                                          Case 2:18-bk-20151-ER                Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                              Desc
                                                                               Main Document    Page 130 of 139
                                                                                  In re: Verity Health System of California, Inc.
                                                                                                 Case No. 18-20151
                                                                                                       Schedule G
                                                                                        Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                List the contract
        Name of other parties with whom                                                                                                                         State what the contract or                      number of any
        the debtor has an executory                                                                                                                             lease is for and the nature   State the term    government
Line    contract or unexpired lease       Creditor Notice Name     Address 1                 Address 2         City                State Zip          Country   of the debtor's interest      remaining         contract
                                                                                             31692
                                                                                             HORSESHOE
2.323 VAN HALL LAW OFFICES                                         VAN HALL LAW OFFICES      DRIVE             EVERGREEN           CO    80439                  SERVICES-LEGAL                     Evergreen
      VASCULAR ASSOCIATES OF
2.324 NORTHERN CALIF.                                              2512 SAMARITAN CT         SUITE E           SAN JOSE            CA    95124                  SUPPLIES-CATH LAB                   4/18/2017
                                                                                                                                                                MASTER PURCHASING
2.325 VASCULAR SOLUTIONS                                           6464 SYCAMORE CT                            MINNEAPOLIS         MN    55369                  AGREEMENT                           3/31/2016
                                                                                                                                                                PROFESSIONAL SERVICES
2.326 VENDORMATE VISION                                            75 FIFTH STREET NW        SUITE 222         ATLANTA             GA    30308                  AGREEMENT                           5/13/2016
                                                                                                               MOUNT
2.327 VERGE SOLUTIONS, LLC                                         DBA VERGE HEALTH          P.O. BOX 394      PLEASANT            SC    29465                  LICENSE-SOFTWARE                    3/30/2021
                                                                   203 REDWOOD SHORES
2.328 VERITY BASM HOLDCO, LLC                                      PKWY.                     SUITE 700         REDWOOD CITY CA           94065                  PARTNERSHIP                        Evergreen
                                                                   2040 EAST MARIPOSA                                                                           BUSINESS ASSOCIATE
2.329 VERITY BUSINESS SERVICES                                     AVENUE                                      EL SEGUNDO          CA    90245                  AGREEMENT                          Evergreen
                                                                   203 REDWOOD SHORES                                                                           EQUIPMENT-
2.330 VERITY HOLDINGS, LLC                                         PKWY.                     SUITE 700         REDWOOD CITY CA           94065                  LEASE/RENTAL                         7/1/2019
                                   ATTN ACCOUNTS                   75 REMITTANCE DRIVE,                                                                         PROFESSIONAL SERVICES
2.331 VHA-UHC ALLIANCE NEWCO, INC. RECEIVABLE                      STE. 1855                                   CHICAGO             IL    60675-1855             AGREEMENT                          12/31/2015
                                                                   3716 SOUTH HOPE           RAN BUILDING                                                       CONFIDENTIALITY & NON-
2.332 VIVACE SYSTEMS, LLC                                          STREET                    SUITE 316         LOS ANGELES         CA    90089-0001             DISCLOSURE                           3/7/2019
                                                                   75 REMITTANCE
2.333 VIZIENT, AN MDS COMPANY             ATTN ACCTS. RECEIVABLE   DR.,STE.1855                                CHICAGO             IL    60675-1855             LETTER OF INTENT (LOI)              6/15/2017
                                                                                                                                                                CONFIDENTIALITY & NON-
2.334 VMDOC, INC.                                                  2460 SAMARITAN DRIVE                        SAN JOSE            CA    91524                  DISCLOSURE                          2/19/2020

2.335 VOICEBROOK, INC.                                             1983 MARCUS AVENUE        SUITE 105         LAKE SUCCESS NY           11042                  LICENSE-SOFTWARE                   Evergreen
                                                                                                                                                                SERVICES-HARDWARE
                                                                                                                                                                AND SOFTWARE
2.336 VOICEBROOK, INC.                                             1983 MARCUS AVENUE        SUITE 105         LAKE SUCCESS NY           11042                  MAINTENANCE                         4/24/2018
                                                                                                                                                                SERVICES-
2.337 VOX NETWORK SOLUTIONS                                        8000 MARINA BLVD.         SUITE 130         BRISBANE            CA    94005                  TELECOMMUNICATIONS                  1/31/2019

2.338 VSI HEALTHCARE INC                                           1392 BORREGAS AVENUE                        SUNNYVALE           CA    94089                  MASTER AGREEMENT                    10/2/2014
                                                                   10240 SORRENTO VALLEY                                                                        LICENSE-SOFTWARE
2.339   WEBSENSE                                                   ROAD                                        SAN DIEGO           CA    92121                  SUBSCRIPTION                       12/18/2018
2.340   WEIS INTERNATIONAL INC.                                    18610 RACHEL LANE                           AROMAS              CA    95004                  SERVICES-CONSULTING                12/31/2015
2.341   WEISS, JAMIE MD                                            6315 W 83RD STREET                          LOS ANGELES         CA    90045                  SERVICES-CONSULTING                  1/1/2019
2.342   WELLINGON TRUST COMPANY                                    75 STATE STREET                             BOSTON              MA    02109                  INVESTMENT                          Evergreen
                                                                                                                                                                MASTER PURCHASING
2.343 WENZEL SPINE, INC.                                           1130 RUTHERFORD LN        SUITE 200         AUSTIN              TX    78753                  AGREEMENT                            4/4/2020

2.344 WILSHIRE ASSOCIATES                                          1299 OCEAN AVE, STE 700                     SANTA MONICA CA           90401-1085             SERVICES-CONSULTING                 5/31/2019
                                                                                                                                                                ADMINISTRATIVE
2.345 WITT KIEFFER                                                 1900 POWELL STREET        SUITE 840         EMERYVILLE          CA    94608                  SERVICES                            3/31/2017
                                                                                                                                                                PROFESSIONAL SERVICES
2.346 WITT KIEFFER                                                 1900 POWELL STREET        SUITE 840         EMERYVILLE          CA    94608                  AGREEMENT                           4/30/2016




                                                                                                    Page 15 of 16
                                         Case 2:18-bk-20151-ER              Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                                            Desc
                                                                            Main Document    Page 131 of 139
                                                                                In re: Verity Health System of California, Inc.
                                                                                               Case No. 18-20151
                                                                                                  Schedule G
                                                                                   Executory Contracts and Unexpired Leases




                                                                                                                                                                                                           List the contract
       Name of other parties with whom                                                                                                                     State what the contract or                      number of any
       the debtor has an executory                                                                                                                         lease is for and the nature   State the term    government
Line   contract or unexpired lease       Creditor Notice Name   Address 1                Address 2        City                State Zip          Country   of the debtor's interest      remaining         contract
                                                                                                                                                           SERVICES-SOFTWARE
      WOLTERS KLUWER HEALTH FKA                                                                                                                            MAINTENANCE AND
2.347 PHARMACY ONESOURCE, INC.                                  P.O. BOX 1610                             HAGERSTOWN MD             21741-1610             SUPPORT                            12/31/2019
                                                                6230 STONERIDGE MALL                                                                       LICENSE-SOFTWARE
2.348 WORKDAY, INC.                                             ROAD                                      PLEASANTON          CA    94588                  SUBSCRIPTION                       10/30/2022

2.349 ZAYO GROUP, LLC                                           1821 30TH STREET, UNIT A                  BOULDER             CO    80301                  MASTER AGREEMENT                   12/26/2019
2.350 ZERIVA                                                    6590 SHILOH ROAD EAST SUITE D             ALPHARETTA          GA    30005                  EQUIPMENT-WARRANTY                  8/31/2019
2.351 ZIMMER US, INC.                                           200 WEST OHIO AVE                         DOVER               OH    44622                  SUPPLIES-TOTAL JOINTS               7/30/2020
                                                                                         6565 N.
                                                                                         MACARTHUR
2.352 ZIRMED, INC.                                              KOAN HEALTH, LLC         BLVD., STE 260   IRVING              TX    75039                  LETTER OF AGREEMENT                 9/26/2018
                                                                                                                                                           BUSINESS ASSOCIATE
2.353 ZONES                                                     1102 15TH STREET SW      SUITE 102        AUBURN              WA    98001                  AGREEMENT                            1/1/2060




                                                                                                Page 16 of 16
                    Case 2:18-bk-20151-ER        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                 Main Document    Page 132 of 139
                                             In re: Verity Health System of California, Inc.
                                                            Case No. 18-20151
                                                               Schedule H
                                                               Codebtors

Name of codebtor        Address 1             Address 2     City            State   Zip                 Name of creditor             D   E/F   G
                                                                                                 Professional Research
O'Connor Hospital       11326 P Street                      Omaha           NE      68137-2316   Consultants, Inc.                             X
                        140 Gregory Lane,
O'Connor Hospital       Suite 280                           Pleasant Hill   CA      94523        Toyon Associates, Inc.                        X
                                                            San
O'Connor Hospital       150 California Street Suite 2200    Francisco       CA      90262        Dumas & Clark LLP                             X
                        1900 Avenue of the                                                       Jeffer Mangels Butler & Mitchell
O'Connor Hospital       Stars, 7th Floor                    Los Angeles     CA      90067-4308   LLP                                           X

O'Connor Hospital       2105 Forest Avenue                  San Jose        CA      95128        GE HFS, LLC                         X
                                                                                                 NFS Leasing, Inc.; People's
O'Connor Hospital       2105 Forest Avenue                  San Jose        CA      95128        United Bank                         X

                                                                                                 U.S. Bank National Association,
                                                                                                 as Master Trustee for the
                                                                                                 California Public Finance
                                                                                                 Authority Revenue Notes (Verity
                                                                                                 Health System) Series 2015A, B,
O'Connor Hospital       2105 Forest Avenue                  San Jose        CA      95128        C and D                             X

                                                                                                 U.S. Bank National Association,
                                                                                                 as Master Trustee for the
                                                                                                 California Public Finance
                                                                                                 Authority Revenue Notes (Verity
O'Connor Hospital       2105 Forest Avenue                  San Jose        CA      95128        Health System) Series 2017A         X

                                                                                                 UMB Bank N.A., as successor
                                                                                                 Master Trustee for the California
                                                                                                 Statewide Communities
                                                                                                 Development Authority Revenue
                                                                                                 Bonds (Daughters of Charity
                                                                                                 Health System), Series 2005A, G
O'Connor Hospital       2105 Forest Avenue                  San Jose        CA      95128        and H                               X



                                                              Page 1 of 8
                                 Case 2:18-bk-20151-ER       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                             Main Document    Page 133 of 139
                                                         In re: Verity Health System of California, Inc.
                                                                        Case No. 18-20151
                                                                           Schedule H
                                                                           Codebtors

Name of codebtor                     Address 1            Address 2     City            State   Zip                 Name of creditor            D   E/F   G

O'Connor Hospital                    22400 Network Place                Chicago         IL      60673-1224   St. Jude Medical                             X
                                     303 North Glenoaks                                                      Law Offices of Stephenson,
O'Connor Hospital                    Blvd.               Suite 700      Burbank         CA      91502        Acquisto & Coleman                           X
                                     333 S Hope St, Los
O'Connor Hospital                    Angeles 90071                      Los Angeles     CA      90071        Bank of America                              X

O'Connor Hospital                    3373 Hillview Ave                  Palo Alto       CA      94304-1204   Stanford Blood Center                        X
                                     DRC LLC dba          P.O. Box                                           Acusis (FKA Digital Records
O'Connor Hospital                    ACUSIS               931541        Cleveland       OH      44193        Corp)                                        X
                                                                                                             Professional Research
Saint Louise Regional Hospital       11326 P Street                     Omaha           NE      68137-2316   Consultants, Inc.                            X
                                     140 Gregory Lane,
Saint Louise Regional Hospital       Suite 280                          Pleasant Hill   CA      94523        Toyon Associates, Inc.                       X
                                                                        San
Saint Louise Regional Hospital       150 California Street Suite 2200   Francisco       CA      90262        Dumas & Clark LLP                            X
                                     1900 Avenue of the                                                      Jeffer Mangels Butler & Mitchell
Saint Louise Regional Hospital       Stars, 7th Floor                   Los Angeles     CA      90067-4308   LLP                                          X

Saint Louise Regional Hospital       22400 Network Place                Chicago         IL      60673-1224   St. Jude Medical                             X
                                     303 North Glenoaks                                                      Law Offices of Stephenson,
Saint Louise Regional Hospital       Blvd.               Suite 700      Burbank         CA      91502        Acquisto & Coleman                           X
                                     333 S Hope St, Los
Saint Louise Regional Hospital       Angeles 90071                      Los Angeles     CA      90071        Bank of America                              X
                                                                                                             NFS Leasing, Inc.; People's
Saint Louise Regional Hospital       9400 No Name Uno                   Gilroy          CA      95020        United Bank                        X

                                                                                                             U.S. Bank National Association,
                                                                                                             as Master Trustee for the
                                                                                                             California Public Finance
                                                                                                             Authority Revenue Notes (Verity
                                                                                                             Health System) Series 2015A, B,
Saint Louise Regional Hospital       9400 No Name Uno                   Gilroy          CA      95020        C and D                            X



                                                                          Page 2 of 8
                                 Case 2:18-bk-20151-ER       Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                             Main Document    Page 134 of 139
                                                         In re: Verity Health System of California, Inc.
                                                                        Case No. 18-20151
                                                                           Schedule H
                                                                           Codebtors

Name of codebtor                     Address 1            Address 2     City            State   Zip                 Name of creditor             D   E/F   G

                                                                                                             U.S. Bank National Association,
                                                                                                             as Master Trustee for the
                                                                                                             California Public Finance
                                                                                                             Authority Revenue Notes (Verity
Saint Louise Regional Hospital       9400 No Name Uno                   Gilroy          CA      95020        Health System) Series 2017A         X

                                                                                                             UMB Bank N.A., as successor
                                                                                                             Master Trustee for the California
                                                                                                             Statewide Communities
                                                                                                             Development Authority Revenue
                                                                                                             Bonds (Daughters of Charity
                                                                                                             Health System), Series 2005A, G
Saint Louise Regional Hospital       9400 No Name Uno                   Gilroy          CA      95020        and H                               X
                                     DRC LLC dba          P.O. Box                                           Acusis (FKA Digital Records
Saint Louise Regional Hospital       ACUSIS               931541        Cleveland       OH      44193        Corp)                                         X
                                                                                                             Professional Research
Seton Medical Center                 11326 P Street                     Omaha           NE      68137-2316   Consultants, Inc.                             X
                                     140 Gregory Lane,
Seton Medical Center                 Suite 280                          Pleasant Hill   CA      94523        Toyon Associates, Inc.                        X
                                                                        San
Seton Medical Center                 150 California Street Suite 2200   Francisco       CA      90262        Dumas & Clark LLP                             X
                                     1900 Avenue of the                                                      Jeffer Mangels Butler & Mitchell
Seton Medical Center                 Stars, 7th Floor                   Los Angeles     CA      90067-4308   LLP                                           X
                                     1900 Sullivan
Seton Medical Center                 Avenue                             Daly City       CA      94015        GE HFS, LLC                         X
                                     1900 Sullivan
Seton Medical Center                 Avenue                             Daly City       CA      94015        Med One Capital Funding, LLC        X
                                     1900 Sullivan                                                           NFS Leasing, Inc.; People's
Seton Medical Center                 Avenue                             Daly City       CA      94015        United Bank                         X




                                                                          Page 3 of 8
                       Case 2:18-bk-20151-ER      Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                  Main Document    Page 135 of 139
                                              In re: Verity Health System of California, Inc.
                                                             Case No. 18-20151
                                                                Schedule H
                                                                Codebtors

Name of codebtor           Address 1           Address 2     City            State   Zip                 Name of creditor             D   E/F   G

                                                                                                  U.S. Bank National Association,
                                                                                                  as Master Trustee for the
                                                                                                  California Public Finance
                                                                                                  Authority Revenue Notes (Verity
                           1900 Sullivan                                                          Health System) Series 2015A, B,
Seton Medical Center       Avenue                            Daly City       CA      94015        C and D                             X

                                                                                                  U.S. Bank National Association,
                                                                                                  as Master Trustee for the
                                                                                                  California Public Finance
                           1900 Sullivan                                                          Authority Revenue Notes (Verity
Seton Medical Center       Avenue                            Daly City       CA      94015        Health System) Series 2017A         X

                                                                                                  UMB Bank N.A., as successor
                                                                                                  Master Trustee for the California
                                                                                                  Statewide Communities
                                                                                                  Development Authority Revenue
                                                                                                  Bonds (Daughters of Charity
                           1900 Sullivan                                                          Health System), Series 2005A, G
Seton Medical Center       Avenue                            Daly City       CA      94015        and H                               X

Seton Medical Center       22400 Network Place               Chicago         IL      60673-1224   St. Jude Medical                              X
                           303 North Glenoaks                                                     Law Offices of Stephenson,
Seton Medical Center       Blvd.               Suite 700     Burbank         CA      91502        Acquisto & Coleman                            X
                           333 S Hope St, Los
Seton Medical Center       Angeles 90071                     Los Angeles     CA      90071        Bank of America                               X
                           530 Lytton Avenue,
Seton Medical Center       2Nd Floor                         Palo Alto       CA      94301        Ibarra, Audra                                 X
                           5830 Granite
Seton Medical Center       Parkway             Suite 1100    Plano           TX      75024        NUVECTRA                                      X

Seton Medical Center       6464 Sycamore Ct                  Minneapolis     MN      55369        Vascular Solutions, Inc.                      X



                                                               Page 4 of 8
                             Case 2:18-bk-20151-ER         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                           Main Document    Page 136 of 139
                                                       In re: Verity Health System of California, Inc.
                                                                      Case No. 18-20151
                                                                         Schedule H
                                                                         Codebtors

Name of codebtor                 Address 1              Address 2     City            State   Zip                 Name of creditor            D   E/F   G

                                 801 Gateway Blvd.,                   South San                            San Mateo Health Commission
Seton Medical Center             Suite 100                            Francisco       CA      94080        dba Health Plan of San Mateo                 X
                                 1055 W. 7th Street,
St. Francis Medical Center       10th Floor                           Los Angeles     CA      90017        LA Care Health Plan                          X
                                                                                                           Professional Research
St. Francis Medical Center       11326 P Street                       Omaha           NE      68137-2316   Consultants, Inc.                            X
                                                                      San
St. Francis Medical Center       150 California Street Suite 2200     Francisco       CA      90262        Dumas & Clark LLP                            X
                                 1900 Avenue of the                                                        Jeffer Mangels Butler & Mitchell
St. Francis Medical Center       Stars, 7th Floor                     Los Angeles     CA      90067-4308   LLP                                          X

St. Francis Medical Center       22400 Network Place                  Chicago         IL      60673-1224   St. Jude Medical                             X
                                                                      Manhattan
St. Francis Medical Center       2317 Pine Ave                        Beach           CA      90266        Seidman, Richard MD                          X
                                 333 S Hope St, Los
St. Francis Medical Center       Angeles 90071                        Los Angeles     CA      90071        Bank of America                              X
                                 333 W. San Carlos
St. Francis Medical Center       Street                 Suite 600     San Jose        CA      95110-2731   Kenyon & Kenyon LLP                          X
                                 3630 East Imperial
St. Francis Medical Center       Highway                              Lynwood         CA      90262        GE HFS, LLC                        X
                                 3630 East Imperial
St. Francis Medical Center       Highway                              Lynwood         CA      90262        GE HFS, LLC                        X
                                 3630 East Imperial
St. Francis Medical Center       Highway                              Lynwood         CA      90262        Med One Capital Funding, LLC       X
                                 3630 East Imperial                                                        NFS Leasing, Inc.; People's
St. Francis Medical Center       Highway                              Lynwood         CA      90262        United Bank                        X

                                                                                                           U.S. Bank National Association,
                                                                                                           as Master Trustee for the
                                                                                                           California Public Finance
                                                                                                           Authority Revenue Notes (Verity
                                 3630 East Imperial                                                        Health System) Series 2015A, B,
St. Francis Medical Center       Highway                              Lynwood         CA      90262        C and D                            X

                                                                        Page 5 of 8
                             Case 2:18-bk-20151-ER         Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                           Main Document    Page 137 of 139
                                                       In re: Verity Health System of California, Inc.
                                                                      Case No. 18-20151
                                                                         Schedule H
                                                                         Codebtors

Name of codebtor                 Address 1              Address 2     City            State   Zip                 Name of creditor             D   E/F   G

                                                                                                           U.S. Bank National Association,
                                                                                                           as Master Trustee for the
                                                                                                           California Public Finance
                                 3630 East Imperial                                                        Authority Revenue Notes (Verity
St. Francis Medical Center       Highway                              Lynwood         CA      90262        Health System) Series 2017A         X

                                                                                                           UMB Bank N.A., as successor
                                                                                                           Master Trustee for the California
                                                                                                           Statewide Communities
                                                                                                           Development Authority Revenue
                                                                                                           Bonds (Daughters of Charity
                                 3630 East Imperial                                                        Health System), Series 2005A, G
St. Francis Medical Center       Highway                              Lynwood         CA      90262        and H                               X

St. Francis Medical Center       6464 Sycamore Ct                     Minneapolis     MN      55369        Vascular Solutions, Inc.                      X
                                 1055 W. 7th Street,
St. Vincent Medical Center       10th Floor                           Los Angeles     CA      90017        LA Care Health Plan                           X
                                                                                                           Professional Research
St. Vincent Medical Center       11326 P Street                       Omaha           NE      68137-2316   Consultants, Inc.                             X
                                                                      San
St. Vincent Medical Center       150 California Street Suite 2200     Francisco       CA      90262        Dumas & Clark LLP                             X
                                 1900 Avenue of the                                                        Jeffer Mangels Butler & Mitchell
St. Vincent Medical Center       Stars, 7th Floor                     Los Angeles     CA      90067-4308   LLP                                           X
                                                       Anesthesia
St. Vincent Medical Center       2131 W Third St       Dept           Los Angeles     CA      90057        Cox, Dwayne MD                                X
                                 2131 West Third
St. Vincent Medical Center       Street                               Los Angeles     CA      90057        GE HFS, LLC                         X
                                 2131 West Third
St. Vincent Medical Center       Street                               Los Angeles     CA      90057        GE HFS, LLC                         X
                                 2131 West Third
St. Vincent Medical Center       Street                               Los Angeles     CA      90057        Med One Capital Funding, LLC        X
                                 2131 West Third                                                           NFS Leasing, Inc.; People's
St. Vincent Medical Center       Street                               Los Angeles     CA      90057        United Bank                         X

                                                                        Page 6 of 8
                             Case 2:18-bk-20151-ER        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                          Main Document    Page 138 of 139
                                                      In re: Verity Health System of California, Inc.
                                                                     Case No. 18-20151
                                                                        Schedule H
                                                                        Codebtors

Name of codebtor                 Address 1             Address 2     City            State   Zip                 Name of creditor             D   E/F   G

                                                                                                          U.S. Bank National Association,
                                                                                                          as Master Trustee for the
                                                                                                          California Public Finance
                                                                                                          Authority Revenue Notes (Verity
                                 2131 West Third                                                          Health System) Series 2015A, B,
St. Vincent Medical Center       Street                              Los Angeles     CA      90057        C and D                             X

                                                                                                          U.S. Bank National Association,
                                                                                                          as Master Trustee for the
                                                                                                          California Public Finance
                                 2131 West Third                                                          Authority Revenue Notes (Verity
St. Vincent Medical Center       Street                              Los Angeles     CA      90057        Health System) Series 2017A         X

                                                                                                          UMB Bank N.A., as successor
                                                                                                          Master Trustee for the California
                                                                                                          Statewide Communities
                                                                                                          Development Authority Revenue
                                                                                                          Bonds (Daughters of Charity
                                 2131 West Third                                                          Health System), Series 2005A, G
St. Vincent Medical Center       Street                              Los Angeles     CA      90057        and H                               X

St. Vincent Medical Center       22400 Network Place                 Chicago         IL      60673-1224   St. Jude Medical                              X

St. Vincent Medical Center       26000 Altamont Rd.                  Los Altos Hills CA      94022        LHMs DCHS CBS                                 X

St. Vincent Medical Center       26000 Altamont Rd.                  Los Altos Hills CA      94022        LHMs DCHS CBS                                 X

St. Vincent Medical Center       26000 Altamont Rd.                  Los Altos Hills CA      94022        LHMs DCHS CBS                                 X
                                 333 S Hope St, Los
St. Vincent Medical Center       Angeles 90071                       Los Angeles     CA      90071        Bank of America                               X

St. Vincent Medical Center       6464 Sycamore Ct                    Minneapolis     MN      55369        Vascular Solutions, Inc.                      X



                                                                       Page 7 of 8
                             Case 2:18-bk-20151-ER        Doc 513 Filed 10/15/18 Entered 10/15/18 16:07:25                Desc
                                                          Main Document    Page 139 of 139
                                                      In re: Verity Health System of California, Inc.
                                                                     Case No. 18-20151
                                                                        Schedule H
                                                                        Codebtors

Name of codebtor                 Address 1             Address 2     City            State   Zip                 Name of creditor            D   E/F   G
                                 No Address On
St. Vincent Medical Center       Contract                                                                 Carpenter, Thomas J. MD                      X

                                                                                                          U.S. Bank National Association,
                                                                                                          as Master Trustee for the
                                                                                                          California Public Finance
                                                                                                          Authority Revenue Notes (Verity
                                 2040 E. Mariposa                                                         Health System) Series 2015A, B,
Verity Holdings, LLC             Avenue                              El Segundo      CA      90245        C and D                            X

                                                                                                          U.S. Bank National Association,
                                                                                                          as Master Trustee for the
                                                                                                          California Public Finance
                                 2040 E. Mariposa                                                         Authority Revenue Notes (Verity
Verity Holdings, LLC             Avenue                              El Segundo      CA      90245        Health System) Series 2017A        X

Verity Holdings, LLC             P.O. Box 32185                      New York        NY      10087-2185   Ankura Consulting Group                      X
                                 1900 Avenue of the                                                       Jeffer Mangels Butler & Mitchell
Verity Medical Foundation        Stars, 7th Floor                    Los Angeles     CA      90067-4308   LLP                                          X




                                                                       Page 8 of 8
